Exhibit 10.1

 

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

 

dated as of May 25, 2012

 

among

 

HELMERICH & PAYNE INTERNATIONAL DRILLING CO.

as Borrower,

 

HELMERICH & PAYNE, INC.
as Parent,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent and Swingline Lender,

 

and

 

THE LENDERS PARTY HERETO FROM TIME TO TIME

as Lenders

 

$300,000,000

 

 

 

WELLS FARGO SECURITIES, LLC

 

as Sole Lead Arranger and Bookrunner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1

Section 1.1

Certain Defined Terms

1

Section 1.2

Accounting Terms; Changes in GAAP

16

Section 1.3

Classes and Types of Advances

16

Section 1.4

Other Interpretive Provisions

16

ARTICLE II.

CREDIT FACILITIES

17

Section 2.1

Commitments

17

Section 2.2

Evidence of Indebtedness

20

Section 2.3

Letters of Credit

20

Section 2.4

Swingline Advances

25

Section 2.5

Borrowings; Procedures and Limitations

27

Section 2.6

Prepayments

30

Section 2.7

Repayment

30

Section 2.8

Fees

30

Section 2.9

Interest

31

Section 2.10

Illegality

32

Section 2.11

Breakage Costs

32

Section 2.12

Increased Costs

33

Section 2.13

Payments and Computations

34

Section 2.14

Taxes

36

Section 2.15

Mitigation Obligations; Replacement of Lenders

39

Section 2.16

Defaulting Lender

40

ARTICLE III.

CONDITIONS PRECEDENT

42

Section 3.1

Conditions Precedent to Initial Credit Extension

42

Section 3.2

Conditions Precedent to Each Credit Extension

44

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

44

Section 4.1

Organization

44

Section 4.2

Authorization

44

Section 4.3

Enforceability

45

Section 4.4

Financial Condition

45

Section 4.5

Ownership and Liens

45

Section 4.6

True and Complete Disclosure

45

Section 4.7

Litigation

45

Section 4.8

Compliance with Agreements

46

 

i

--------------------------------------------------------------------------------


 

Table of Contents
(continued)

 

Section 4.9

Pension Plans

46

Section 4.10

Environmental Condition

46

Section 4.11

Subsidiaries

47

Section 4.12

Investment Company Act

47

Section 4.13

Taxes

47

Section 4.14

Permits, Licenses, etc.

47

Section 4.15

Use of Proceeds

47

Section 4.16

Condition of Property; Casualties

48

Section 4.17

Insurance

48

Section 4.18

OFAC; Anti-Terrorism

48

ARTICLE V.

AFFIRMATIVE COVENANTS

48

Section 5.1

Organization

48

Section 5.2

Reporting

48

Section 5.3

Insurance

51

Section 5.4

Compliance with Laws

51

Section 5.5

Taxes

51

Section 5.6

Additional Guarantors

51

Section 5.7

Records; Inspection

52

Section 5.8

Maintenance of Property

52

ARTICLE VI.

NEGATIVE COVENANTS

52

Section 6.1

Debt

52

Section 6.2

Liens

52

Section 6.3

Investments

53

Section 6.4

Acquisitions

54

Section 6.5

Agreements Restricting Liens; Negative Pledge

54

Section 6.6

Use of Proceeds; Use of Letters of Credit

54

Section 6.7

Corporate Actions; Fundamental Changes

54

Section 6.8

Sale of Assets

55

Section 6.9

Restricted Payments

55

Section 6.10

Affiliate Transactions

55

Section 6.11

Line of Business

55

Section 6.12

Compliance with ERISA

55

Section 6.13

Hedging Arrangements

56

Section 6.14

Funded Leverage Ratio

56

 

ii

--------------------------------------------------------------------------------


 

Table of Contents
(continued)

 

Section 6.15

Interest Coverage Ratio

56

ARTICLE VII.

DEFAULT AND REMEDIES

56

Section 7.1

Events of Default

56

Section 7.2

Optional Acceleration of Maturity

58

Section 7.3

Automatic Acceleration of Maturity

58

Section 7.4

Set-off

58

Section 7.5

Remedies Cumulative, No Waiver

59

Section 7.6

Application of Payments

59

ARTICLE VIII.

THE ADMINISTRATIVE AGENT AND ISSUING LENDERS

60

Section 8.1

Appointment and Authority

60

Section 8.2

Rights as a Lender

60

Section 8.3

Exculpatory Provisions

61

Section 8.4

Reliance by Administrative Agent, Swingline Lender and Issuing Lenders

62

Section 8.5

Delegation of Duties

62

Section 8.6

Resignation of Administrative Agent or Issuing Lender

62

Section 8.7

Non-Reliance on Administrative Agent and Other Lenders

64

Section 8.8

No Other Duties, etc.

64

Section 8.9

Indemnification

64

Section 8.10

Certain Authorization of Administrative Agent; Release of Guarantors

65

ARTICLE IX.

MISCELLANEOUS

66

Section 9.1

Expenses; Indemnity; Damage Waiver

66

Section 9.2

Waivers and Amendments

67

Section 9.3

Severability

68

Section 9.4

Survival of Representations and Obligations

68

Section 9.5

Successors and Assigns Generally

68

Section 9.6

Lender Assignments and Participations

69

Section 9.7

Notices, Etc.

71

Section 9.8

Confidentiality

73

Section 9.9

Business Loans

73

Section 9.10

Usury Not Intended

73

Section 9.11

Usury Recapture

74

Section 9.12

Payments Set Aside

74

 

iii

--------------------------------------------------------------------------------


 

Table of Contents
(continued)

 

Section 9.13

Governing Law; Submission to Jurisdiction

75

Section 9.14

Execution and Effectiveness

75

Section 9.15

Waiver of Jury

76

Section 9.16

USA PATRIOT ACT Notice

76

 

EXHIBITS:

 

 

Exhibit A

-

Assignment and Assumption

Exhibit B

-

Compliance Certificate

Exhibit C

-

Guaranty

Exhibit D

-

Notice of Borrowing

Exhibit E

-

Notice of Conversion or Continuance

Exhibit F-1

Form of U.S. Tax Compliance Certificate

Exhibit F-2

Form of U.S. Tax Compliance Certificate

Exhibit F-3

Form of U.S. Tax Compliance Certificate

Exhibit F-4

Form of U.S. Tax Compliance Certificate

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule I

—

Pricing Schedule

Schedule II

—

Revolving Commitments

Schedule III

—

Notice Information

Schedule 3.1(g)

—

Material Adverse Change

Schedule 4.7

—

Litigation

Schedule 4.9

—

Pension Plan Assets

Schedule 4.11

—

Subsidiaries

Schedule 6.12

—

ERISA

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT dated as of May 25, 2012 (“Agreement”) is among
(a) Helmerich & Payne International Drilling Co., a Delaware corporation
(“Borrower”), (b) Helmerich & Payne, Inc., a Delaware corporation (“Parent”),
(c) the Lenders (as defined below), (d) the Issuing Lenders (as defined below)
and (d) Wells Fargo Bank, National Association, as Swingline Lender and as the
Administrative Agent (each as defined below) for the Lenders.

 

The parties hereto hereby agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.1                                   Certain Defined Terms.  As used in
this Agreement, the defined terms set forth in the recitals above shall have the
meanings set forth above and the following terms shall have the following
meanings:

 

“Acquisition” means the purchase by the Parent or any of its Subsidiaries of any
business, including the purchase of associated assets or operations or the
Equity Interests of a Person.

 

“Additional Lender” shall have the meaning assigned to such term in
Section 2.1(c).

 

“Adjusted Base Rate” means, for any day, a fluctuating rate per annum of
interest equal to the highest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus 0.5% or (c) the daily
LIBOR for a one-month interest period plus 1.0%.  Any change in the Adjusted
Base Rate due to a change in the Prime Rate or the Federal Funds Rate shall be
effective on the effective date of such change in the Prime Rate or Federal
Funds Rate.

 

“Administrative Agent” means Wells Fargo in its capacity as agent for the
Lenders pursuant to Article VIII and any successor agent pursuant to
Section 8.6.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means a Revolving Advance or a Swingline Advance.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Applicable Margin” means, at any time, with respect to each Type of Advance,
the Letters of Credit and the Commitment Fees, the percentage rate per annum
which is applicable at such time with respect to such Advance, Letter of Credit
or Commitment Fee as set forth in Schedule I.

 

“Applicable Percentage” means, with respect to any Lender, (i) the ratio
(expressed as a percentage) of such Lender’s Revolving Commitment at such time
to the aggregate Revolving Commitments of the Lenders at such time or (ii) if
the Revolving Commitments have been terminated or expired, the ratio (expressed
as a percentage) of such Lender’s Revolving Commitment most recently in effect
to the aggregate Revolving Commitments most recently in effect, in each case,
after giving effect to any assignments.

 

--------------------------------------------------------------------------------


 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption executed by a
Lender and an Eligible Assignee and accepted by the Administrative Agent and in
substantially the form set forth in Exhibit A.

 

“Base Rate Advance” means an Advance which bears interest based upon the
Adjusted Base Rate as provided in Section 2.9(a).

 

“Business Day” means any day (a) other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Legal Requirements of,
or are in fact closed in, Texas or North Carolina and (b) if the applicable
Business Day relates to any Eurodollar Advances, on which dealings are carried
on by commercial banks in the London interbank market.

 

“Capital Leases” means, for any Person, any lease of any Property by such Person
as lessee which would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person.

 

“Cash Collateral Account” means a special cash collateral account pledged to the
Administrative Agent containing cash deposited pursuant to the terms hereof to
be maintained with the Administrative Agent in accordance with Section 2.3(g).

 

“Cash Collateralize” means, to deposit in a Cash Collateral Account or pledge
and deposit with or deliver to the Administrative Agent, for the benefit of one
or more of the Issuing Lenders or Lenders, as collateral for Letter of Credit
Obligations or obligations of Lenders to fund participations in respect of
Letter of Credit Obligations, cash or deposit account balances or, if the
Administrative Agent and the Issuing Lenders shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the Issuing Lenders. 
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, state and local analogs, and all rules and regulations
and requirements thereunder.

 

“Change in Control” means the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 50%
or more of the equity securities of the Parent entitled to vote for members of
the board of directors or equivalent governing body of the Parent on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right), or
(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such

 

2

--------------------------------------------------------------------------------


 

period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.  For
purposes of determining whether there has been a Change in Law, all requests,
rules, guidelines or directives under the Dodd-Frank Wall Street Reform and
Consumer Protection Act or issued in connection therewith and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Class” has the meaning set forth in Section 1.3.

 

“Closing Date” means the first date all the conditions precedent in Section 3.1
are satisfied or waived in accordance with Section 9.2.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and published interpretations thereof.

 

“Commitment Fee” means the fees required under Section 2.8(a).

 

“Commitment Increase” has the meaning set forth in Section 2.1(c).

 

“Commitments” means, as to any Lender, its Revolving Commitment and as to the
Swingline Lender, its Swingline Commitment.

 

“Compliance Certificate” means a compliance certificate executed by a senior
financial officer of the Parent in substantially the same form as Exhibit B.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contingent Debt” means, with respect to any Person, without duplication, any
contingent liabilities, obligations or indebtedness of such Person (other than
endorsements in the ordinary course of business of negotiable instruments for
deposit or collection), including (a) any obligations or similar undertakings to
guarantee any Indebtedness of any other Person in any manner, whether direct or
indirect, and including any obligation to purchase any such Debt or any Property
constituting security therefor, to advance or provide funds or other support for
the payment or purchase of any such Debt or to maintain working capital,
solvency or other balance sheet condition of such other Person (including keep
well agreements, maintenance agreements, comfort letters or similar agreements
or arrangements) for the benefit of any holder of Indebtedness of such other
Person, to lease or purchase Property, securities or services primarily for the
purpose of assuring the holder of such Indebtedness, or otherwise to assure or
hold harmless the holder of such Debt against loss in respect thereof,
(b) obligations to indemnify other Persons against

 

3

--------------------------------------------------------------------------------


 

liability or loss, to the extent not arising in the ordinary course of business,
and (c) warranty obligations and other contractually assumed obligations, to the
extent not arising in the ordinary course of business.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Parent or any Subsidiary (as applicable), are treated as a
single employer under Section 414 of the Code.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Advances of one Type into a Revolving Advances of another Type pursuant to
Section 2.5(b).

 

“Credit Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranty, the Engagement Letter, and each other agreement,
instrument, or document executed at any time in connection with this Agreement.

 

“Credit Extension” means an Advance or a Letter of Credit Extension.

 

“Credit Parties” means the Borrower and the Guarantors.

 

“Debt” means, for any Person, without duplication:  (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, or upon which interest
payments are customarily made; (c) all obligations of such Person under
conditional sale or other title retention agreements relating to any Properties
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of Property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business and due within six months
of the incurrence thereof) which would appear as liabilities on a balance sheet
of such Person, (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (f) all Debt of others secured by
(or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, Property owned by such Person, whether or not the obligation
secured thereby have been assumed, (g) all Contingent Debt of such Person with
respect to Debt of another Person, (h) the principal portion of all obligations
of such Person under Capital Leases, (i) all net obligations of such Person
under Hedging Arrangements, (j) the maximum amount of all standby letters of
credit issued or bankers’ acceptances facilities created for the account of such
Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (k) all preferred Equity Interests issued by such Person and
which by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, repurchase, redemption or
other acceleration any time during the period ending one year after the term of
the Agreement, (l) the principal portion of all obligations of such Person under
Synthetic Leases, and (m) the Debt of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer, but only
to the extent to which there is recourse to such Person for the payment of such
Debt.

 

“Debtor Relief Laws” means (a) the Bankruptcy Code of the United States of
America, and (b) all other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws of the United States
or other applicable jurisdictions from time to time in effect.

 

4

--------------------------------------------------------------------------------

 

 

 


 

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless curved or waived, become an Event
of Default.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Lender, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Advances) within two Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent or an Issuing Lender or
the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund an Advance hereunder and states that such position is based on such
Lender’s good faith determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Lender, the Swingline
Lender and each Lender.

 

“Dollars” and “$” means lawful money of the United States.

 

“Domestic Subsidiary” means, with respect to any Person, any of its Subsidiaries
that is incorporated or organized under the laws of the United States, any State
thereof or the District of Columbia.

 

“EBITDA” means, without duplication, for the Parent and its consolidated
Subsidiaries, the sum of (a) its Net Income for such period plus (b) to the
extent deducted in determining Net Income, Interest Expense, taxes,
depreciation, amortization and other non-recurring, non-cash charges and other
non-cash extraordinary items for such period minus (c) to the extent included in
determining Net Income, non-recurring gains (including gains on the sale of
Marketable Securities), in each case determined in accordance with GAAP;
provided that such EBITDA shall be subject to pro forma adjustments for
Acquisitions and Nonordinary Course Asset Sales assuming that such transactions
had occurred on the first day of the determination period, which adjustments
shall be made in accordance with the guidelines for pro forma presentations set
forth by the SEC.

 

5

--------------------------------------------------------------------------------


 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) each Issuing Lender, and (iii) unless an
Event of Default has occurred and is continuing at the time any assignment is
effected in accordance with Section 9.6, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided, however, that none of (x) the
Parent (y) an Affiliate of the Parent or (y) a Defaulting Lender shall qualify
as an Eligible Assignee.

 

“Engagement Letter” means that certain engagement letter dated March 6, 2012
among the Parent, the Borrower and Wells Fargo Securities, LLC.

 

“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C. 
9601(8) (1988).

 

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.

 

“Environmental Law” means all federal, state, and local laws, rules,
regulations, ordinances, orders, decisions, agreements, and other requirements,
including common law theories, now or hereafter in effect and relating to, or in
connection with the Environment, health, or safety, including without limitation
CERCLA, relating to (a) pollution, contamination, injury, destruction, loss,
protection, cleanup, reclamation or restoration of the air, surface water,
groundwater, land surface or subsurface strata, or other natural resources;
(b) solid, gaseous or liquid waste generation, treatment, processing, recycling,
reclamation, cleanup, storage, disposal or transportation; (c) exposure to
pollutants, contaminants, hazardous, medical infections, or toxic substances,
materials or wastes; (d) the safety or health of employees; or (e) the
manufacture, processing, handling, transportation, distribution in commerce,
use, storage or disposal of hazardous or toxic substances, materials or wastes.

 

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

 

“Eurodollar Advance” means a Revolving Advance that bears interest based upon
the Eurodollar Rate.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board as in effect from time to time.

 

“Eurodollar Rate” means, for the Interest Period for each Eurodollar Advance
comprising the same Revolving Borrowing, the interest rate per annum (rounded
upward to the nearest whole multiple of 1/100 of 1%) equal to (a) the applicable
London interbank offered rate for deposits in Dollars appearing on Reuters
Screen LIBOR01 Page as of 11:00 a.m. (London, England time) two Business Days
prior to the first day of such Interest Period, and having a maturity equal to
such Interest Period and (b) if the rate as determined under clause (a) is not
available at such time for any reason, then the rate determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in immediately available funds in the
approximate amount of the Eurodollar Advance

 

6

--------------------------------------------------------------------------------


 

being made, continued or converted by the Administrative Agent and with a term
equivalent to such Interest Period would be offered by the Administrative
Agent’s London Branch (or other branch or Affiliate of the Administrative Agent,
or in the event that the Administrative Agent does not have a London Branch, the
London Branch of a Lender chosen by the Administrative Agent) to major banks in
the London or other offshore interbank market for Dollars at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“Event of Default” has the meaning specified in Section 7.1.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.15) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 2.14, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate charged to
the Administrative Agent (in its individual capacity) on such day on such
transactions as determined by the Administrative Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

 

“Financial Statements” means, for any period, the consolidated financial
statements of the Parent and its consolidated Subsidiaries, including statements
of income, retained earnings and cash flow for such period as well as a balance
sheet as of the end of such period, all prepared in accordance with GAAP.

 

“Foreign Lender” means, with respect to the Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

 

7

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” means any Subsidiary of a Person that is not a Domestic
Subsidiary.

 

“Forward Sale Contract” means a prepaid forward sale agreement in which the
Borrower receives an up-front payment in exchange for a commitment to deliver
securities in the future, with the number of shares to be delivered varying with
the share price at maturity.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each Issuing Lender, such Defaulting Lender’s Applicable Percentage
of the outstanding Letter of Credit Obligations other than Letter of Credit
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Applicable Percentage of outstanding Swingline Advances other than
Swingline Advances as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” means all Debt of the Parent and its consolidated Subsidiaries of
the types described in clauses (a), (b), (c), (d), (f), (g), (h), (j), (l) and
(m) of the definition of “Debt” (but with respect to Debt described such clauses
(f) and (g), only to the extent such Debt relates to the types of Debt described
above and excluding any intercompany Debt of the Parent and its Subsidiaries).

 

“Funded Leverage Ratio” means, as of the end of any fiscal quarter, the ratio
(expressed as a percentage) of (a) all Funded Debt, minus the aggregate amount
of any Funded Debt incurred as the direct result of Forward Sale Contracts
relating to securities held in the Investment Portfolio, as long as such Funded
Debt is fully secured by Marketable Securities, to (b) the sum of (i) all Funded
Debt plus (ii) the consolidated Net Worth of the Parent, each as of the last day
of such fiscal quarter.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.2.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantors” means the Parent and any Person that now or hereafter executes a
Guaranty or a joinder or supplement to a Guaranty.

 

“Guaranty” means a guaranty substantially in the form of Exhibit C made by the
Parent and the Material Subsidiaries of the Borrower party thereto from time to
time in favor of the Administrative Agent for the benefit of the Lender Parties.

 

“Hazardous Substance” means any substance or material identified as such
pursuant to CERCLA and those regulated under any other Environmental Law,
including without limitation pollutants, contaminants, petroleum, petroleum
products, radionuclides, and radioactive materials.

 

“Hazardous Waste” means any substance or material regulated or designated as
such pursuant to any Environmental Law, including without limitation,
pollutants, contaminants, flammable substances and

 

8

--------------------------------------------------------------------------------


 

materials, explosives, radioactive materials, oil, petroleum and petroleum
products, chemical liquids and solids, polychlorinated biphenyls, asbestos,
toxic substances, and similar substances and materials.

 

“Hedging Arrangement” means a hedge, call, swap, collar, floor, cap, option,
forward sale or purchase or other contract or similar arrangement (including any
obligations to purchase or sell any commodity or security at a future date for a
specific price) which is entered into to reduce or eliminate or otherwise
protect against the risk of fluctuations in prices or rates, including interest
rates, foreign exchange rates, commodity prices and securities prices.

 

“Increase Date” means the effective date of a Commitment Increase as provided in
Section 2.1(c).

 

“Increasing Lender” shall have the meaning assigned to such term in
Section 2.1(c).

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 9.1(b).

 

“Interest Expense” means, for any period and with respect to any Person, total
interest expense (net of interest income) whether paid or accrued, including,
without limitation, all commissions, discounts, and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing, fees owed
with respect to the Obligations, the interest component under Capital Leases and
net costs under Hedge Arrangements, all as determined in conformity with GAAP.

 

“Interest Period” means for each Eurodollar Advance comprising part of the same
Revolving Borrowing, the period commencing on the date of such Eurodollar
Advance is made or deemed made and ending on the last day of the period selected
by the Borrower pursuant to the provisions below and Section 2.5, and
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and Section 2.5. The duration of
each such Interest Period shall be one, two, three, or six months, in each case
as the Borrower may select, provided that:

 

(a)          Interest Periods commencing on the same date for Advances
comprising part of the same Revolving Borrowing shall be of the same duration;

 

(b)         whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and

 

(c)          any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.

 

“Investment Portfolio” means the Marketable Securities and cash or cash
equivalents maintained by the Parent or any of its Subsidiaries, each which
complies with the terms of the Parent’s investment policy.

 

“Issuing Lender” means each of Wells Fargo and each other Lender that consents
to being an Issuing Lender, either by signing this Agreement “as an Issuing
Lender” or otherwise.

 

9

--------------------------------------------------------------------------------


 

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgement, rule, treaty, code, administrative or judicial precedents or
authorities, regulation ( or official interpretation of any of the foregoing)
of, and the terms of any license, authorization or permit issued by, and any
agreement with, any Governmental Authority, including, but not limited to,
Regulations T, U and X.

 

“Lender Parties” means Lenders, the Issuing Lenders, the Swingline Lender and
the Administrative Agent.

 

“Lenders” means the Persons listed on Schedule II and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby or commercial letter of credit issued by an
Issuing Lender for the account of the Borrower or any Subsidiary thereof
pursuant to the terms of this Agreement, in such form as may be agreed by the
Borrower and the applicable Issuing Lender.

 

“Letter of Credit Application” means the applicable Issuing Lender’s standard
form letter of credit application for standby or commercial letters of credit
which has been executed by the Borrower and accepted by the applicable Issuing
Lender in connection with the issuance of a Letter of Credit.

 

“Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications and amendments thereof, and agreements, documents, and instruments
entered into in connection therewith or relating thereto.

 

“Letter of Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof, extension of the expiry date thereof, or the increase of the
amount thereof.

 

“Letter of Credit Exposure” means the aggregate outstanding undrawn amount of
Letters of Credit plus the aggregate unpaid amount of all of the Borrower’s
payment obligations under drawn Letters of Credit.

 

“Letter of Credit Maximum Amount” means $100,000,000.

 

“Letter of Credit Obligations” means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit.

 

“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).

 

“Majority Lenders” means, at any time, (a) if there are at least two Lenders
that are not Defaulting Lenders, at least two Lenders having Total Credit
Exposures representing more than 50% of the Total Credit Exposures of all
Lenders and (b) if there is one Lender that is not a Defaulting Lender, that
Lender. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Majority Lenders at any time.

 

10

--------------------------------------------------------------------------------


 

“Marketable Securities” means readily marketable publicly-traded securities,
including any stock or other equity security publicly-traded on the New York
Stock Exchange, the American Stock Exchange or the National Association of
Securities Dealers Automated Quotation System (NASDAQ) and, if approved by the
Administrative Agent, any other stock traded on a recognized over-the-counter
market.

 

“Material Adverse Change” means a material adverse change (a) in the condition
(financial or otherwise), operations, business, assets, liabilities or prospects
of the Parent and its Subsidiaries, taken as a whole; (b) on the validity or
enforceability of this Agreement or any of the other Credit Document or the
rights, benefits or remedies of the Administrative Agent or the Lenders under
any Credit Document; or (c) on the Parent’s, the Borrower’s or any other Credit
Party’s ability to perform its obligations under this Agreement, any Note, the
Guaranty or any other Credit Document.

 

“Material Subsidiary” means, as of a determination date, any Domestic Subsidiary
whose (a) EBITDA for the immediately preceding fiscal quarter as determined in
accordance with GAAP, or (b) book value of total assets as established in
accordance with GAAP, is equal to or greater than 10% of any of the Parent’s
(i) consolidated EBITDA for the immediately preceding fiscal quarter as
determined in accordance with GAAP or (ii) consolidated book value of total
assets as established in accordance with GAAP, and in each case as reflected in
the Financial Statements covering such immediately preceding fiscal quarter and
delivered to the Administrative Agent and the Lenders pursuant to the terms
hereof.

 

“Maturity Date” means the earlier of (a)  May 25, 2017 or such other extended
maturity date if maturity is extended pursuant to Section 2.1(d), and (b) the
earlier termination in whole of the Revolving Commitments pursuant to
Section 2.1(b) or Article VII.

 

“Maximum Rate” means the maximum nonusurious interest rate under applicable law.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of each Issuing Lender with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and each Issuing Lender in their sole
discretion.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Parent or any member of the Controlled
Group is making or accruing an obligation to make contributions.

 

“Net Income” means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, excluding, however, (a) extraordinary items, including (i) any net
non-cash gain or loss during such period arising from the sale, exchange,
retirement or other disposition of capital assets (such term to include all
fixed assets and all securities) other than in the ordinary course of business,
and (ii) any write-up or write-down of assets and (b) the cumulative effect of
any change in GAAP.

 

“Net Worth” means as of the date of its determination, consolidated
shareholders’ equity of the Parent and its consolidated Subsidiaries, as
determined in accordance with GAAP.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extending Lender” has the meaning specified in Section 2.1(d).

 

11

--------------------------------------------------------------------------------


 

“Non-Guarantor Subsidiary” means any Subsidiary that is not Credit Party.

 

“Nonordinary Course Asset Sales” means, any sales, conveyances, or other
transfers of Property made by the Parent or any Subsidiary (a) of any division
of the Parent or any Subsidiary, (b) of the Equity Interest in a Subsidiary by
the Parent or any other Subsidiary or (c) of any assets of the Parent or any
Subsidiary, whether in a transaction or related series of transactions, outside
the ordinary course of business.

 

“Notes” means the Revolving Notes and the Swingline Note.

 

“Notice of Borrowing” means a notice of borrowing signed by the Borrower in
substantially the same form as Exhibit D or such other form as shall be
reasonably approved by the Administrative Agent.

 

“Notice of Continuation or Conversion” means a notice of continuation or
conversion signed by the Borrower in substantially the same form as Exhibit E or
such other form as shall be reasonably approved by the Administrative Agent.

 

“Obligations” means all principal, interest, fees, reimbursements,
indemnifications, and other amounts now or hereafter owed by any Credit Party to
any Lender, Swingline Lender, Issuing Lender, or Administrative Agent under this
Agreement and the Credit Documents, including, the Letter of Credit Obligations,
all interest and fees that accrue after the commencement by or against any
Credit Party of any proceeding under any Debtor Relief Laws naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding, and any increases, extensions, and
rearrangements of any of the foregoing obligations under any amendments,
supplements, and other modifications of the documents and agreements creating
those obligations.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Advance or Credit
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.15).

 

“Outstandings” means, as of any date of determination, the sum of (a) the
aggregate outstanding amount of all Revolving Advances plus (b) the Letter of
Credit Exposure plus (c) the aggregate outstanding amount of all Swingline
Advances.

 

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent, the
applicable Issuing Lender, or Swingline Lender, as the case may be, in
accordance with banking industry rules on interbank compensation.

 

“Participant” has the meaning assigned to such term in Section 9.6.

 

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

12

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Person” means any natural person, partnership, corporation (including a
business trust), joint stock company, trust, limited liability company,
unlimited liability company, limited liability partnership, unincorporated
association, joint venture, or other entity, or Governmental Authority, or any
trustee, receiver, custodian, or similar official.

 

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Parent or any member of the Controlled Group and
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code.

 

“Prime Rate” means the prime commercial lending rate of the Administrative
Agent, as established from time to time at its principal U.S. office (which such
rate is an index or base rate and will not necessarily be its lowest or best
rate charged to its customers or other banks).  Each change in the Prime Rate
will be effective on the day the change is announced within Wells Fargo.

 

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

 

“Register” has the meaning set forth in Section 9.6(b).

 

“Regulations T, U, and X” means Regulations T, U, and X of the Federal Reserve
Board, as each is from time to time in effect, and all official rulings and
interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
(other than any such event not subject to the provision for 30-day notice to the
PBGC under the regulations issued under such section).

 

“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Credit
Party.

 

“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) in consideration for or otherwise in
connection with any retirement, purchase, redemption or other acquisition of any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any such Equity Interest of such Person or (b) principal or interest
payments (in cash, Property or otherwise) on, or redemptions of, subordinated
debt of such Person; provided that the term “Restricted Payment” shall not
include any dividend or distribution payable solely in Equity Interests of such
Person, or warrants, options or other rights to purchase such Equity Interests.

 

13

--------------------------------------------------------------------------------


 

“Revolving Advance” means an advance by a Lender to the Borrower as a part of a
Revolving Borrowing pursuant to Section 2.1(a) and refers to either a Base Rate
Advance or a Eurodollar Advance.

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Advances of the same Type made by the Lenders pursuant to Section 2.1(a) or
Converted by each Lender to Revolving Advances of a different Type pursuant to
Section 2.5(b).

 

“Revolving Commitment” means, for each Lender, the obligation of such Lender to
advance to Borrower the amount set opposite such Lender’s name on Schedule II as
its Revolving Commitment, or if such Lender has entered into any Assignment and
Assumption, set forth for such Lender as its Revolving Commitment in the
applicable Register, as such amount may be reduced or increased pursuant to
Section 2.1. The initial aggregate amount of the Revolving Commitments on the
Closing Date is $300,000,000.

 

“Revolving Note” means a promissory note of the Borrower payable to the order of
a Lender in the amount of such Lender’s Revolving Commitment, in the form
provided by the Administrative Agent and acceptable to the Borrower.

 

“Same Day Funds” means immediately available funds.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in a
country, in each case, that is subject to a country sanctions program
administered and enforced by OFAC.

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc., or any successor thereof which is a nationally recognized
statistical rating organization.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

“Solvent” means, as to any Person, on the date of any determination (a) the fair
value of the Property of such Person is greater than the total amount of debts
and other liabilities (including without limitation, contingent liabilities) of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and other liabilities (including, without limitation,
contingent liabilities) as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities
(including, without limitation, contingent liabilities) as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities (including, without limitation,
contingent liabilities) beyond such Person’s ability to pay as such debts and
liabilities mature, (e) such Person is not engaged in, and is not about to
engage in, business or a transaction for which such Person’s

 

14

--------------------------------------------------------------------------------


 

Property would constitute unreasonably small capital, and (f) such Person has
not transferred, concealed or removed any Property with intent to hinder, delay
or defraud any creditor of such Person.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
Person, a majority of whose outstanding Voting Securities (other than directors’
qualifying shares) shall at any time be owned by such parent or one or more
Subsidiaries of such parent.  Unless otherwise specified, all references herein
to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Parent and shall include the Borrower.

 

“Swingline Advance” means an advance by the Swingline Lender to the Borrower
pursuant to Section 2.4.

 

“Swingline Commitment” means $30,000,000.

 

“Swingline Lender” means Wells Fargo.

 

“Swingline Note” means the promissory note made by the Borrower payable to the
order of the Swingline Lender in the form provided by the Administrative Agent
and acceptable to the Borrower.

 

“Swingline Payment Date” means the last Business Day of each calendar month.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease under GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Event” means (a) a Reportable Event with respect to a Plan, (b) the
withdrawal of the Borrower or any member of the Controlled Group from a Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041(c)
of ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.  Notwithstanding the foregoing, a standard termination of a Plan under
Section 4041(b) of ERISA shall not constitute a Termination Event.

 

“Total Credit Exposure” means, at any time for each Lender, the sum of (a) the
unfunded Commitment held by such Lender at such time; plus (b) the aggregate
unpaid principal amount of the Revolving Advances owing to such Lender at such
time; plus (c) without duplication of any amounts included in the preceding
clause (b), the aggregate amount of such Lender’s risk participation and funded
participation in the Letter of Credit Exposure (including any such Letter of
Credit Exposure that has been reallocated pursuant to Section 2.16) and
Swingline Advances.

 

“Type” has the meaning set forth in Section 1.3.

 

“United States” means the United States of America.

 

15

--------------------------------------------------------------------------------


 

“Voting Securities” means (a) with respect to any corporation, capital stock of
such corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or might have special voting power or
rights by reason of the happening of any contingency), (b) with respect to any
partnership, any partnership interest or other ownership interest having general
voting power to elect the general partner or other management of the partnership
or other Person, and (c) with respect to any limited liability company,
membership certificates or interests having general voting power under ordinary
circumstances to elect managers of such limited liability company.

 

“Wells Fargo” means Wells Fargo Bank, National Association.

 

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

Section 1.2            Accounting Terms; Changes in GAAP.

 

(a)   Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall be prepared, in accordance with GAAP applied on a consistent
basis. All calculations made for the purposes of determining compliance with
this Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent Financial
Statements delivered pursuant to Section 5.2.

 

(b)   Unless otherwise indicated, all Financial Statements of the Parent, all
calculations for compliance with covenants in this Agreement, all determinations
of the Applicable Margin, and all calculations of any amounts to be calculated
under the definitions in Section 1.1 shall be based upon the consolidated
accounts of the Parent and its Subsidiaries in accordance with GAAP.

 

Section 1.3            Classes and Types of Advances. Advances are distinguished
by “Class” and “Type”. The “Class”, when used in reference to any Advance,
refers to whether such Advance is a Revolving Advance or Swingline Advance.  The
“Type” of an Advance refers to the determination whether such Advance is a
Eurodollar Advance or a Base Rate Advance.

 

Section 1.4            Other Interpretive Provisions. With reference to this
Agreement and each other Credit Document, unless otherwise specified herein or
in such other Credit Document:

 

(a)   The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Credit Document), (ii) any reference to any
Person shall be construed to include such Person’s successors and assigns, (iii)
the words “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Credit Document, shall be construed to refer to such Credit Document
in its entirety and not to any particular provision thereof, (iv) all references
in a Credit Document to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
the Credit Document in which such references appear, (v) any reference to any
law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or

 

16

--------------------------------------------------------------------------------


 

regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

(b)   In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)   Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

 

ARTICLE II.

CREDIT FACILITIES

 

Section 2.1            Commitments.

 

(a)   Revolving Commitment.  Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Revolving Advances to the
Borrower from time to time on any Business Day during the period from the
Closing Date until the Maturity Date; provided that after giving effect to such
Revolving Advances, the Outstandings shall not exceed the aggregate Revolving
Commitments in effect at such time.  Within the limits of each Lender’s
Revolving Commitment, the Borrower may from time to time borrow, prepay pursuant
to Section 2.6, and reborrow under this Section 2.1(a).

 

(b)   Reduction of Revolving Commitments.

 

(i)    Optional. The Borrower shall have the right, upon at least three Business
Days’ irrevocable notice to the Administrative Agent, to terminate in whole or
reduce ratably in part the unused portion of the Revolving Commitments; provided
that each partial reduction shall be in the aggregate amount of $10,000,000 and
in integral multiples of $1,000,000 in excess thereof.  Any reduction or
termination of the Revolving Commitments pursuant to this Section shall be
permanent, with no obligation of the Lenders to reinstate such Revolving
Commitments, and the Commitment Fees shall thereafter be computed on the basis
of the Revolving Commitments, as so reduced.

 

(ii)   Defaulting Lender. At any time when a Lender is then a Defaulting Lender,
the Borrower, at the Borrower’s election, may elect to terminate such Defaulting
Lender’s Commitment hereunder; provided that (A) such termination must be of the
Defaulting Lender’s entire Commitment, (B) the Borrower shall pay all amounts
owed by the Borrower to such Defaulting Lender in such Lender’s capacity as a
Lender under this Agreement and under the other Credit Documents (including
principal of and interest on the Revolving Advances owed to such Defaulting
Lender, accrued Commitment Fees (subject to Section 2.8), and letter of credit
fees but specifically excluding any amounts owing under Section 2.11 as result
of such payment of such Advances) and shall deposit with the Administrative
Agent into the Cash Collateral Account Cash Collateral in the amount equal to
such Defaulting Lender’s ratable share of the Letter of Credit Exposure
(including any such Letter of Credit Exposure that has been reallocated pursuant
to Section 2.16), (C) a Defaulting Lender’s Commitment may be terminated by the
Borrower under this Section 2.1(b)(ii) if and only if at such time, the Borrower
has elected, or is then electing, to terminate the Commitments of all then
existing Defaulting Lenders, and (D) such termination shall not be permitted if
a Default has occurred and is continuing.  Upon written notice to the Defaulting
Lender and Administrative Agent of the Borrower’s election to terminate a
Defaulting Lender’s Commitment pursuant to this clause (ii) and the payment and
deposit of amounts required to be made by the Borrower under clause (B) above,
(1) such Defaulting Lender shall cease to be a “Lender” hereunder for all
purposes except

 

17

--------------------------------------------------------------------------------


 

that such Lender’s rights and obligations as a Lender under Sections 2.12, 2.14,
8.9 and 9.1 shall continue with respect to events and occurrences occurring
before or concurrently with its ceasing to be a “Lender” hereunder, (2) such
Defaulting Lender’s Commitment shall be deemed terminated, and (3) such
Defaulting Lender shall be relieved of its obligations hereunder as a “Lender”
except as to its obligations under Section 8.9 shall continue with respect to
events and occurrences occurring before or concurrently with its ceasing to be a
“Lender” hereunder, provided that, any such termination will not be deemed to be
a waiver or release of any claim by Borrower, the Administrative Agent, the
Swingline Lender, any Issuing Lender or any Lender may have against such
Defaulting Lender.

 

(c)   Increase in Revolving Commitments.

 

(i)    At any time prior to the Maturity Date, the Borrower may effectuate up to
three separate increases in the aggregate Revolving Commitments (each such
increase being a “Commitment Increase”), by designating either one or more of
the existing Lenders (each of which, in its sole discretion, may determine
whether and to what degree to participate in such Commitment Increase) or one or
more other banks or other financial institutions (reasonably acceptable to the
Administrative Agent and the Issuing Lenders) that at the time agree, in the
case of any such bank or financial institution that is an existing Lender to
increase its Revolving Commitment as such Lender shall so select (an “Increasing
Lender”) and, in the case of any other such bank or financial institution (an
“Additional Lender”), to become a party to this Agreement; provided, however,
that (A) each such Commitment Increase shall be at least $25,000,000, (B) the
aggregate amount of all Commitment Increases shall not exceed $200,000,000, and
(C) all Revolving Commitments and Revolving Advances provided pursuant to a
Commitment Increase shall be available on the same terms as those applicable to
the existing Revolving Commitments and Revolving Advances.  The sum of the
increases in the Revolving Commitments of the Increasing Lenders plus the
Revolving Commitments of the Additional Lenders upon giving effect to a
Commitment Increase shall not, in the aggregate, exceed the amount of such
Commitment Increase.  The Borrower shall provide prompt notice of any proposed
Commitment Increase pursuant to this clause (c) to the Administrative Agent and
the Lenders. This Section 2.1(c) shall not be construed to create any obligation
on any of the Administrative Agent or any of the Lenders to advance or to commit
to advance any credit to the Borrower or to arrange for any other Person to
advance or to commit to advance any credit to the Borrower.

 

(ii)   A Commitment Increase shall become effective upon (A) the receipt by the
Administrative Agent of (1) an agreement in form and substance reasonably
satisfactory to the Administrative Agent signed by the Borrower, each Increasing
Lender and each Additional Lender, setting forth the Commitments, if any, of
each such Lender and setting forth the agreement of each Additional Lender to
become a party to this Agreement and to be bound by all the terms and provisions
hereof binding upon each Lender, and (2) such evidence of appropriate
authorization on the part of the Borrower with respect to such Commitment
Increase as the Administrative Agent may reasonably request, (B) the funding by
each Increasing Lender and Additional Lender of the Revolving Advances to be
made by each such Lender to effect the prepayment requirement set forth in
Section 2.6(b)(ii), and (C) receipt by the Administrative Agent of a certificate
of a Responsible Officer of the Parent stating that, both before and after
giving effect to such Commitment Increase, no Default has occurred and is
continuing, and that all representations and warranties made by the Borrower and
the Parent in this Agreement are true and correct in all material respects,
unless such representation or warranty relates to an earlier date which remains
true and correct as of such earlier date.

 

(iii)  Notwithstanding any provision contained herein to the contrary, from and
after the date of any Commitment Increase, all calculations and payments of
interest on the Revolving Advances

 

18

--------------------------------------------------------------------------------


 

shall take into account the actual Revolving Commitment of each Lender and the
principal amount outstanding of each Revolving Advance made by such Lender
during the relevant period of time.

 

(d)   Extension of Maturity Date.

 

(i)    Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not later than 30 days prior to
the Maturity Date then in effect hereunder (the “Existing Maturity Date”), make
a one-time request that each Lender extend such Lender’s Maturity Date for an
additional 364 days from the Existing Maturity Date.  The date on which the
Administrative Agent provides to the Lenders the notice referenced above is
hereinafter referred to as the “Notice Date.”

 

(ii)   Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than 15 days after the Notice Date, advise the Administrative Agent
whether or not such Lender agrees to such extension and any Lender that does not
so advise the Administrative Agent on or before the date that is 15 days after
the Notice Date shall be deemed to be a Non-Extending Lender.  Each Lender that
determines not to so extend its Maturity Date shall be referred to herein as a
“Non-Extending Lender”.  Each Lender that determines to extend its Maturity Date
shall be referred to herein as an “Extending Lender”.  The election of any
Lender to agree to such extension shall not obligate any other Lender to so
agree.

 

(iii)  Additional Commitment Lenders. The Borrower shall have the right on or
before the Existing Maturity Date to replace each Non-Extending Lender with, and
add as “Lenders” under this Agreement in place thereof, one or more Eligible
Assignees (each, an “Additional Commitment Lender”), each of which Additional
Commitment Lenders shall have entered into an Assignment and Assumption pursuant
to which such Additional Commitment Lender shall, effective as of the Existing
Maturity Date, undertake a Revolving Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Revolving Commitment shall be in
addition to such Lender’s Revolving Commitment hereunder on such date).

 

(iv)  Minimum Extension Requirement. If (and only if) the total of the Revolving
Commitments of the Lenders that have agreed so to extend their Maturity Date and
the additional Revolving Commitments of the Additional Commitment Lenders shall
be more than 50% of the aggregate amount of the Revolving Commitments in effect
immediately prior to the Existing Maturity Date, then, effective as of the
Existing Maturity Date, the Maturity Date of each Extending Lender and of each
Additional Commitment Lender shall be extended to the date falling 364 days
after the Existing Maturity Date and each Additional Commitment Lender shall
thereupon become a “Lender” for all purposes of this Agreement.

 

(v)   Conditions to Effectiveness of Extensions.  Notwithstanding the foregoing,
the extension of the Maturity Date pursuant to this Section shall not be
effective with respect to any Lender unless: (A) no Default or Event of Default
shall have occurred and be continuing on the date of such extension and after
giving effect thereto; (B) the representations and warranties contained in this
Agreement are true and correct on and as of the date of such extension and after
giving effect thereto, as though made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date); (C) the receipt by the Administrative
Agent of such evidence of appropriate authorization on the part of the Borrower
with respect to such extension as the Administrative Agent may reasonably
request; (D) on the Maturity Date (without giving effect to any extension) of
each Non-Extending Lender, the Borrower shall repay any Revolving Advances
outstanding on such date (and pay any additional amounts required pursuant to
Section 2.11) and any other Obligations owing to such Non-Extending Lender to
each

 

19

--------------------------------------------------------------------------------


 

such Non-Extending Lender and the Revolving Commitments of the Non-Extending
Lenders shall be terminated; and (E) the Borrower shall prepay any Revolving
Advances outstanding on such date (and pay any additional amounts required
pursuant to Section 2.11) to the extent necessary to keep outstanding Revolving
Advances ratable with any revised Applicable Percentages of the respective
Lenders effective as of such date.

 

(vi)  Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13(f) or 9.2 to the contrary.

 

Section 2.2            Evidence of Indebtedness. The Advances made by each
Lender, including the Swingline Lender, shall be evidenced by one or more
accounts or records maintained by such Lender or the Swingline Lender and by the
Administrative Agent.  The accounts or records maintained by the Administrative
Agent, the Lenders and the Swingline Lender shall be conclusive absent manifest
error of the amount of the Advances made by such Lenders or the Swingline Lender
to the Borrower and the interest and payments thereon.  Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender or the Swingline Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender to the Borrower made through the Administrative Agent,
the Borrower shall execute and deliver to such Lender or the Swingline Lender
(through the Administrative Agent) a Note which shall evidence such Lender’s
Revolving Advances or Swingline Advances to the Borrower in addition to such
accounts or records. Each Lender may attach schedules to such Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Revolving Advances or Swingline Advances and payments with respect thereto.

 

Section 2.3            Letters of Credit.

 

(a)   Commitment for Letters of Credit. Subject to the terms and conditions set
forth in this Agreement and in reliance upon the agreements of the other Lenders
set forth in this Section, the Issuing Lender agrees to, from time to time on
any Business Day during the period from the Closing Date until the Maturity
Date, issue, increase or extend the expiration date of, the Letters of Credit
for the account of the Parent or any Subsidiary thereof.

 

(b)   Limitations. Notwithstanding the foregoing, no Letter of Credit will be
issued, increased, or extended:

 

(i)    if such issuance, increase, or extension would cause the Letter of Credit
Exposure to exceed the lesser of (A) the Letter of Credit Maximum Amount and (B)
an amount equal to (1) the aggregate Revolving Commitments in effect at such
time minus (2) the Outstandings.

 

(ii)   if such Letter of Credit supports the repayment of indebtedness for
borrowed money of any Person;

 

(iii)  unless such Letter of Credit is in form and substance acceptable to the
applicable Issuing Lender in its sole discretion;

 

(iv)  unless the Borrower has delivered to the applicable Issuing Lender a
completed and executed Letter of Credit Application; provided that, if the terms
of any Letter of Credit Application conflicts with the terms of this Agreement,
the terms of this Agreement shall control;

 

20

--------------------------------------------------------------------------------


 

(v)   unless such Letter of Credit is governed by (A) the Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, or (B) the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, in either case,
including any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the Issuing Lender; and

 

(vi)  if any Lender is at such time a Defaulting Lender hereunder, unless the
Issuing Lender has entered into satisfactory arrangements with the Borrower or
such Lender to eliminate the Issuing Lender’s risk with respect to such Lender.

 

(c)   Requesting Letters of Credit. Each Letter of Credit Extension shall be
made pursuant to a Letter of Credit Application, or if applicable, amendments to
such Letter of Credit Applications, given by the Borrower to the Administrative
Agent for the benefit of the applicable Issuing Lender by telecopy or in writing
not later than 11:00 a.m. (Houston, Texas, time) on the third Business Day
before the proposed date of the Letter of Credit Extension. Each Letter of
Credit Application, or if applicable, amendments to such Letter of Credit
Applications, shall be fully completed and shall specify the information
required therein. Each Letter of Credit Application, or if applicable,
amendments to such Letter of Credit Applications, shall be irrevocable and
binding on the Borrower.  Subject to the terms and conditions hereof, the
applicable Issuing Lender shall on the date of such Letter of Credit Extension,
make such Letter of Credit Extension to the beneficiary of such Letter of
Credit.

 

(d)   Reimbursements for Letters of Credit; Funding of Participations. Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit with the accompanying documentation required
thereby, the applicable Issuing Lender shall notify the Administrative Agent
thereof.  No later than 11:00 a.m. on the date of any payment to be made by such
Issuing Lender under a Letter of Credit, the Borrower agrees to pay to such
Issuing Lender an amount equal to any amount paid by such Issuing Lender under
or in respect of such Letter of Credit.  In the event an Issuing Lender makes a
payment pursuant to a request for draw presented under a Letter of Credit and
such payment is not promptly reimbursed by the Borrower as required herein, such
Issuing Lender shall give notice of such payment to the Administrative Agent. In
such event, the Borrower shall be deemed to have requested a Base Rate Advance
(notwithstanding any minimum size or increment limitations on individual
Advances).  Each Lender (including the Lender acting as Issuing Lender) shall,
upon notice from the Administrative Agent that the Borrower has requested or is
deemed to have requested an Advance pursuant to Section 2.5 and regardless of
whether (A) the conditions in Section 3.2 have been met, (B) such notice
complies with Section 2.5, or (C) a Default exists, make funds available to the
Administrative Agent for the account of the applicable Issuing Lender in an
amount equal to such Lender’s Applicable Percentage of the amount of such
Advance not later than 1:00 p.m. (Houston, Texas, time) on the Business Day
specified in such notice by the Administrative Agent, whereupon (i) each Lender
that so makes funds available shall be deemed to have made a Base Rate Advance
under to the Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the applicable Issuing Lender.  If any such Lender shall
not have so made such Advance available to the Administrative Agent pursuant to
this Section 2.3, such Lender agrees to pay interest thereon for each day from
such date until the date such amount is paid at the lesser of (A) the Overnight
Rate for such day for the first three days and thereafter the interest rate
applicable to such Base Rate Advances and (B) the Maximum Rate. The Borrower
hereby unconditionally and irrevocably authorizes, empowers, and directs the
Administrative Agent and the Lenders to record and otherwise treat each payment
under a Letter of Credit not immediately reimbursed by the Borrower as a
Revolving Borrowing comprised of Base Rate Advances to the Borrower.  If for any
reason any payment pursuant to a request for draw presented under a Letter of
Credit is not refinanced by a Revolving Borrowing in accordance with this
Section 2.3(d), the Issuing Lender shall be deemed to have requested that each
of the applicable Lenders fund its risk participation in the relevant Letter of
Credit Obligations and each such Lender’s payment to the

 

21

--------------------------------------------------------------------------------


 

Administrative Agent for the account of the Issuing Lender pursuant to this
Section 2.3(d) shall be deemed payment in respect of such participation.

 

(e)   Participations. Upon the date of the issuance or increase of a Letter of
Credit, the applicable Issuing Lender shall be deemed to have sold to each other
Lender and each other Lender shall have been deemed to have purchased from the
Issuing Lender a participation in the related Letter of Credit Obligations equal
to such Lender’s Applicable Percentage at such date and such sale and purchase
shall otherwise be in accordance with the terms of this Agreement.  The
applicable Issuing Lender shall promptly notify each such participant Lender by
telex, telephone, or telecopy of each Letter of Credit issued or increased and
the actual dollar amount of such Lender’s participation in such Letter of
Credit. Each Lender’s obligation to purchase participating interests pursuant to
this Section and to reimburse such Issuing Lender for such Lender’s Applicable
Percentage of any payment under a Letter of Credit by such Issuing Lender not
reimbursed in full by the Borrower shall be absolute and unconditional and shall
not be affected by any circumstance, including (i) any of the circumstances
described in paragraph (f) below, (ii) the occurrence and continuance of a
Default, (iii) an adverse change in the financial condition of the Borrower or
(iv) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing, except for any such circumstance, happening or
event constituting or arising from gross negligence or willful misconduct on the
part of the applicable Issuing Lender.

 

(f)    Obligations Unconditional.  The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:

 

(i)    any lack of validity or enforceability of any Letter of Credit Documents;

 

(ii)   any amendment or waiver of or any consent to departure from any Letter of
Credit Document to which the Borrower has consented;

 

(iii)  the existence of any claim, set-off, defense or other right which any
Credit Party may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), any Issuing Lender, any Lender or any other Person,
whether in connection with this Agreement, the transactions contemplated in this
Agreement or in any Letter of Credit Documents or any unrelated transaction;

 

(iv)  any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect to the extent any
Issuing Lender would not be liable therefor pursuant to the following paragraph
(h);

 

(v)   payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or

 

(vi)  any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing;

 

provided, however, that nothing contained in this paragraph (f) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit, including those specified in Section 2.3(h).

 

(g)   Cash Collateralization. With respect to (i) each Letter of Credit which
has an expiration date beyond the Maturity Date, on or prior to the 30th day
prior to the Maturity Date or (ii) all outstanding

 

22

--------------------------------------------------------------------------------


 

Letters of Credit, if the Revolving Commitments are terminated in whole pursuant
to Section 2.1(b) or Article VII, on the date of such termination, the Borrower
shall deposit into the Cash Collateral Account in accordance with paragraph (i)
below cash in an amount equal to 105% of the Letter of Credit Exposure of such
Letters of Credit or otherwise make arrangements satisfactory to the
Administrative Agent to secure the release of such Letters of Credit.  If the
Borrower has deposited 105% of the Letter of Credit Exposure into the Cash
Collateral Account as of the Maturity Date and no other Default or Event of
Default has occurred and is continuing, each Lender’s obligation to purchase
participating interests pursuant to this Section and to reimburse such Issuing
Lender for such Lender’s Applicable Percentage of any payment under a Letter of
Credit by such Issuing Lender not reimbursed in full by the Borrower shall be
terminated as of the Maturity Date.

 

(h)         Liability of Issuing Lenders.  The Borrower assumes all risks of the
acts or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its or any Credit Party’s use of such Letter of Credit. Neither
Issuing Lender nor any of their respective officers or directors shall be liable
or responsible for:

 

(i)             the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;

 

(ii)          the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; or

 

(iii)       any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit (INCLUDING AN ISSUING LENDER’S OWN
NEGLIGENCE),

 

except that the Borrower shall have a claim against the applicable Issuing
Lender, and the applicable Issuing Lender shall be liable to, and shall promptly
pay to, the Borrower, to the extent of any direct, as opposed to consequential,
damages suffered by the Borrower which the Borrower proves were caused by (A)
such Issuing Lender’s willful misconduct or gross negligence (as determined in a
final, non-appealable judgment of a court of competent jurisdiction) in
determining whether documents presented under a Letter of Credit comply with the
terms of such Letter of Credit or (B) such Issuing Lender’s willful failure to
make lawful payment under any Letter of Credit after the presentation to it of a
draft and certificate strictly complying with the terms and conditions of such
Letter of Credit, in either case notwithstanding the unconditional and
irrevocable nature of the Borrower’s obligations under this Agreement as set
forth in Section 2.3(f). In furtherance and not in limitation of the foregoing,
the Issuing Lenders may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary.

 

(i)             Cash Collateral Account.

 

(i)             If the Borrower is required to deposit funds in the Cash
Collateral Account pursuant to the terms hereof, then the Borrower and the
Administrative Agent shall establish the Cash Collateral Account and the
Borrower shall execute any documents and agreements, including the
Administrative Agent’s standard form assignment of deposit accounts, that the
Administrative Agent requests in connection therewith to establish the Cash
Collateral Account and grant the Administrative Agent a first priority security
interest in such account and the funds therein and giving the Administrative
Agent “control” over the Cash Collateral Account as such term is defined in the
applicable Uniform Commercial Code.  The Borrower hereby pledges to the
Administrative Agent and grants the Administrative Agent a security interest in
the Cash Collateral Account, whenever established, all funds held in the Cash
Collateral Account from time to time, and all proceeds thereof as security for

 

23

--------------------------------------------------------------------------------


 

the payment of the obligation. Except as provided in Section 2.3(i)(ii) blow,
the Borrower shall have no access and no rights of withdrawal from the case
collateral Account.

 

(ii)          Funds held in the Cash Collateral Accounts shall be held as cash
collateral for obligations with respect to Letters of Credit.  Such funds shall
be promptly applied by the Administrative Agent at the request of the applicable
Issuing Lender to any reimbursement or other obligations under the applicable
Letters of Credit that exist or occur. To the extent that any surplus funds are
held in the Cash Collateral Account above the Letter of Credit Exposure during
the existence of an Event of Default the Administrative Agent may (A) hold such
surplus funds in the Cash Collateral Account as cash collateral for the
Obligations or (B) apply such surplus funds to any Obligations in any manner
directed by the Majority Lenders.  If no Default exists, the Administrative
Agent shall release to the Borrower at the Borrower’s written request any funds
held in the Cash Collateral Account in excess of 105% of the then existing
Letter of Credit Exposure.  The Administrative Agent shall invest the funds in
the Cash Collateral Account in an interest-bearing account or other investment
approved by the Borrower. The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Cash Collateral
Account and shall be deemed to have exercised such care if such funds are
accorded treatment substantially equivalent to that which the Administrative
Agent accords its own property or in accordance with the Borrower’s instructions
or as otherwise approved by the Borrower, it being understood that the
Administrative Agent shall not have any responsibility for taking any necessary
steps to preserve rights against any parties with respect to any such funds.

 

(j)             Letters of Credit Issued for Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of the Borrower, the
Borrower shall be obligated to reimburse the applicable Issuing Lender hereunder
for any and all drawings under such Letter of Credit issued (or deemed issued)
hereunder.  The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of its Subsidiaries or any Subsidiary of the Parent
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.

 

(k)          Defaulting Lender. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Lender (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize each Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.16(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

 

(i)             Grant of Security Interest.  The Borrower, and to the extent
Cash Collateral is provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to the Administrative Agent, for the benefit of the Issuing
Lenders, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letter of Credit Obligations, to be applied
pursuant to clause (ii) below.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Lender as herein provided,
or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender).

 

(ii)          Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 2.1(k) or Section
2.16 in respect of Letters of Credit shall

 

24

--------------------------------------------------------------------------------


 

be applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Obligations (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(iii)       Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce an Issuing Lender’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this Section
2.1(k) and shall, upon written request of the Person providing such Cash
Collateral, be refunded following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (ii) the determination by the Administrative Agent and
each Issuing Lender that there exists excess Cash Collateral; provided that,
subject to Section 2.16, the Person providing Cash Collateral and the Issuing
Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations.

 

Section 2.4                                   Swingline Advances.

 

(a)          Commitment. On the terms and conditions set forth in this
Agreement, subject to Section 2.16(d), the Swingline Lender agrees to, from
time-to-time on any Business Day from the Closing Date until the last Business
Day occurring before the Maturity Date, make Swingline Advances to the Borrower
in an aggregate principal amount not to exceed the Swingline Commitment at any
time, provided that (i) after giving effect to such Swingline Advance, the
Outstandings shall not exceed the aggregate Revolving Commitments in effect at
such time, (ii) no Swingline Advance may mature after the Maturity Date, and
(iii) no Swingline Advance shall be made by the Swingline Lender if the
conditions set forth in Section 3.2 have not been met as of the date of such
Swingline Advance.  The Borrower agrees that the giving of the applicable Notice
of Borrowing and the acceptance by the Borrower of the proceeds of such
Swingline Advance shall constitute a representation and warranty by the Borrower
that on the date of such Swingline Advance the conditions set forth in Section
3.2 have been met. Immediately upon the making of a Swingline Advance, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swingline Lender a risk participation in such Swingline
Advance in an amount equal to its Applicable Percentage of such Swingline
Advance.

 

(b)         Evidence of Indebtedness.  The indebtedness of the Borrower to the
Swingline Lender resulting from Swingline Advances shall be evidenced as set
forth in Section 2.2.

 

(c)          Prepayment. Within the limits expressed in this Agreement, amounts
advanced pursuant to Section 2.4(a) may from time to time be borrowed, prepaid
without penalty, and reborrowed.  If the amount of aggregate outstanding amount
of Swingline Advances ever exceeds the Swingline Commitment, the Borrower shall,
upon receipt of written notice of such condition from the Swingline Lender and
to the extent of such excess, prepay to the Swingline Lender outstanding
principal of the Swingline Commitment such that such excess is eliminated.

 

(d)         Refinancing of Swingline Advances.

 

(i)             The Swingline Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swingline Lender to so request on its behalf), that each Lender
make a Base Rate Advance in an amount equal to such Lender’s Applicable
Percentage of the amount of Swingline Advances then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a Notice
of Borrowing for purposes hereof), without regard to the minimum and multiples
specified in Section 2.5(c) for the principal amount of Revolving Borrowings but
subject to the unutilized portion of the Revolving Commitments and the

 

25

--------------------------------------------------------------------------------


 

conditions set forth in Section 3.2. The Swingline Lender shall furnish the
Borrower with a copy of the applicable Notice of Borrowing promptly after
delivering such notice to the Administrative Agent. Regardless of whether the
request for such Base Rate Advance complies with Section 2.5, each Lender shall
make an amount equal to its Applicable Percentage of the amount specified in
such Notice of Borrowing available to the Administrative Agent in Same Day Funds
for the account of the Swingline Lender at the Administrative Agent’s Lending
Office not later than 1:00 p.m. on the day specified in such Notice of
Borrowing, whereupon, subject to Section 2.4(d)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Advance to the Borrower
in such amount.  The Administrative Agent shall remit the funds so received to
the Swingline Lender.

 

(ii)          If for any reason any Swingline Advance cannot be refinanced by
such a Revolving Borrowing in accordance with Section 2.4(d)(i), the applicable
Notice of Borrowing submitted by the Swingline Lender as set forth herein shall
be deemed to be a request by the Swingline Lender that each of the applicable
Lenders fund its risk participation in the relevant Swingline Advances and each
such Lender’s payment to the Administrative Agent for the account of the
Swingline Lender pursuant to Section 2.4(d)(i) shall be deemed payment in
respect of such participation.

 

(iii)       If any Lender fails to make available to the Administrative Agent
for the account of the Swingline Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.4(d) by the time
specified in Section 2.4(d)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the applicable Overnight Rate from
time to time in effect.  A certificate of the Swingline Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

 

(iv)      Each Lender’s obligation to make Advances or to purchase and fund risk
participations in Swingline Advances pursuant to this Section 2.4(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against any Swingline Lender, the Borrower, or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Advances pursuant to Section 2.4(d)(i) is subject to the conditions set
forth in Section 3.2.  No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay the Swingline Advances,
together with interest as provided herein.

 

(e)          Repayment of Participations.

 

(i)             At any time after any Lender has purchased and funded a risk
participation in a Swingline Advance, if the Swingline Lender receives any
payment on account of such Swingline Advance, the Swingline Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swingline Lender.

 

(ii)          If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Advance is required to be returned by the
Swingline Lender under any of the circumstances described in Section 9.12
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Lender shall pay to the Swingline Lender its Applicable

 

26

--------------------------------------------------------------------------------


 

Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swingline Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(f)            Interest for Account of Swingline Lender. The Swingline Lender
shall be responsible for invoicing the Borrower for interest on the Swingline
Advances.  Until each Lender funds its Advances or risk participation pursuant
to this Section to refinance such Lender’s Applicable Percentage of the
applicable Swingline Advances, interest in respect of such Applicable Percentage
shall be solely for the account of the Swingline Lender.

 

(g)         Payments Directly to Swingline Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swingline Advances directly
to the Swingline Lender.

 

(h)         Method of Borrowing. Except as provided in the clause (c) above,
each request for a Swingline Advance shall be made pursuant to telephone notice
to the Swingline Lender given no later than 11:00 a.m. (Houston, Texas time) on
the date of the proposed Swingline Advance, promptly confirmed by a completed
and executed Notice of Borrowing facsimiled to the Administrative Agent and the
Swingline Lender. The Swingline Lender will promptly make such Swingline Advance
available to the Borrower at the Borrower’s account with the Administrative
Agent.

 

Section 2.5                                   Borrowings; Procedures and
Limitations.

 

(a)          Notice of Borrowings. Each Revolving Borrowing shall be made
pursuant to a Notice of Borrowing and given by the Borrower to the
Administrative Agent not later than 12:00 p.m. (Houston, Texas time) on the
third Business Day before the date of the proposed Revolving Borrowing in the
case of a Eurodollar Advance, and by the Borrower to the Administrative Agent
not later than 12:00 p.m. (Houston, Texas time) one Business Day before the date
of the proposed Revolving Borrowing in the case of a Base Rate Advance.  The
Administrative Agent shall give each applicable Lender prompt notice on the day
of receipt of timely Notice of Borrowing of such proposed Revolving Borrowing by
facsimile. Each Notice of Borrowing shall be by facsimile specifying the (i)
requested date of such Revolving Borrowing (which shall be a Business Day), (ii)
requested Type of Advances comprising such Revolving Borrowing, (iii) aggregate
amount of such Revolving Borrowing, and (iv) if such Revolving Borrowing is to
be comprised of Eurodollar Advances, the Interest Period for such Advances.  In
the case of a proposed Revolving Borrowing comprised of Eurodollar Advances, the
Administrative Agent shall promptly notify each applicable Lender of the
applicable interest rate under Section 2.9, as applicable.  Each Lender shall
before 11:00 a.m. (Houston, Texas time) on the date of the proposed Revolving
Borrowing, make available for the account of its Lending Office to the
Administrative Agent at its address referred to in Section 9.7, or such other
location as the Administrative Agent may specify by notice to the Lenders, in
Same Day Funds, such Lender’s Applicable Percentage of such Revolving
Borrowing.  Promptly upon the Administrative Agent’s receipt of such funds (but
in any event not later than 3:00 p.m. (Houston, Texas time) on the date of the
proposed Revolving Borrowing) and provided that the applicable conditions set
forth in Article III have been satisfied, the Administrative Agent will make
such funds available to the Borrower at its account with the Administrative
Agent.

 

(b)         Conversions and Continuations. In order to elect to Convert or
continue Advances comprising part of the same Revolving Borrowing under this
Section, the Borrower shall deliver an irrevocable Notice of Conversion or
Continuation to the Administrative Agent at the Administrative Agent’s office no
later than 12:00 p.m. (Houston, Texas time) (i) at least one Business Day in
advance of the proposed Conversion date in the case of a Conversion of such
Advances to Base Rate Advances, and (ii) at least

 

27

--------------------------------------------------------------------------------


 

three Business Days in advance of the proposed Conversion or continuation date
in the case of a Conversion to, or a continuation of, Eurodollar Advances.  Each
such Notice of Conversion or Continuation shall be in writing or facsimile,
specifying (A) the requested Conversion or continuation date (which shall be a
Business Day), (B) the Revolving Borrowing amount and Type of the Advances to be
Converted or continued, (C) whether a Conversion or continuation is requested,
and if a Conversion, into what Type of Advances, and (D) in the case of a
Conversion to, or a continuation of, Eurodollar Advances, the requested Interest
Period. Promptly after receipt of a Notice of Conversion or Continuation under
this paragraph, the Administrative Agent shall provide each applicable Lender
with a copy thereof and, in the case of a Conversion to or a continuation of
Eurodollar Advances, notify each applicable Lender of the applicable interest
rate under Section 2.9 as applicable. For purposes other than the conditions set
forth in Section 3.2, the portion of Advances comprising part of the same
Revolving Borrowing that are Converted to Advances of another Type shall
constitute a new Revolving Borrowing.

 

(c)          Certain Limitations.  Notwithstanding anything in paragraphs (a)
and (b) above:

 

 (i)                                  Each Revolving Borrowing shall (A) be in
an aggregate amount not less than $3,000,000 and in integral multiples of
$1,000,000 in excess thereof in case of Eurodollar Advances and in an aggregate
amount not less than $500,000 and in integral multiples of $100,000 in excess
thereof in case of Base Rate Advances, (B) consist of Advances of the same Type
made, Converted or continued on the same day by the Lenders according to their
Applicable Percentage, and (C) denominated only in Dollars.

 

(ii)          At no time shall there be more than eight Interest Periods
applicable to outstanding Eurodollar Advances.

 

(iii)       The Borrower may not select Eurodollar Advances for any Revolving
Borrowing to be made, Converted or continued if a Default or Event of Default
has occurred and is continuing.

 

(iv)      If any Lender shall, at least one Business Day prior to the requested
date of any Revolving Borrowing comprised of Eurodollar Advances, notify the
Administrative Agent and the Borrower that the introduction of or any change in
or in the interpretation of any Legal Requirement makes it unlawful, or that any
central bank or other Governmental Authority asserts that it is unlawful, for
such Lender or its Lending Office to perform its obligations under this
Agreement to make Eurodollar Advances or to fund or maintain Eurodollar
Advances, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or take deposits of, Dollars in
the applicable interbank market, then (1) such Lender’s Applicable Percentage of
the amount of such Revolving Borrowing shall be made as a Base Rate Advance of
such Lender, (2) such Base Rate Advance shall be considered part of the same
Revolving Borrowing and interest on such Base Rate Advance shall be due and
payable at the same time that interest on the Eurodollar Advances comprising the
remainder of such Revolving Borrowing shall be due and payable, and (3) any
obligation of such Lender to make, continue, or Convert to, Eurodollar Advances,
including in connection with such requested Revolving Borrowing, shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist.

 

(v)         If the Administrative Agent is unable to determine the Eurodollar
Rate for Eurodollar Advances comprising any requested Revolving Borrowing, the
right of the Borrower to select Eurodollar Advances for such Revolving Borrowing
or for any subsequent Revolving Borrowing shall be suspended until the
Administrative Agent shall notify the Borrower and the applicable Lenders that
the circumstances causing such suspension no longer exist, and each Revolving
Advance comprising such Revolving Borrowing shall be made as a Base Rate
Advance.

 

28

--------------------------------------------------------------------------------


 

(vi)                              If the Majority Lenders shall, at least one
Business Day before the date of any requested Revolving Borrowing, notify the
Administrative Agent that (A) the Eurodollar Rate for Eurodollar Advances
comprising such Revolving Borrowing will not adequately reflect the cost to such
Lenders of making or funding their respective Eurodollar Advances, as the case
may be, for such Revolving Borrowing, or (B) deposits are not being offered to
banks in the applicable offshore interbank market for Dollars for the applicable
amount and Interest Period of such Eurodollar Advance, then the Administrative
Agent shall give notice thereof to the Borrower and the Lenders and the right of
the Borrower to select Eurodollar Advances for such Revolving Borrowing or for
any subsequent Revolving Borrowing shall be suspended until the Administrative
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist, and each Advance comprising such Revolving
Borrowing shall be made as a Base Rate Advance.

 

(vii)                           If the Borrower shall fail to select the
duration or continuation of any Interest Period for any Eurodollar Advance in
accordance with the provisions contained in the definition of “Interest Period”
in Section 1.1 and paragraph (a) or (b) above, the Administrative Agent will
forthwith so notify the Borrower and the applicable Lenders and such affected
Advances will be made available to the Borrower on the date of such Revolving
Borrowing as Base Rate Advances or, if such affected Advances are existing
Advances, will be Converted into Base Rate Advances at the end of Interest
Period then in effect.

 

(viii)                        Swingline Advances may not be Converted or
continued.

 

(d)         Notices Irrevocable.  Each Notice of Borrowing and Notice of
Conversion or Continuation shall be irrevocable and binding on the Borrower.

 

(e)          Lender Obligations Several. The failure of any Lender to make the
Advance to be made by it as part of any Revolving Borrowing shall not relieve
any other Lender of its obligation, if any, to make its Advance on the date of
such Revolving Borrowing. No Lender shall be responsible for the failure of any
other Lender to make the Advance to be made by such other Lender on the date of
any Revolving Borrowing.

 

(f)            Funding by Lenders; Administrative Agent’ Reliance.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Revolving Borrowing of Eurodollar Advances, or prior to
noon on the date of any Revolving Borrowing of Base Rate Advances, that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Revolving Borrowing, the Administrative Agent may assume that such
Lender has made such share available in accordance with and at the time required
in Section 2.5 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Revolving Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the Overnight Rate and (B) in the case of a payment to be
made by the Borrower, the interest rate applicable to the requested Revolving
Borrowing. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Revolving Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Advance included in such Revolving Borrowing.  Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such

 

29

--------------------------------------------------------------------------------


 

payment to the Administrative Agent. A notice of the Administrative Agent to any
Lender or Borrower with respect to any amount owing under this subsection (f)
shall be conclusive, absent manifest error.

 

Section 2.6                                 Prepayments. No Borrower shall have
any right to prepay any principal amount of any Advance except as provided in
this Section 2.6.  Each payment of any Advance pursuant to this Section 2.6
shall be made in a manner such that all Advances comprising part of the same
Revolving Borrowing are paid in whole or ratably in part other than Advances
owing to a Defaulting Lender as provided in Section 2.16.

 

(a)          Optional. The Borrower may elect to prepay any Revolving Borrowing,
in whole or in part, without penalty or premium except as set forth in Section
2.11 and after giving by 11:00 a.m. (Houston, Texas time) (i) in the case of
Eurodollar Advances, at least three Business Days’ or (ii) in case of Base Rate
Advances, one Business Day’s prior written notice to the Administrative Agent
stating the proposed date and aggregate principal amount of such prepayment.  If
any such notice is given, the Borrower shall prepay Advances comprising part of
the same Revolving Borrowing in whole or ratably (giving effect to Section 2.16,
if applicable) in part in an aggregate principal amount equal to the amount
specified in such notice, together with accrued interest to the date of such
prepayment on the principal amount prepaid and amounts, if any, required to be
paid pursuant to Section 2.11 as a result of such prepayment being made on such
date; provided that (A) each optional partial prepayment of Eurodollar Advances
shall be in a minimum amount not less than $3,000,000 and in multiple integrals
of $1,000,000 in excess thereof and (B) each optional prepayment of Base Rate
Advances shall be in a minimum amount not less than $500,000 and in multiple
integrals of $100,000 in excess thereof.

 

(b)         Mandatory. (i) On any date that Outstandings exceeds the aggregate
amount of Revolving Commitments, the Borrower shall, within one Business Day, to
the extent of such excess, first prepay to the Swingline Lender the outstanding
principal amount of the Swingline Advances, second, prepay to the Lenders on a
pro rata basis the outstanding principal amount of the Revolving Advances and
third, make deposits into the Cash Collateral Account to provide cash collateral
in the amount of such excess for the Letter of Credit Exposure. (ii) If a
Commitment Increase is effected as permitted under Section 2.1(c), the Borrower
shall prepay any Revolving Advances outstanding on such Increase Date to the
extent necessary to keep the outstanding Revolving Advances ratable to reflect
the revised Applicable Percentages arising from such Commitment Increase.  Any
prepayment made by Borrower in accordance with this clause (b)(ii) may be made
with the proceeds of Revolving Advances made by all the Lenders in connection
the Commitment Increase occurring simultaneously with the prepayment.

 

(c)          Interest; Costs.  Each prepayment pursuant to this Section 2.6
shall be accompanied by accrued interest on the amount prepaid to the date of
such prepayment and amounts, if any, required to be paid pursuant to Section
2.11 as a result of such prepayment being made on such date.

 

Section 2.7                                   Repayment.

 

(a)          Revolving Advances.  The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of and ratable benefit of
each Lender the aggregate outstanding principal amount of all Revolving Advances
on the Maturity Date.

 

(b)         Swingline Advances. The Borrower hereby unconditionally promises to
pay to the Swingline Lender (i) the aggregate outstanding principal amount of
all Swingline Advances on each Swingline Payment Date, and (ii) the aggregate
outstanding principal amount of all Swingline Advances outstanding on the
Maturity Date.

 

30

--------------------------------------------------------------------------------


 

Section 2.8                                   Fees.

 

(a)          Commitment Fees.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a Commitment Fee on the average daily
amount by which such Lender’s Revolving Commitment exceeds such Lender’s
outstanding Revolving Advances plus such Lender’s Applicable Percentage of the
Letter of Credit Exposure at the per annum rate equal to the Applicable Margin
for Commitment Fees for such period; provided that no such commitment fee shall
accrue on the Commitment of a Defaulting Lender during the period such Lender
remains a Defaulting Lender.  The Commitment Fee is due quarterly in arrears on
March 31, June 30, September 30, and December 31 of each year commencing on June
30, 2012, and on the Maturity Date.  For purposes of this Section 2.8(a) only,
amounts advanced as Swingline Advances shall not reduce the amount of the unused
Revolving Commitment.

 

(b)         Fees for Letters of Credit. The Borrower agrees to pay the
following: (i) subject to Section 2.16, to the Administrative Agent for the pro
rata benefit of the Lenders a letter of credit fee for each Letter of Credit
issued hereunder in an amount equal to the Applicable Margin for Eurodollar
Advances per annum on the face amount of such Letter of Credit for the period
such Letter of Credit is outstanding, which fee shall be due and payable
quarterly in arrears on March 31, June 30, September 30, and December 31 of each
year, and on the Maturity Date; (ii) subject to Section 2.16, to the Issuing
Lender, a fronting fee for each Letter of Credit in an amount separately agreed
by the Borrower and the Issuing Lender, which fee shall be due and payable
annually in advance on the date of the issuance or increase of each Letter of
Credit and on the earlier of each annual anniversary thereafter or the Maturity
Date; and (iii) to the Issuing Lender such other usual and customary fees
associated with any transfers, amendments, drawings, negotiations or reissuances
of any Letter of Credit, which fees shall be due and payable as requested by the
Issuing Lender in accordance with the Issuing Lender’s then current fee policy. 
The Borrower shall have no right to any refund of letter of credit fees
previously paid by the Borrower, including any refund claimed because the
Borrower cancels any Letter of Credit prior to its expiration date.

 

(c)          Administrative Agent Fee.  The Borrower agrees to pay the fees to
the Administrative Agent as set forth in the Engagement Letter.

 

Section 2.9                                   Interest.

 

(a)          Base Rate Advances.  Each Base Rate Advance shall bear interest at
the Adjusted Base Rate in effect from time to time plus the Applicable Margin
for Base Rate Advances for such period, provided that while an Event of Default
is continuing the Base Rate Advances shall bear interest at the Adjusted Base
Rate in effect from time to time plus the Applicable Margin plus 2%.  The
Borrower shall pay to Administrative Agent for the ratable benefit of each
Lender all accrued but unpaid interest on such Lender’s Base Rate Advances on
each March 31, June 30, September 30, and December 31 commencing on June 30,
2012, and on the Maturity Date; provided that if an Event of Default is
continuing, interest shall be payable on demand.

 

(b)         Eurodollar Advances. Each Eurodollar Advance shall bear interest
during its Interest Period equal to at all times the Eurodollar Rate for such
Interest Period plus the Applicable Margin for Eurodollar Advances for such
period; provided that while an Event of Default is continuing, each Eurodollar
Advance shall bear interest at the Eurodollar Rate in effect from time to time
plus the Applicable Margin plus 2%.  The Borrower shall pay to the
Administrative Agent for the ratable benefit of each Lender all accrued but
unpaid interest on each of such Lender’s Eurodollar Advances on the last day of
the Interest Period therefor (provided that for Eurodollar Advances with six
month Interest Periods, accrued but unpaid interest shall also be due on the day
three months from the first day of such Interest Period), on the date any
Eurodollar Advance is repaid in full, and on the Maturity Date; provided that if
an Event of Default is continuing, interest shall be payable on demand.

 

31

--------------------------------------------------------------------------------


 

(c)          Swingline Advances. Swingline Advances shall bear interest at the
Adjusted Base Rate in effect from time to time plus the Applicable Margin for
Base Rate Advances; provided that while an Event of Default is continuing the
Swingline Advances shall bear interest at the Adjusted Base Rate in effect from
time to time plus the Applicable Margin for Base Rate Advances plus 2%.  The
Borrower shall pay to the Swingline Lender for its own account subject to
Section 2.4(f) all accrued but unpaid interest on each Swingline Advance on each
Swingline Payment Date, on the date any Swingline Advance is repaid (or
refinanced) in full, and on the Maturity Date.

 

(d)         Other Amounts Overdue. If any amount payable under this Agreement
other than the Advances is not paid when due and payable, including accrued
interest and fees, then such overdue amount shall accrue interest hereon due and
payable on demand at a rate per annum equal to the lesser of (i) Adjusted Base
Rate plus two percent (2%) and (ii) the Maximum Rate, from the date such amount
became due until the date such amount is paid in full.

 

Section 2.10                            Illegality. If any Lender shall notify
the Borrower that the introduction of or any change in or in the interpretation
of any law or regulation makes it unlawful, or that any central bank or other
governmental authority asserts that it is unlawful, for such Lender or its
Lending Office to perform its obligations under this Agreement to make,
maintain, or fund any Eurodollar Advances of such Lender then outstanding
hereunder, (a) the Borrower shall, no later than 11:00 a.m. (Houston, Texas,
time) (i) if not prohibited by law, on the last day of the Interest Period for
each outstanding Eurodollar Advance, or (ii) if required by such notice, on the
second Business Day following its receipt of such notice, prepay all of the
Eurodollar Advances of such Lender then outstanding, together with accrued
interest on the principal amount prepaid to the date of such prepayment and
amounts, if any, required to be paid pursuant to Section 2.11 as a result of
such prepayment being made on such date, (b) such Lender shall simultaneously
make a Base Rate Advance to the Borrower on such date in an amount equal to the
aggregate principal amount of the Eurodollar Advances prepaid to such Lender,
and (c) the right of the Borrower to select Eurodollar Advances from such Lender
for any subsequent Revolving Borrowing shall be suspended until such Lender
shall notify the Borrower that the circumstances causing such suspension no
longer exist.

 

Section 2.11                            Breakage Costs.

 

(a)          Funding Losses. In the case of any Revolving Borrowing which the
related Notice of Borrowing specifies is to be comprised of Eurodollar Advances,
the Borrower hereby indemnifies each Lender against any loss, out-of-pocket
cost, or expense incurred by such Lender as a result of any failure to fulfill
on or before the date specified in such Notice of Borrowing for such Revolving
Borrowing the applicable conditions set forth in Article III, including, without
limitation, any loss (excluding any loss of anticipated profits), cost, or
expense incurred by reason of the liquidation or redeployment of deposits or
other funds acquired by such Lender to fund the Eurodollar Advance to be made by
such Lender as part of such Revolving Borrowing when such Eurodollar Advance as
a result of such failure, is not made on such date.

 

(b)         Prepayment Losses.  If (i) any payment of principal of any
Eurodollar Advance is made other than on the last day of the Interest Period for
such Advance (including any deemed payment or repayment and any reallocated
repayment to Non-Defaulting Lenders provided for in Section 2.13(a) or Section
2.16) as a result of any prepayment, payment, the acceleration of the maturity
of the Obligations, or for any other reason, (ii) the Borrower fails to make a
principal or interest payment with respect to any Eurodollar Advance on the date
such payment is due and payable, or (iii) any failure by the Borrower to make
payment of any Advance or reimbursement of drawing under any Letter of Credit
(or interest due thereon) on its scheduled due date; the Borrower shall, within
10 days of any written demand sent by the Administrative Agent on behalf of a
Lender to the Borrower, pay to the Administrative Agent for the

 

32

--------------------------------------------------------------------------------


 

benefit of such Lender any amounts determined in good faith by such Lender to be
required to compensate such Lender for any additional losses, out-of-pocket
costs, or expenses which it may reasonably incur as a result of such payment or
nonpayment, including, without limitation, any loss (excluding loss of
anticipated profits), cost, or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.

 

Section 2.12                            Increased Costs.

 

(a)          Increased Costs Generally.  If any Change in Law shall:

 

(i)             impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 2.12(e)) or
any Issuing Lender;

 

(ii)          subject Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)       impose on any Lender or Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any loan or of maintaining its obligation to make or accept and
purchase any such loan, or to increase the cost to such Lender, such Issuing
Lender or such other Recipient of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender, such Issuing Lender or such other Recipient hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender,
such Issuing Lender or such other Recipient, the Borrower will pay to such
Lender, such Issuing Lender or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, such Issuing Lender
or such other Recipient, as the case may be, for such additional costs incurred
or reduction suffered.

 

(b)         Capital Requirements.  If any Lender or Issuing Lender determines
that any Change in Law affecting such Lender or Issuing Lender or any lending
office of such Lender or such Lender’s or Issuing Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Lender’s capital or on
the capital of such Lender’s or Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the loans made
by, or participations in Letters of Credit or Swingline Advances held by, such
Lender, or the Letters of Credit issued by such Issuing Lender, to a level below
that which such Lender or Issuing Lender or such Lender’s or Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Lender’s policies and the policies of
such Lender’s or Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or
Issuing Lender, such additional amount or amounts as will compensate such Lender
or such Issuing Lender or such Lender’s or Issuing Lender’s holding company for
any such reduction suffered.

 

(c)          Certificates for Reimbursement. A certificate of a Lender or
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or Issuing Lender or its holding company, as

 

33

--------------------------------------------------------------------------------

 


 

the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or Issuing Lender, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

(d)         Delay in Requests.  Failure or delay on the part of any Lender or
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Lender’s right to demand
such compensation.

 

(e)          Additional Reserve Requirement.  The Borrower shall pay to each
Lender Party, (i) as long as such Lender Party shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurodollar funds or deposits (currently known as Eurocurrency Liabilities),
additional interest on the unpaid principal amount of each Eurodollar Advance
equal to the actual costs of such reserves allocated to such Advance by such
Lender Party (as determined by such Lender Party in good faith, which
determination shall be conclusive in the absence of manifest error), and (ii) as
long as such Lender Party shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurodollar Advances, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitments or
Advances by such Lender Party (as determined by such Lender Party in good faith,
which determination shall be conclusive in the absence of manifest error), which
in each case, shall be due and payable on each date on which interest is payable
on such Advance.

 

Section 2.13                            Payments and Computations.

 

(a)          Payments.  All payments to be made by the Borrower shall be made in
immediately available funds without condition or deduction for any counterclaim,
defense, recoupment or setoff; provided that the Borrower may setoff amounts
owing to any Lender that is at such time a Defaulting Lender against Advances
that such Defaulting Lender failed to fund to the Borrower under this Agreement
(the “Unfunded Advances”) so long as (i) the Borrower shall have delivered prior
written notice of such setoff to the Administrative Agent and such Defaulting
Lender, (ii) the Advances made by the Non-Defaulting Lenders as part of the
original Revolving Borrowing to which the Unfunded Advances applied shall still
be outstanding, (iii) if such Defaulting Lender failed to fund Advances under
more than one Revolving Borrowing, such setoff shall be applied in a manner
satisfactory to the Administrative Agent, and (iv) upon the application of such
setoff, the Unfunded Advances shall be deemed to have been made by such
Defaulting Lender on the effective date of such setoff.  Except as otherwise
expressly provided herein, all payments by the Borrower hereunder shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed in Dollars and in Same Day Funds.  Subject to
Section 2.5(c), each payment of any Advance pursuant to this Section or any
other provision of this Agreement shall be made in a manner such that all
Advances comprising part of the same Revolving Borrowing are paid in whole or
ratably in part.

 

(b)         Payments by Borrower; Presumptions by Administrative Agent.  Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the applicable Lenders or the Issuing Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lenders,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the applicable Lenders or the Issuing
Lenders, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Lender, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the

 

34

--------------------------------------------------------------------------------


 

Administrative Agent, at the Overnight Rate. A notice of the Administrative
Agent to any Lender or Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.

 

(c)          Payment Procedures. The Borrower shall make each payment of any
amount under this Agreement and under any other Credit Document not later than
11:00 a.m. (Houston, Texas time) on the day when due in Dollars to the
Administrative Agent at the Administrative Agent’s address (or such other
location as the Administrative Agent shall designate in writing to the Borrower)
in Same Day Funds. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States.  The Administrative Agent will promptly thereafter,
and in any event prior to the close of business on the day any timely payment is
made, cause to be distributed like funds relating to the payment of principal,
interest or fees ratably (other than amounts payable solely to any specific
Lender Party pursuant to Sections 2.4, 2.10, 2.11, 2.12, 2.14, and 9.1 but after
taking into account payments effected pursuant to Section 2.13(f)) in accordance
with each Lender’s Applicable Percentage to the Lenders for the account of their
respective Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Lending
Office, in each case to be applied in accordance with the terms of this
Agreement.  Upon receipt of other amounts due solely to the Administrative
Agent, Issuing Lender, Swingline Lender, or a specific Lender, the
Administrative Agent shall distribute such amounts to the appropriate party to
be applied in accordance with the terms of this Agreement.

 

(d)         Non-Business Day Payments.  Whenever any payment shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurodollar Advances to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.

 

(e)          Computations. All computations of interest and fees shall be made
by the Administrative Agent on the basis of a year of 365/366 days for Base Rate
Advances for which interest is calculated based on the Prime Rate and a year of
360 days for all other interest and fees, in each case for the actual number of
days (including the first day, but excluding the last day) occurring in the
period for which such interest or fees are payable.  Each determination by the
Administrative Agent of an amount of interest or fees shall be conclusive and
binding for all purposes, absent manifest error.

 

(f)            Sharing of Payments, Etc.  Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff, counterclaim or
otherwise against the Borrower or any other Credit Party, obtain payment
(voluntary or involuntary) in respect of any Advance or the participations in
the Letter of Credit Obligations or in the Swingline Advances held by it, as a
result of which the unpaid portion of its Advances shall be proportionately less
than the unpaid portion of the Advances or the participations in the Letter of
Credit Obligations or in the Swingline Advances held by any other Lender, it
shall be deemed simultaneously to have purchased from such other Lender at face
value, and shall promptly pay to such other Lender the purchase price for, a
participation in the Advances, the participations in the Letter of Credit
Obligations and in the Swingline Advances held by it of such other Lender, so
that the aggregate unpaid amount of the Advances and participations in Advances,
Letter of Credit Obligations and Swingline Advances held by each Lender shall be
in the same proportion to the aggregate unpaid amount of all Advances, Letter of
Credit Obligations and Swingline Advances then outstanding as the amount of its
Advances, and participations in Letter of Credit Obligations and Swingline
Advances prior to such exercise of banker’s lien, setoff or counterclaim or
other event was to the amount of all Advances and participations in Letter of
Credit Obligations and Swingline Advances, outstanding prior to such exercise of
banker’s lien, setoff or counterclaim or other event; provided, however, that if
any such purchase or

 

35

--------------------------------------------------------------------------------


 

purchases or adjustments shall be made pursuant to this Section 2.13 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest.  The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of the Borrower in the amount of such participation.

 

Section 2.14                            Taxes.

 

(a)          Issuing Lender. For purposes of this Section 2.14, the term
“Lender” includes any Issuing Lender.

 

(b)         Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Credit Party under any Credit Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
Legal Requirement.  If any applicable Legal Requirement (as determined in the
good faith discretion of an applicable Withholding Agent) requires the deduction
or withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Legal Requirement
and, if such Tax is an Indemnified Tax, then the sum payable by the applicable
Credit Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(c)          Payment of Other Taxes by Credit Parties.  The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
Legal Requirement, or at the option of the Administrative Agent timely reimburse
it for the payment of, any Other Taxes.

 

(d)         Indemnification by Credit Parties.  The Credit Parties shall jointly
and severally indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, except as a result of the gross negligence or willful
misconduct of the Recipient, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

(e)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Credit Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Credit Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.6(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and

 

36

--------------------------------------------------------------------------------


 

apply any and all amounts at any time owing to such to such Lender under any
Credit Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

(f)            Evidence of Payments.  As soon as practicable after any payment
of Taxes by any Credit Party to a Governmental Authority pursuant to this
Section 2.14, such Credit Party shall deliver to the Administrative Agent the
original or a certified copy of any available receipt issued by such
Governmental Authority evidencing such payment, a copy of the return (if any)
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)         Status of Lenders.

 

(i)             Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Legal Requirement or reasonably requested
by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.14(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)          Without limiting the generality of the foregoing,

 

(A)      any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable: (i) in the case of a Foreign
Lender claiming the benefits of an income tax treaty to which the United States
is a party (x) with respect to payments of interest under any Credit Document,
executed originals of IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Credit Document, IRS Form W-8BEN establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty; (ii) executed originals of IRS Form W-8ECI;
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a

 

37

--------------------------------------------------------------------------------


 

“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or (iv) to the
extent a Foreign Lender is not the beneficial owner, executed originals of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

 

(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Legal
Requirement as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Legal Requirement to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(D)       if a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Legal Requirement and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable Legal Requirement (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)         Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the

 

38

--------------------------------------------------------------------------------


 

indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (h) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)             Survival.  Each party’s obligations under this Section 2.14
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document.

 

Section 2.15                            Mitigation Obligations; Replacement of
Lenders.

 

(a)          Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.12 or 2.14, as the
case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)         Replacement Lender. If any Lender requests compensation under
Section 2.12, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.14 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 2.15(a), or if any Lender is a Defaulting Lender, then the Borrower may,
at its sole expense and effort (and in the case of a Defaulting Lender, the
Administrative Agent may) upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.6), all of its interests, rights (other than its existing
rights to payments pursuant to Section 2.12 or Section 2.14) and obligations
under this Agreement and the related Credit Documents to an Eligible Assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

 

(i)             the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 9.6;

 

(ii)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Advances and participations in Letter of
Credit Obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Credit Documents (including any
amounts under Section 2.11) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

(iii)       in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

39

--------------------------------------------------------------------------------


 

(iv)      such assignment does not conflict with applicable Legal Requirement.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Solely for purposes of effecting any assignment involving a
Defaulting Lender under this Section 2.15 and to the extent permitted under
applicable Legal Requirements, each Lender hereby designates and appoints the
Administrative Agent as true and lawful agent and attorney-in-fact, with full
power and authority, for and on behalf of and in the name of such Lender to
execute, acknowledge and deliver the Assignment and Acceptance required
hereunder if such Lender is a Defaulting Lender and such Lender shall be bound
thereby as fully and effectively as if such Lender had personally executed,
acknowledged and delivered the same.  In lieu of the Borrower or the
Administrative Agent replacing a Defaulting Lender as provided in this
Section 2.15, the Borrower may terminate such Defaulting Lender’s applicable
Commitment as provided in Section 2.1(b)(ii).

 

Section 2.16                            Defaulting Lender.

 

(a)          Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Legal Requirement:

 

(i)             Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Majority
Lenders.

 

(ii)          Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 7.4 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or Swingline Lender hereunder;
third, to Cash Collateralize each Issuing Lender’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.3(k); fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any loan hereunder in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Advances under this Agreement and (y) Cash Collateralize each
Issuing Lender’s future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.3(k); sixth, to the payment of any amounts owing to
the Lenders, the Issuing Lenders or the Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Lender or the Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment by or on behalf of Borrower of the principal amount of any loans or
Letter of Credit disbursements in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (y) such loans were made or the
related Letters

 

40

--------------------------------------------------------------------------------


 

of Credit were issued at a time when the conditions set forth in Section 3.1
were satisfied or waived, such payment shall be applied solely to pay the loans
of, and Letter of Credit disbursements owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any loans of, or Letter
of Credit disbursements owed to, such Defaulting Lender until such time as all
Advances and funded and unfunded participations in Letter of Credit Obligations
and Swingline Advances are held by the Lenders pro rata in accordance with the
Commitments without giving effect to Section 2.16(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)       Certain Fees.

 

(A)      No Defaulting Lender shall be entitled to receive any Commitment Fee
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

 

(B)        Each Defaulting Lender shall be entitled to receive fees under
Section 2.8(b)(i) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Applicable Percentage of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.3(k).

 

(C)        With respect to any fee not required to be paid to any Defaulting
Lender pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Obligations or Swingline Advances that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Lender and the Swingline Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Lender’s or the Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(iv)      Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Obligations
and Swingline Advances shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Section 3.1 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Outstandings of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)         Cash Collateral, Repayment of Swingline Advances. If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under Legal Requirement, (x) first, prepay Swingline Advances
in an amount equal to the Swingline Lender’s Fronting Exposure and (y) second,
Cash

 

41

--------------------------------------------------------------------------------


 

Collateralize each Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 2.3(k).

 

(b)         Defaulting Lender Cure. If the Borrower, the Administrative Agent,
the Swingline Lender and each Issuing Lender agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Revolving Advances of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Advances and funded and unfunded participations in
Letters of Credit and Swingline Advances to be held pro rata by the Lenders in
accordance with the Commitments (without giving effect to Section 2.16(a)(iv),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

(c)          Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Lender shall be required to issue, extend, renew or increase any Letter
of Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

 

(d)         Swingline Advances. So long as any Lender is a Defaulting Lender,
the Swingline Lender shall not be required to make any Swingline Advances unless
it is satisfied that it will have no Fronting Exposure after giving effect
thereto.

 

ARTICLE III.

CONDITIONS PRECEDENT

 

Section 3.1                                   Conditions Precedent to Initial
Credit Extension. The obligation of each Issuing Lender, the Swingline Lender
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

 

(a)          Documentation.  The Administrative Agent shall have received the
following, duly executed by all the parties thereto, in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders:

 

(i)             this Agreement and all attached Exhibits and Schedules;

 

(ii)          the Notes payable to the order of each Lender, as requested by
such Lender;

 

(iii)       the Guaranty;

 

(iv)      a certificate from a Responsible Officer of the Borrower dated as of
the date hereof stating that as of such date (A) all representations and
warranties of the Credit Parties set forth in this Agreement are true and
correct in all material respects and (B) no Default has occurred and is
continuing;

 

(v)         a secretary’s certificate from each Credit Party certifying such
Person’s (A) officers’ incumbency, (B) authorizing resolutions, and
(C) organizational documents;

 

42

--------------------------------------------------------------------------------


 

(vi)      certificates of good standing for each Credit Party in (a) the state,
province or territory in which each such Person is organized and (b) each state,
province or territory in which such good standing is necessary except where the
failure to be in good standing could not reasonably be expected to result in a
Material Adverse Change, which certificates shall be dated a date not earlier
than 60 days prior to date hereof;

 

(vii)   an Oklahoma law legal opinion of McAfee & Taft, outside counsel to the
Credit Parties, in form and substance reasonably acceptable to the
Administrative Agent;

 

(viii)                        a Texas law legal opinion of Bracewell & Giuliani
LLP, counsel to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent;

 

(ix)        a legal opinion of Steven R. Mackey, General Counsel of the Parent,
in form and substance reasonably acceptable to the Administrative Agent; and

 

(x)           such other documents, governmental certificates, and agreements as
any Lender Party may reasonably request.

 

(b)         Representations and Warranties.  The representations and warranties
contained in Article IV and in each other Credit Document shall be true and
correct on and as of the Closing Date before and after giving effect to the
initial Revolving Borrowings or issuance (or deemed issuance) of Letters of
Credit, as though made on and as of such date.

 

(c)          No Default.  No Default shall have occurred and be continuing.

 

(d)         Payment of Fees.  The Borrower shall have paid the fees and expenses
required to be paid as of the Closing Date by Section 9.1 and the Engagement
Letter.

 

(e)          Approvals.  All governmental, equity holder and third party
approvals necessary or, in the discretion of the Administrative Agent, advisable
in connection with this Agreement and the other Credit Documents shall have been
obtained and be in full force and effect.

 

(f)            Other Proceedings.  No action, suit, investigation or other
proceeding (including, without limitation, the enactment or promulgation of a
statute or rule) by or before any arbitrator or any Governmental Authority shall
be threatened or pending and no preliminary or permanent injunction or order by
a state or federal court shall have been entered (i) in connection with this
Agreement or any transaction contemplated hereby or (ii) which, in any case, in
the judgment of the Administrative Agent could reasonably be expected to result
in a Material Adverse Change.

 

(g)         Material Adverse Change.  Except as set forth on Schedule 3.1(g), no
event or circumstance that could reasonably be expected to result in a material
adverse change in the business, condition (financial or otherwise), prospects,
or results of operations of the Parent and its Subsidiaries, taken as a whole,
shall have occurred since September 30, 2011.

 

(h)         Solvency.  The Administrative Agent shall have received a
certificate in form and substance reasonably satisfactory to the Administrative
Agent from a senior financial officer of the Parent certifying that, before and
after giving effect to the initial Revolving Borrowings made hereunder, each
Credit Party is Solvent.

 

43

--------------------------------------------------------------------------------

 


 

(i)             Patriot Act. The Administrative Agent and each Lender shall have
received all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money-laundering
rules and regulations including, without limitation, the Patriot Act;

 

(j)             Notice of Borrowing. The Administrative Agent shall have
received a Notice of Borrowing from the Borrower, with appropriate insertions
and executed by a duly authorized officer of the Borrower.

 

Section 3.2                                   Conditions Precedent to Each
Credit Extension. The obligation of each Lender to make any Credit Extension on
the occasion of each Revolving Borrowing (including the initial Revolving
Borrowing), the obligation of each Issuing Lender to make any Credit Extension,
the obligation of the Swingline Lender to make Swingline Advances and any
reallocation of Letter of Credit Exposure provided in Section 2.16, in any such
case, shall be subject to the further conditions precedent that on the date of
such Revolving Borrowing or such Credit Extension or reallocation:

 

(a)          Representations and Warranties. As of the date of the making of
such Credit Extension or reallocation, the representations and warranties made
by any Credit Party in the Credit Documents shall be true and correct in all
material respects on such date, except that any representation and warranty
which by its terms is made as of a specified date shall be required to be true
and correct only as of such specified date and each request for the making of
any Credit Extension or reallocation and the making of such Credit Extension or
reallocation shall be deemed to be a reaffirmation of such representations and
warranties.

 

(b)         No Default. As of the date of the Credit Extension or reallocation,
there shall exist no Default or Event of Default, and the making of such Credit
Extension or reallocation would not cause a Default or Event of Default.

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

 

The Parent and the Borrower each hereby represents and warrants as follows:

 

Section 4.1                                   Organization. Each of the Parent
and its Subsidiaries is duly and validly organized and existing and in good
standing under the laws of its jurisdiction of incorporation or formation and is
authorized to do business and is in good standing in all jurisdictions in which
such qualifications or authorizations are necessary except where the failure
could not reasonably be expected to result in a Material Adverse Change.

 

Section 4.2                                   Authorization. The execution,
delivery, and performance by each Credit Party of each Credit Document to which
such Credit Party is a party and the consummation of the transactions
contemplated thereby (a) are within such Credit Party’s powers, (b) have been
duly authorized by all necessary corporate, limited liability company or
partnership action, (c) do not contravene any organizational documents of such
Credit Party, (d) do not contravene any law or any contractual restriction
binding on or affecting such Credit Party, (e) do not result in or require the
creation or imposition of any Lien prohibited by this Agreement, and (f) do not
require any authorization or approval or other action by, or any notice or
filing with, any Governmental Authority, except notices to or filings with the
SEC that may be required from time to time. At the time of each Credit
Extension, such Credit Extension and the use of the proceeds of such Credit
Extension are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, don’t contravene (i) the Borrower’s
organizational documents or (ii) any law or any contractual restriction binding
on or affecting the Borrower, will not result in or require the creation or
imposition of any Lien prohibited by this

 

44

--------------------------------------------------------------------------------


 

Agreement, and do not require any authorization or approval or other action by,
or any notice or filing with, any Governmental Authority.

 

Section 4.3                                   Enforceability. The Credit
Documents have each been duly executed and delivered by each Credit Party that
is a party thereto and each Credit Document constitutes the legal, valid, and
binding obligation of each Credit Party that is a party thereto enforceable in
accordance with its terms, except as limited by applicable Debtor Relief Laws or
similar laws at the time in effect affecting the rights of creditors generally
and to the effect of general principles of equity whether applied by a court of
law or equity.

 

Section 4.4                                   Financial Condition.

 

(a)          The Parent has delivered to the Lenders the Financial Statements
for the fiscal quarter ended March 31, 2012 and such Financial Statements are
true and correct in all material respects and present fairly the consolidated
financial condition of the Parent and its Subsidiaries as of the date thereof. 
As of the date of the financial statements referred in the preceding sentence,
there were no material contingent obligations, liabilities for taxes, unusual
forward or long-term commitments, or unrealized or anticipated losses of the
applicable Persons, except as disclosed therein and adequate reserves for such
items have been made in accordance with GAAP.

 

(b)         Except as set forth on Schedule 3.1(g), since September 30, 2011, no
event or condition has occurred that could reasonably be expected to result in
Material Adverse Change.

 

Section 4.5                                   Ownership and Liens.  Each Credit
Party has good title to, or valid leasehold interests in, all its real and
personal property material to its business, except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.

 

Section 4.6                                   True and Complete Disclosure. All
written factual information (whether delivered before or after the date of this
Agreement) prepared by or on behalf of the Parent or a Subsidiary and furnished
to any Lender Party for purposes of or in connection with this Agreement, any
other Credit Document or any transaction contemplated hereby or thereby is true
and accurate in all material respects on the date as of which such information
is dated or certified and not incomplete by omitting to state any material fact
necessary to make such information (taken as a whole) not materially misleading
at such time, in light of the circumstances under which they were made.  There
is no fact known to any Responsible Officer of the Parent on the date of this
Agreement that has not been disclosed to the Administrative Agent that could
reasonably be expected to result in a Material Adverse Change.

 

Section 4.7                                   Litigation. Except as set forth in
Schedule 4.7, there are no actions, suits, or proceedings pending or, to the
Borrower’s or the Parent’s knowledge, threatened against the Parent, the
Borrower or any Subsidiary, at law, in equity, or in admiralty, or by or before
any Governmental Authority, which could reasonably be expected to result in a
Material Adverse Change; provided that this Section 4.7 does not apply with
respect to Environmental Claims. Additionally, except as disclosed in writing to
the Lender Parties, there is no pending or, to the best of the knowledge of the
Borrower or the Parent, threatened action or proceeding instituted against the
Parent, the Borrower or any Subsidiary which seeks to adjudicate the Parent, the
Borrower or any Subsidiary as bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee or other similar official for
it or for any substantial part of its Property.

 

45

--------------------------------------------------------------------------------


 

Section 4.8                                   Compliance with Agreements.
Neither the Parent nor any Subsidiary is a party to any indenture, loan or
credit agreement or any lease or any other types of agreement or instrument or
subject to any charter or corporate restriction or provision of applicable law
or governmental regulation the performance of or compliance with which could
reasonably be expected to cause a Material Adverse Change. Neither the Parent
nor any Subsidiary is in default under or with respect to any contract,
agreement, lease or any other types of agreement or instrument to which the
Parent or such Subsidiary is a party and which could reasonably be expected to
cause a Material Adverse Change.  No Default has occurred and is continuing.

 

Section 4.9                                   Pension Plans. Except for matters
that individually or in the aggregate could not reasonably be expected to result
in a liability of greater than $50,000,000.00, (a) all Plans are in compliance
in all material respects with all applicable provisions of ERISA, (b) no
Termination Event has occurred with respect to any Plan, and each Plan has
complied with and been administered in all material respects in accordance with
applicable provisions of ERISA and the Code, (c) no “accumulated funding
deficiency” (as defined in Section 302 of ERISA) has occurred with respect to
any Plan and there has been no excise tax imposed upon the Parent, the Borrower
or any Subsidiary under Section 4971 of the Code, (d) no Reportable Event has
occurred with respect to any Multiemployer Plan, and each Multiemployer Plan has
complied with and been administered in accordance with applicable provisions of
ERISA and the Code, (e) except as set forth on Schedule 4.9, the present value
of all benefits vested under each Plan (based on the assumptions used to fund
such Plan) did not, as of the last annual valuation date applicable thereto,
exceed the value of the assets of such Plan allocable to such vested benefits,
(f) neither the Parent nor any member of the Controlled Group has had a complete
or partial withdrawal from any Multiemployer Plan for which there is any
unsatisfied withdrawal liability, and (g) neither the Parent nor any member of
the Controlled Group during the last six years has been a participating employer
in a Multiemployer Plan during the last six years.  Based upon GAAP existing as
of the date of this Agreement and current factual circumstances, neither the
Parent nor the Borrower has any reason to believe that the annual cost during
the term of this Agreement to the Parent, the Borrower or any Subsidiary for
post-retirement benefits to be provided, except as required by law, to the
current and former employees of the Parent, the Borrower or any Subsidiary under
Plans that are welfare benefit plans (as defined in Section 3(1) of ERISA) could
reasonably be expected to result in a liability of greater than $50,000,000.00.

 

Section 4.10                            Environmental Condition. Except to the
extent that any inaccuracy could not reasonably be expected to result in a
Material Adverse Change:

 

(a)          Permits, Etc.  The Parent, the Borrower and the Subsidiaries (i)
have obtained all material Environmental Permits necessary for the ownership and
operation of their respective Properties and the conduct of their respective
businesses; (ii) have at all times been and are in material compliance with all
terms and conditions of such Permits and with all other material requirements of
applicable Environmental Laws; (iii) have not received written notice of any
material violation or alleged material violation of any Environmental Law or
Environmental Permit; and (iv) are not subject to any actual or contingent
Environmental Claim.

 

(b)         Certain Liabilities.  None of the present or previously owned or
operated Property of the Parent, the Borrower or any Subsidiary, wherever
located, (i) has been placed on or proposed to be placed on the National
Priorities List, the Comprehensive Environmental Response Compensation Liability
Information System list, or their state or local analogs, or have been otherwise
investigated, designated, listed, or identified as a potential site for removal,
remediation, cleanup, closure, restoration, reclamation, or other response
activity under any Environmental Laws; (ii) is subject to a Lien, arising under
or in connection with any Environmental Laws, that attaches to any revenues or
to any Property owned or operated by any Credit Party or any Subsidiary,
wherever located; or (iii) has been the site of any Release of Hazardous

 

46

--------------------------------------------------------------------------------


 

Substances or Hazardous Wastes from present or past operations which has caused
at the site or at any third-party site any condition that has resulted in or
could reasonably be expected to result in the need for Response will not result
in a Material Adverse Change.

 

(c)          Certain Actions. Without limiting the foregoing, (i) all notices
have been properly filed, and no further action is required under current
applicable Environmental Law as to each Response or other restoration or
remedial project undertaken by the Parent, the Borrower, any Subsidiary, or any
Person’s former Subsidiaries on any of their presently or formerly owned or
operated Property and (ii) the present and, to the Parent’s and the Borrower’s
best knowledge, future liability, if any, of the Parent, the Borrower or of any
Subsidiary which could reasonably be expected to arise in connection with
requirements under Environmental Laws will not result in a Material Adverse
Change.

 

Section 4.11                            Subsidiaries. As of the Closing Date,
the Parent does not have any Subsidiaries other than those listed on
Schedule 4.11.  The Equity Interests of each Subsidiary are validly issued,
fully paid and non-assessable. Each Subsidiary, to the extent required, has
complied with the requirements of Section 5.6.

 

Section 4.12                            Investment Company Act. Neither the
Parent nor any Subsidiary is an “investment company” or a company “controlled”
by an “investment company” within the meaning of the Investment Company Act of
1940, as amended.  Neither the Parent nor any Subsidiary is subject to
regulation under any Federal or state statute, regulation or other Legal
Requirement which limits its ability to incur Debt.

 

Section 4.13                            Taxes. Proper and accurate (in all
material respects (as reasonably determined by the Parent)) federal, state,
local and foreign tax returns, reports and statements required to be filed
(after giving effect to any extension granted in the time for filing) by the
Parent, the Borrower, any Subsidiary, or any member of the Affiliated Group as
determined under Section 1504 of the Code (hereafter collectively called the
“Tax Group”) have been filed with the appropriate Governmental Authorities, and
all Taxes (which are reasonably determined by the Parent to be material in
amount) due and payable have been timely paid prior to the date on which any
fine, penalty, interest, late charge or loss may be added thereto for
non-payment thereof except where contested in good faith and by appropriate
proceeding and for which full or adequate provisions therefor is included on the
books of the appropriate member of the Tax Group. Proper and accurate amounts
have been withheld (including withholdings from employee wages and salaries
relating to income tax and employment insurance) by the Parent, the Borrower and
all other members of the Tax Group from their employees for all periods to
comply in all material respects (as reasonably determined by the Parent) with
the tax, social security and unemployment withholding provisions of applicable
federal, state, local and foreign law.  Timely payment of all material sales and
use taxes (as reasonably determined by the Parent) required by applicable law
have been made by the Parent, the Borrower and all other members of the Tax
Group.

 

Section 4.14                            Permits, Licenses, etc. The Parent, the
Borrower and each Subsidiary possesses all permits, licenses, patents, patent
rights or licenses, trademarks, trademark rights, trade names rights, and
copyrights which are material to the conduct of its respective business except
where the failure to maintain the same could not reasonably be expected to
result in a Material Adverse Change.  The Parent, the Borrower and each
Subsidiary manages and operates its business in accordance with all applicable
Legal Requirements except where the failure to so manage or operate could not
reasonably be expected to result in a Material Adverse Change.

 

Section 4.15                            Use of Proceeds. No Credit Party is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U).  No proceeds of any
Advance will be used to purchase or carry any margin stock in violation of
Regulation T, U or X.

 

47

--------------------------------------------------------------------------------


 

Section 4.16                            Condition of Property; Casualties. The
material Properties used or to be used in the continuing operations of the
Parent, the Borrower or any Subsidiary, are in good working order and condition,
normal wear and tear excepted, except for certain deficiencies that could not
reasonably be expected to result in a Material Adverse Change.  Neither the
business nor the material Properties of the Parent, the Borrower or any
Subsidiary has, since March 31, 2012, been affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition or taking of Property or cancellation of
contracts, permits or concessions by a Governmental Authority, riot, activities
of armed forces or acts of God or of any public enemy, which effect could
reasonably be expected to cause a Material Adverse Change.

 

Section 4.17                            Insurance. The Parent, the Borrower and
each Subsidiary carry insurance (which may be carried by the Parent on a
consolidated basis) or maintain appropriate risk management programs in such
amounts, covering such risks and liabilities and with such deductibles or
self-insurance retentions as are reasonable given the nature of its business,
its ability to self-insure, the circumstances and geographic area in which such
business is being conducted and the availability of insurance coverage at
commercially reasonable rates.

 

Section 4.18                            OFAC; Anti-Terrorism. None of the
Parent, the Borrower or any Subsidiary of the Borrower is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC.  Neither the Borrower nor any Subsidiary of the Borrower (a) is a
Sanctioned Person or a Sanctioned Entity, (b) has its assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.  No proceeds of any
Advance will be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

 

ARTICLE V.

AFFIRMATIVE COVENANTS

 

So long as any Obligation shall remain unpaid, any Lender shall have any
Commitment hereunder, or there shall exist any Letter of Credit Exposure, the
Parent and the Borrower each agrees to comply with the following covenants.

 

Section 5.1                                   Organization. The Parent shall,
and shall cause each Subsidiary to, preserve and maintain its partnership,
limited liability company or corporate existence, rights, franchises and
privileges in the jurisdiction of its organization, and qualify and remain
qualified as a foreign business entity in each jurisdiction in which
qualification is necessary or desirable in view of its business and operations
or the ownership of its Properties and where failure to qualify could reasonably
be expected to cause a Material Adverse Change; provided, however, that nothing
herein contained shall prevent any transaction permitted by Section 6.7 or
Section 6.8.

 

Section 5.2                                   Reporting.

 

(a)          Annual Financial Reports. The Parent shall provide, or shall cause
to be provided, to the Administrative Agent with sufficient copies for the
Lenders, as soon as available after the end of each fiscal year of the Parent,
but in any event no more than thirty days after the date required under
Securities Laws for the filing of its Form 10-K, the unqualified audited annual
Financial Statements, all prepared in conformity with GAAP consistently applied
and all as audited by the Parent’s certified public accountants of nationally
recognized standing or otherwise reasonably acceptable to the Administrative
Agent, together with a duly completed Compliance Certificate.

 

48

--------------------------------------------------------------------------------


 

(b)         Quarterly Financial Reports. The Parent shall provide to the
Administrative Agent with sufficient copies for the Lenders, as soon as
available after the end of the first three fiscal quarters of each fiscal year
of the Parent, but in any event no more than thirty days after the date required
under Securities Laws for the filing of its Form 10-Q:  (i) an internally
prepared Financial Statement as of the close of such fiscal quarter,  (ii) a
comparison of such balance sheet and the related consolidated statements of
income, retained earnings, and cash flow to the balance sheet and related
consolidated statements of income, retained earnings, and cash flow for the
corresponding fiscal period of the preceding fiscal year, (iii) any other such
items as the Administrative Agent may reasonably request, all of which shall be
certified as accurate by a senior financial officer of the Parent, and (iv) a
duly completed Compliance Certificate.

 

(c)          Defaults. The Parent shall provide to the Administrative Agent
promptly, but in any event within three Business Days after knowledge of the
occurrence thereof, a notice of each Default or Event of Default known to the
Parent, the Borrower or to any other Subsidiary, together with a statement of an
Responsible Officer of the Parent setting forth the details of such Default or
Event of Default and the actions which the Parent, the Borrower or such other
Subsidiary has taken and proposes to take with respect thereto.

 

(d)         Other Creditors. The Parent shall provide to the Administrative
Agent promptly after the giving or receipt thereof, copies of any default
notices given or received by the Parent, the Borrower or by any other Subsidiary
pursuant to the terms of any indenture, loan agreement, credit agreement, or
similar agreement evidencing or relating to Debt in a principal amount equal to
or greater than $25,000,000.

 

(e)          Litigation. The Parent shall provide to the Administrative Agent
promptly after the commencement thereof, notice of all actions, suits, and
proceedings before any Governmental Authority, affecting the Parent, the
Borrower or any other Subsidiary that could reasonably be expected to result in
a Material Adverse Change.

 

(f)            Environmental Notices.  Promptly upon, and in any event no later
than 15 days after, the receipt thereof, or the acquisition of knowledge
thereof, by the Parent, the Borrower or any other Subsidiary, the Parent shall
provide the Administrative Agent with a copy of any form of request, claim,
complaint, order, notice, summons or citation received from any Governmental
Authority or any other Person, (i) concerning violations or alleged violations
of Environmental Laws, which seeks to impose liability therefor in excess of
$25,000,000, (ii) concerning any action or omission on the part of the Parent or
any of its Subsidiaries in connection with Hazardous Waste or Hazardous
Substances which could reasonably result in the imposition of liability in
excess of $25,000,000 or requiring that action be taken to respond to or clean
up a Release of Hazardous Substances or Hazardous Waste into the environment and
such action or clean-up could reasonably be expected to exceed $25,000,000,
including without limitation any information request related to, or notice of,
potential responsibility under CERCLA, or (iii) concerning the filing of a Lien
(other than Permitted Lien) upon, against or in connection with the Parent, the
Borrower or any other Subsidiary, or any of their leased or owned Property,
wherever located.

 

(g)         Material Changes.  The Parent shall provide to the Administrative
Agent prompt written notice of any condition or event of which the Parent, the
Borrower or any other Subsidiary has knowledge, which condition or event has
resulted or may reasonably be expected to result in (i) a Material Adverse
Change or (ii) a breach of or noncompliance with any material term, condition,
or covenant of any material contract to which the Parent, the Borrower or any
other Subsidiary is a party or by which their Properties may be bound which
breach or noncompliance could reasonably be expected to result in a Material
Adverse Change.

 

(h)         Termination Events.  As soon as possible and in any event (i) within
30 days after the Parent or any member of the Controlled Group knows or has
reason to know that any Termination Event described

 

49

--------------------------------------------------------------------------------


 

in clause (a) of the definition of Termination Event with respect to any Plan
has occurred, and (ii) within 10 days after the Parent or any member of the
Controlled Group knows or has reason to know that any other Termination Event
with respect to any Plan has occurred, the Parent shall provide to the
Administrative Agent a statement of a Responsible Officer of the Parent
describing such Termination Event and the action, if any, which the Parent or
any Affiliate of the Parent proposes to take with respect thereto;

 

(i)             Termination of Plans. Promptly and in any event within five
Business Days after receipt thereof by the Parent, the Borrower or any other
member of the Controlled Group from the PBGC, the Parent shall provide to the
Administrative Agent copies of each notice received by the Parent, the Borrower
or any such other member of the Controlled Group of the PBGC’s intention to
terminate any Plan or to have a trustee appointed to administer any Plan;

 

(j)             Other ERISA Notices. (i) Promptly and in any event within five
Business Days after receipt thereof by the Parent, the Borrower or any other
member of the Controlled Group from a Multiemployer Plan sponsor, the Parent
shall provide to the Administrative Agent a copy of each notice received by the
Parent, the Borrower or any other member of the Controlled Group concerning the
imposition or amount of withdrawal liability imposed on the Parent, the Borrower
or any other member of the Controlled Group pursuant to Section 4202 of ERISA;
(ii) as soon as possible and in any event no later than 30 days prior to the
occurrence of such event, the Parent shall provide to the Administrative Agent
written notice of an assumption by the Parent, any Subsidiary, or any member of
the Controlled Group of an obligation to contribute to any Multiemployer Plan;
and (iii) as soon as possible and in any event no later than 30 days prior to
the occurrence of such event, the Parent shall provide to the Administrative
Agent written notice of an acquisition by the Parent, any Subsidiary, or any
member of the Controlled Group of an interest in any Person that causes such
Person to become a member of the Controlled Group if such Person sponsors,
maintains or contributes to, or at any time in the six-year period preceding
such acquisition has sponsored, maintained, or contributed to, (1) any
Multiemployer Plan, or (2) any other Plan that is subject to Title IV of ERISA
under which the actuarial present value of the benefit liabilities under such
Plan exceeds the current value of the assets (computed on a plan termination
basis in accordance with Title IV of ERISA) of such Plan allocable to such
benefit liabilities;

 

(k)          Other Governmental Notices. Promptly and in any event within five
Business Days after receipt thereof by the Parent, the Borrower or any other
Subsidiary, the Parent shall provide to the Administrative Agent a copy of any
notice, summons, citation, or proceeding seeking to modify in any material
respect, revoke, or suspend any material contract, license, permit, or agreement
with any Governmental Authority if such modification, revocation or suspension
could reasonably be expected to result in a Material Adverse Change;

 

(l)             Disputes; etc.  Promptly and in any event within five Business
Days after knowledge thereof by the Parent, the Borrower or any other
Subsidiary, the Parent shall provide to the Administrative Agent written notice
of (i) any claims, legal or arbitration proceedings, proceedings before any
Governmental Authority, or disputes, or to the knowledge of the Parent, the
Borrower or any other Subsidiary, any such actions threatened, or affecting the
Parent, the Borrower or any other Subsidiary, which, if adversely determined,
could reasonably be expected to cause a Material Adverse Change, or any material
labor controversy of which the Parent, the Borrower or any other Subsidiary has
knowledge resulting in or reasonably considered to be likely to result in a
strike against the Parent, the Borrower or any other Subsidiary if such strike
could reasonably be expected to result in a Material Adverse Change, and (ii)
any claim, judgment, Lien or other encumbrance (other than a Permitted Lien)
affecting any Property of the Parent, the Borrower or any other Subsidiary, if
the value of the claim, judgment, Lien, or other encumbrance affecting such
Property shall exceed $25,000,000;

 

50

--------------------------------------------------------------------------------


 

(m)       SEC. Promptly after the same become publicly available, the Parent
shall provide to the Administrative Agent copies of all periodic and other
reports, proxy statements and other materials (other than filings under Section
16 of the Securities Exchange Act of 1934) filed by the Parent, the Borrower or
any other Subsidiary with the SEC, or any Governmental Authority succeeding to
any or all of the functions of said Commission or distributed by the Parent, the
Borrower or any other Subsidiary to its shareholders generally, as the case may
be; and

 

(n)         Other Information. Subject to the confidentiality provisions of
Section 9.8, the Parent shall provide to the Administrative Agent such other
information respecting the business, operations, or Property of the Parent, the
Borrower or any other Subsidiary, financial or otherwise, as any Lender through
the Administrative Agent may reasonably request.

 

Documents required to be delivered pursuant to Section 5.2(a), (b), or (m) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent posts such documents, or
provides a link thereto on the Parent’s website on the Internet at the website
address listed on Schedule III; or (ii) on which such documents are posted on
the Parent’s behalf on IntraLinks/IntraAgency, Syndtrak or another relevant
website (including, without limitation, the SEC’s website), if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).  The
Administrative Agent shall not have an obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Parent with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

Section 5.3                                   Insurance. The Parent shall, and
shall cause each Subsidiary to, carry insurance (which may be carried by the
Parent on a consolidated basis) or maintain appropriate risk management programs
in such amounts, covering such risks and liabilities and with such deductibles
or self-insurance retentions as are reasonable given the nature of its business,
its ability to self-insure, the circumstances and geographic area in which such
business is being conducted and the availability of insurance coverage at
commercially reasonable rates.

 

Section 5.4                                   Compliance with Laws. The Parent
shall, and shall cause each Subsidiary to, comply with all federal, state,
provincial, territorial and local laws and regulations (including Environmental
Laws and the Patriot Act) which are applicable to the operations and Property of
the Parent or such Subsidiary and maintain all related permits necessary for the
ownership and operation of the Parent’s and such Subsidiary’s Property and
business, except in any case where the failure to so comply could not reasonably
be expected to result in a Material Adverse Change, provided that this Section
5.4 shall not prevent the Parent or any of its Subsidiaries from, in good faith
and with reasonable diligence, contesting the validity or application of any
such laws or regulations by appropriate legal proceedings for which adequate
reserves have been established.

 

Section 5.5                                   Taxes. The Parent shall, and shall
cause each Subsidiary to pay and discharge all Taxes imposed on the Parent or
any of its Subsidiaries, respectively, prior to the date on which penalties
attach; provided that nothing in this Section 5.5 shall require the Parent or
any of its Subsidiaries to pay any Tax which is being contested in good faith
and for which adequate reserves have been established in accordance with GAAP.

 

Section 5.6                                   Additional Guarantors. On or
before 45 days after the end of each fiscal quarter during which any Person
becomes a Material Subsidiary, the Parent shall (a) cause such Subsidiary to
execute and deliver to the Administrative Agent, a joinder to the Guaranty, (b)
cause such Subsidiary to

 

51

--------------------------------------------------------------------------------


 

deliver such evidence of corporate authority to enter into such Credit
Documents, favorable opinions of counsel to such Person (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to in clause (a)) and, to the extent not already
provided to the Administrative Agent, all documentation and other information
that is required by regulatory authorities under applicable “know your customer”
and anti-money-laundering rules and regulations, including, without limitation,
the Patriot Act, all as the Administrative Agent may reasonably request.

 

Section 5.7                                   Records; Inspection. The Parent
shall, and shall cause each Subsidiary to maintain proper, complete and
consistent books of record with respect to such Person’s operations, affairs,
and financial condition. From time to time upon reasonable prior notice, the
Parent shall permit any Lender and shall cause each Subsidiary to permit any
Lender, at such reasonable times and intervals and to a reasonable extent and
under the reasonable guidance of officers of or employees delegated by officers
of the Parent or such Subsidiary, to, subject to any applicable confidentiality
considerations, examine the books and records of the Parent or such Subsidiary,
to visit and inspect the Property of the Parent or such Subsidiary, and to
discuss the business operations and Property of the Parent or such Subsidiary
with the officers and directors thereof.

 

Section 5.8                                   Maintenance of Property. The
Parent shall, and shall cause each Subsidiary to, maintain their owned, leased,
or operated Property in good condition and repair, normal wear and tear
excepted, except to the extent any failure to so maintain could not reasonable
be expected to result in a Material Adverse Change; and shall abstain from, and
cause each Subsidiary to abstain from, knowingly or willfully permitting the
commission of waste or other injury, destruction, or loss of natural resources,
or the occurrence of pollution, contamination, or any other condition in, on or
about the owned or operated Property involving the Environment that could
reasonably be expected to result in Response activities and that could
reasonably be expected to cause a Material Adverse Change.

 

ARTICLE VI.

NEGATIVE COVENANTS

 

So long as any Obligation shall remain unpaid, any Lender shall have any
Commitment hereunder, or there shall exist any Letter of Credit Exposure, the
Borrower and the Parent each agrees to comply with the following covenants.

 

Section 6.1                                   Debt. The Parent shall not, nor
shall it permit any Subsidiary to, create, assume, incur, suffer to exist, or in
any manner become liable, directly, indirectly, or contingently in respect of,
any Debt, unless the Parent shall be in compliance, on a pro forma basis after
giving effect to such transactions, with the remaining covenants contained in
this Article VI recomputed as of the last day of the most recently ended fiscal
quarter of the Borrower as if the transaction in question had occurred on the
first day of each relevant period for testing such compliance.

 

Section 6.2                                   Liens. The Parent shall not, nor
shall it permit any of its Subsidiaries to, create, assume, incur, or suffer to
exist any Lien on the Property of the Parent, the Borrower or any other
Subsidiary of the Parent, whether now owned or hereafter acquired, or assign any
right to receive any income, other than the following:

 

(a)          Liens securing the Obligations;

 

(b)         Liens imposed by law, such as materialmen’s, mechanics’, builder’s,
carriers’, workmen’s and repairmen’s liens, and other similar liens arising in
the ordinary course of business securing obligations which are not overdue for a
period of more than 30 days or are being contested in good faith by appropriate
procedures or proceedings and for which adequate reserves have been established;

 

52

--------------------------------------------------------------------------------


 

(c)          Liens arising in the ordinary course of business out of pledges or
deposits under workers compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation to secure public or statutory obligations;

 

(d)         Liens for taxes, assessment, or other governmental charges which are
not yet due and payable or which are being actively contested in good faith by
appropriate proceedings and for which adequate reserves for such items have been
made in accordance with GAAP;

 

(e)          Liens arising from precautionary UCC financing statements regarding
leases to the extent such leases are permitted hereby;

 

(f)            encumbrances consisting of minor easements, zoning restrictions,
or other restrictions on the use of real property that do not (individually or
in the aggregate) materially affect the value of the assets encumbered thereby
or materially impair the ability of the Parent, the Borrower or such other
Subsidiary to use such assets in its business, and none of which is violated in
any material aspect by existing or proposed structures or land use to the extent
such violation could reasonably be expected to result in a Material Adverse
Change;

 

(g)         Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies and burdening only deposit accounts or other funds maintained with a
depository institution;

 

(h)         Liens on cash or securities pledged to secure performance of
tenders, surety and appeal bonds, government contracts, performance and return
of money bonds, bids, trade contracts, leases, statutory obligations, regulatory
obligations and other obligations of a like nature incurred in the ordinary
course of business;

 

(i)             judgment and attachment Liens not giving rise to an Event of
Default, provided that (i) any appropriate legal proceedings which may have been
duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceeding may be initiated shall not
have expired and (ii) no action to enforce such Lien has been commenced;

 

(j)             Liens securing Debt and not otherwise permitted under this
Section 6.2; provided that (i) the aggregate principal amount of all Debt
secured by such Liens does not exceed 15% of the Net Worth of the Parent and its
consolidated Subsidiaries at any time, and (ii) the Parent, the Borrower and its
Subsidiaries are in compliance with the covenants set forth in this Agreement,
both before and after giving effect to each incurrence of such Debt.

 

Section 6.3                                   Investments.  The Parent shall
not, nor shall it permit any Subsidiary to, make or hold any direct or indirect
investment in any Person, including capital contributions to the Person,
investments in or the acquisition of the debt or equity securities of the
Person, or any loans, guaranties, trade credit, or other extensions of credit to
any Person, other than the following (collectively, the “Permitted
Investments”):

 

(a)          Investments consisting of the Investment Portfolio;

 

(b)         Investments consisting of Acquisitions permitted by Section 6.4;

 

(c)          investments by the Parent or any Subsidiary in the Parent or any of
its wholly-owned Domestic Subsidiaries;

 

53

--------------------------------------------------------------------------------

 


 

(d)         other investments, loans and advances in an aggregate amount (valued
at cost or outstanding principal amount, as the case may be) not greater than
20% of Net Worth at any time outstanding.

 

Section 6.4                                   Acquisitions.  The Parent shall
not, nor shall it permit any Subsidiary to, make an Acquisition in a transaction
or related series of transactions unless no Default exists both before and after
giving effect to such Acquisition.

 

Section 6.5                                   Agreements Restricting Liens;
Negative Pledge.  The Parent shall not, nor shall it permit any Subsidiary to,
create, incur, assume or permit to exist any contract, agreement or
understanding (other than this Agreement, agreements governing secured Debt
permitted by Section 6.2 to the extent such restrictions govern only the asset
financed pursuant to such Debt, the Note Purchase Agreement dated as of
August 15, 2002 among the Parent, the Borrower and each of the purchasers party
thereto (the “2002 NPA”) and the Note Purchase Agreement dated as of June 15,
2009 among the Parent, the Borrower and each of the purchasers party thereto
(the “2009 NPA”) which in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its Property, whether
now owned or hereafter acquired, to secure the Obligations or restricts any
Subsidiary from paying Restricted Payments to the Borrower, or which requires
the consent of or notice to other Persons in connection therewith in a manner
more restrictive than the 2002 NPA or the 2009 NPA.

 

Section 6.6                                   Use of Proceeds; Use of Letters of
Credit. The Borrower shall not, nor shall it permit any Subsidiary to use the
proceeds of Advances and Letters of Credit for any purposes other than (a) for
working capital and other general corporate purposes, (b) fund capital
expenditures and (c) the payment of fees and expenses related to the entering
into of this Agreement and the other Credit Documents.  The Parent shall not,
nor shall it permit any of its Subsidiaries to, directly or indirectly use any
part of the proceeds of Advances or Letters of Credit for any purpose which
violates, or is inconsistent with, Regulations T, U, or X.

 

Section 6.7                                   Corporate Actions; Fundamental
Changes.

 

(a)          The Parent shall not, nor shall it permit any Credit Party to,
merge, amalgamate or consolidate with or into any other Person, except that
(i) the Parent may merge or amalgamate with any Person provided that (A) no
Change in Control occurs and (B) immediately after giving effect to any such
proposed transaction no Default would exist, (ii) the Borrower may merge or
amalgamate with any of its wholly-owned Subsidiaries, provided that immediately
after giving effect to any such proposed transaction no Default would exist and
the Borrower is the surviving entity, (iii) the Borrower may merge or amalgamate
with the Parent provided that immediately after giving effect to any such
proposed transaction (A) no Default would exist, (B) the Parent executes an
assumption agreement reasonably acceptable to the Administrative Agent pursuant
to which the Parent shall assume the Obligations of the Borrower under this
Agreement and the other Credit Documents and (C) the Parent shall deliver such
evidence of corporate authority to enter into such assumption and favorable
opinions of counsel as the Administrative Agent may reasonably request; and
(iv) any Subsidiary of the Borrower may merge, amalgamate or be consolidated
with or into any other Person, provided that immediately after giving effect to
any such proposed transaction no Default would exist.

 

(b)         The Parent shall not, nor shall it permit any Credit Party to, sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all/any substantial part of its assets, or
all or substantially all of the stock of any of its Subsidiaries (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve, except that,
if at the time thereof and immediately after giving effect thereto no Default
shall have occurred and be continuing (i) any Subsidiary of the Borrower may
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all/any substantial part of its assets, or
all or substantially all of the stock of any of its

 

54

--------------------------------------------------------------------------------


 

Subsidiaries (in each case, whether now owned or hereafter acquired), to any
Person, (ii) any Subsidiary of the Borrower may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders and (iii) the Parent may sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or substantially all/any
substantial part of its assets, or all or substantially all of the stock of any
of its Subsidiaries (other than the Borrower) (in each case, whether now owned
or hereafter acquired), to any Person; provided, however that notwithstanding
the foregoing, the Parent and its Subsidiaries, taken as whole, shall not sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all/any substantial part of its assets (in
each case, whether now owned or hereafter acquired).

 

Section 6.8                                   Sale of Assets. The Parent shall
not, nor shall it permit any Subsidiary to, sell, convey, or otherwise transfer
any of its assets outside the ordinary course of business unless (a) such sale,
conveyance or transfer is for fair market value and in an arm’s length
transaction, (b) no Default exists both prior to and after giving effect to such
sale, conveyance or transfer and (c) such sale, conveyance or transfer is not
prohibited under Section 6.7 above.

 

Section 6.9                                   Restricted Payments.  The Parent
shall not, nor shall it permit any Subsidiary to make any Restricted Payments if
at the time of the making of such Restricted Payments a Default exists or an
Default would result from the making of such Restricted Payment.

 

Section 6.10                            Affiliate Transactions. The Parent shall
not, nor shall it permit any Subsidiary to, directly or indirectly, enter into
or permit to exist any transaction or series of transactions (including, but not
limited to, the purchase, sale, lease or exchange of Property, the making of any
investment, the giving of any guaranty, the assumption of any obligation or the
rendering of any service) with any of their Affiliates unless such transaction
or series of transactions is on terms no less favorable to the Parent or any
Subsidiary, as applicable, than those that could be obtained in a comparable
arm’s length transaction with a Person that is not such an affiliate, provided
that the foregoing restriction shall not apply to transactions between or among
the Parent and any of its wholly-owned Subsidiaries or between and among any
wholly-owned Subsidiaries.

 

Section 6.11                            Line of Business. The Parent shall not,
nor shall it permit any Subsidiary to, change the character of its business such
that the principal business of the Parent and its Subsidiaries is not contract
drilling substantially as conducted on the date of this Agreement.

 

Section 6.12                            Compliance with ERISA. Except for
matters that individually or in the aggregate could not reasonably be expected
to result in a liability of greater than $50,000,000.00, the Parent shall not,
nor shall it permit any Subsidiary to, directly or indirectly: (a) engage in any
transaction in connection with which the Parent or any Subsidiary could be
subjected to either a civil penalty assessed pursuant to section 502(c), (i) or
(l) of ERISA or a tax imposed by Chapter 43 of Subtitle D of the Code; (b) fail
to make, or permit any member of the Controlled Group to fail to make, full
payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, the Parent, a Subsidiary or member
of the Controlled Group is required to pay as contributions thereto; (c) permit
to exist, or allow any Subsidiary or any member of the Controlled Group to
permit to exist, any accumulated funding deficiency within the meaning of
Section 302 of ERISA or section 412 of the Code, whether or not waived, with
respect to any Plan; (d) permit, or allow any member of the Controlled Group to
permit, the actuarial present value of the benefit liabilities (as “actuarial
present value of the benefit liabilities” shall have the meaning specified in
section 4041 of ERISA) under any Plan that is regulated under Title IV of ERISA
to exceed the current value of the assets (computed on a plan termination basis
in accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities except as shown on Schedule 6.12; (e) incur, or permit any member of
the Controlled Group to incur, a liability to or on

 

55

--------------------------------------------------------------------------------


 

account of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA;
or (f) amend or permit any member of the Controlled Group to amend, a Plan
resulting in an increase in current liability such that the Parent, any
Subsidiary or any member of the Controlled Group is required to provide security
to such Plan under section 401(a)(29) of the Code.

 

Section 6.13                            Hedging Arrangements. The Parent shall
not, nor shall it permit any Subsidiary to, (a) purchase, assume, or hold a
speculative position in any commodities market or futures market or enter into
any Hedging Arrangement for speculative purposes; or (b) be party to or
otherwise enter into any Hedging Arrangement which (i) is entered into for
reasons other than as a part of its normal business operations as a risk
management strategy and/or hedge against changes resulting from market
conditions related to the Parent’s or its Subsidiaries’ operations, or
(ii) obligates the Parent or any Subsidiary to any margin call requirements.

 

Section 6.14                            Funded Leverage Ratio.  The Parent shall
not permit the Funded Leverage Ratio, at the end of each fiscal quarter of the
Parent, to be greater than 50%.

 

Section 6.15                            Interest Coverage Ratio. The Parent
shall not permit the ratio of, as of the last day of each fiscal quarter,
(a) the consolidated EBITDA of the Parent, for the four-fiscal period then
ended, to (b) the consolidated Interest Expense of the Parent for the
four-fiscal period then ended, to be less than 3.00 to 1.00.

 

ARTICLE VII.

DEFAULT AND REMEDIES

 

Section 7.1                                   Events of Default. The occurrence
of any of the following events shall constitute an “Event of Default” under this
Agreement and any other Credit Document:

 

(a)          Payment Failure. Any Credit Party (i) fails to pay any principal
when due under this Agreement or (ii) fails to pay, within three Business Days
of when due, any other amount due under this Agreement or any other Credit
Document, including payments of interest, fees, reimbursements, and
indemnifications;

 

(b)         False Representation or Warranties. Any representation or warranty
made or deemed to be made by any Credit Party or any Responsible Officer thereof
in this Agreement, in any other Credit Document or in any certificate delivered
in connection with this Agreement or any other Credit Document is incorrect,
false or otherwise misleading in any material respect at the time it was made or
deemed made;

 

(c)          Breach of Covenant. (i) Any breach by any Credit Party of any of
the covenants in Section 5.2(c), Section 5.2(d), or Article VI of this Agreement
or the corresponding covenants in any Guaranty or (ii) any breach by any Credit
Party of any other covenant contained in this Agreement or any other Credit
Document and such breach is not cured within 30 days after the earlier of the
date notice thereof is given to the Borrower by any Lender Party or the date any
Responsible Officer of the Parent, the Borrower or any other Subsidiary obtained
actual knowledge thereof;

 

(d)         Guaranty.  Any provision in the Guaranty shall at any time (before
its expiration according to its terms) and for any reason cease to be in full
force and effect and valid and binding on the Guarantors party thereto or shall
be contested by any party thereto; any Guarantor shall deny it has any liability
or obligation under such Guaranty; or any Guarantor shall cease to exist other
than as expressly permitted by the terms of this Agreement;

 

56

--------------------------------------------------------------------------------


 

(e)          Cross-Default. (i) The Parent, the Borrower or any Subsidiary shall
fail to pay any principal of or premium or interest on its Debt which is
outstanding in a principal amount of at least $50,000,000.00 individually or
when aggregated with all such Debt of such Persons so in default (but excluding
Debt constituting Obligations) when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; (ii) any other event shall
occur or condition shall exist under any agreement or instrument relating to
Debt which is outstanding in a principal amount of at least $50,000,000.00
individually or when aggregated with all such Debt of such Persons so in default
(other than Debt constituting Obligations), and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt prior to the stated maturity thereof;
or (iii) any such Debt which is outstanding in a principal amount of at least
$50,000,000.00 individually or when aggregated with all such Debt of such
Persons so in default shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment); provided
that, for purposes of this subsection 7.1(f), the “principal amount” of the
obligations in respect of any Hedging Arrangements at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that would be
required to be paid if such Hedging Arrangements were terminated at such time;

 

(f)            Bankruptcy and Insolvency. (i) The Parent or the Borrower shall
terminate its existence or dissolve or (ii) any Credit Party (A) admits in
writing its inability to pay its debts generally as they become due; makes an
assignment for the benefit of its creditors; consents to or acquiesces in the
appointment of a receiver, liquidator, fiscal agent, or trustee of itself or any
of its Property; files a petition under any Debtor Relief Law; or consents to
any reorganization, arrangement, workout, liquidation, dissolution, or similar
relief under any Debtor Relief Law, (B) shall have had, without its consent, any
court enter an order appointing a receiver, liquidator, fiscal agent, or trustee
of itself or any of its Property; any petition filed against it seeking
reorganization, arrangement, workout, liquidation, dissolution or similar relief
under any Debtor Relief Law and such petition shall not be dismissed, stayed, or
set aside for an aggregate of 60 days, whether or not consecutive or (C) shall
have had any order for relief entered by a court under any Debtor Relief Law;

 

(g)         Adverse Judgment. The Parent or any Subsidiary suffers final
judgments against any of them since the date of this Agreement in an aggregate
amount, less any insurance proceeds covering such judgments which are received
or as to which the insurance carriers admit liability, greater than
$50,000,000.00 and either (i) enforcement proceedings shall have been commenced
by any creditor upon such judgments or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgments, by reason
of a pending appeal or otherwise, shall not be in effect;

 

(h)         Termination Events. Any Termination Event with respect to a Plan
shall have occurred, and, 30 days after notice thereof shall have been given to
the Parent by the Administrative Agent, such Termination Event shall not have
been corrected and shall have created and caused to be continuing a material
risk of Plan termination or liability for withdrawal from the Plan as a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA), which
termination could reasonably be expect to result in a liability of, or liability
for withdrawal could reasonably be expected to be, greater than $50,000,000.00;

 

(i)             Plan Withdrawals.  The Parent or any member of the Controlled
Group as employer under a Multiemployer Plan shall have made a complete or
partial withdrawal from such Multiemployer Plan and such withdrawing employer
shall have incurred a withdrawal liability in an annual amount exceeding
$50,000,000.00; or

 

57

--------------------------------------------------------------------------------


 

(j)             Parent. The Parent ceases to own (free and clear of all Liens),
either directly or indirectly, 100% of the Equity Interests in the Borrower.

 

(k)          Change in Control. The occurrence of a Change in Control without
the approval of the Majority Lenders.

 

Section 7.2                                   Optional Acceleration of Maturity.
If any Event of Default (other than an Event of Default pursuant to
Section 7.1(f)) shall have occurred and be continuing, then, and in any such
event,

 

(a)          the Administrative Agent (i) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare that the
obligation of each Lender, the Swingline Lender and each Issuing Lender to make
Credit Extensions shall be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Majority Lenders, by notice to the Borrower, declare all outstanding Advances,
all interest thereon, and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon such Advances, all such interest, and all
such amounts shall become and be forthwith due and payable in full, without
presentment, demand, protest or further notice of any kind (including, without
limitation, any notice of intent to accelerate or notice of acceleration), all
of which are hereby expressly waived by the Borrower,

 

(b)         the Borrower shall, on demand of the Administrative Agent at the
request or with the consent of the Majority Lenders, deposit with the
Administrative Agent into the Cash Collateral Account an amount of cash equal to
105% of the outstanding Letter of Credit Exposure as security for the
Obligations to the extent the Letter of Credit Obligations are not otherwise
paid or cash collateralized at such time, and

 

(c)          the Administrative Agent shall at the request of, or may with the
consent of, the Majority Lenders proceed to enforce its rights and remedies
under the Guaranty or any other Credit Document by appropriate proceedings.

 

Section 7.3                                   Automatic Acceleration of
Maturity. If any Event of Default pursuant to Section 7.1(f) shall occur,

 

(a)          obligation of each Lender, the Swingline Lender and each Issuing
Lender to make Credit Extensions shall immediately and automatically be
terminated and all Advances, all interest on the Advances, and all other amounts
payable under this Agreement shall immediately and automatically become and be
due and payable in full, without presentment, demand, protest or any notice of
any kind (including, without limitation, any notice of intent to accelerate or
notice of acceleration), all of which are hereby expressly waived by the
Borrower,

 

(b)         the Borrower shall deposit with the Administrative Agent into the
Cash Collateral Account an amount of cash equal to 105% of the outstanding
Letter of Credit Exposure as security for the Obligations to the extent the
Letter of Credit Obligations are not otherwise paid or cash collateralized at
such time, and

 

(c)          the Administrative Agent shall at the request of, or may with the
consent of, the Majority Lenders proceed to enforce its rights and remedies
under the Guaranty or any other Credit Document by appropriate proceedings.

 

Section 7.4                                   Set-off. If an Event of Default
shall have occurred and be continuing, the Administrative Agent, each Lender,
each Issuing Lender, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any

 

58

--------------------------------------------------------------------------------


 

and all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by the Administrative Agent, such Lender, such Issuing Lender
or any such Affiliate to or for the credit or the account of any Credit Party
against any and all of the obligations of such Credit Party now or hereafter
existing under this Agreement or any other Credit Document to the Administrative
Agent, such Lender or such Issuing Lender, irrespective of whether or not the
Administrative Agent, such Lender or such Issuing Lender shall have made any
demand under this Agreement or any other Credit Document and although such
obligations of any Credit Party may be contingent or unmatured or are owed to a
branch or office of the Administrative Agent, such Lender or such Issuing Lender
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders, the
Swingline Lender and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff.  The rights of each Lender Party and its Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or Affiliates may have. Each Lender Party agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application..  The rights of the Administrative
Agent, each Lender, each Issuing Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent, such Lender, such Issuing
Lender or their respective Affiliates may have.  Each Lender and each Issuing
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

Section 7.5                                   Remedies Cumulative, No Waiver. No
right, power, or remedy conferred to any Lender, Administrative Agent, or
Issuing Lender in this Agreement or the Credit Documents, or now or hereafter
existing at law, in equity, by statute, or otherwise shall be exclusive, and
each such right, power, or remedy shall to the full extent permitted by law be
cumulative and in addition to every other such right, power or remedy.  No
course of dealing and no delay in exercising any right, power, or remedy
conferred to any Lender, Administrative Agent, or Issuing Lender in this
Agreement and the Credit Documents or now or hereafter existing at law, in
equity, by statute, or otherwise shall operate as a waiver of or otherwise
prejudice any such right, power, or remedy.  Any Lender, Administrative Agent,
or Issuing Lender may cure any Event of Default without waiving the Event of
Default.  No notice to or demand upon the Borrower shall entitle the Borrower to
similar notices or demands in the future.

 

Section 7.6                                   Application of Payments.

 

(a)          Prior to Event of Default.  Prior to an Event of Default, all
payments made hereunder shall be applied as directed by the Borrower, but such
payments are subject to the terms of this Agreement.

 

(b)         After Event of Default.  If an Event of Default has occurred and is
continuing and subject to Section 2.16, any amounts received or collected from,
or on account of assets held by, any Credit Party shall be applied to the
Obligations by the Administrative Agent in the following order and manner:

 

(i)             First, to payment of that portion of such Obligations
constituting fees, indemnities, expenses, and other amounts (including fees,
charges, and disbursements of counsel to the Administrative Agent and amounts
payable under Sections 2.11, 2.12, and 2.14) payable by any Credit Party to the
Administrative Agent in its capacity as such;

 

59

--------------------------------------------------------------------------------


 

(ii)          Second, to payment of that portion of such Obligations
constituting fees, indemnities and other amounts (other than principal and
interest) payable by any Credit Party to the Lender Parties (including fees,
charges and disbursements of counsel to the respective Lender Parties and
amounts payable under Article II), ratably among Lender Parties;

 

(iii)       Third, to payment of that portion of such Obligations constituting
accrued and unpaid interest, allocated ratably among the Lender Parties;

 

(iv)      Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Obligations payable by any Credit Party allocated
ratably among the Lender Parties;

 

(v)         Fifth, to the Administrative Agent for the account of the applicable
Issuing Lender, ratably between the two Issuing Lenders, to cash collateralize
that portion of the Letter of Credit Obligations comprised of the aggregate
undrawn amount of Letters of Credit;

 

(vi)      Sixth, to the remaining Obligations owed by any Credit Party including
all Obligations for which the Parent is liable as a Guarantor, allocated among
such remaining Obligations as determined by the Administrative Agent and the
Majority Lenders and applied to such Obligations in the order specified in this
clause (b); and

 

(vii) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, the Letters of Credit have been terminated or cash
collateralized and all Commitments have been terminated, to Borrower or as
otherwise required by any Legal Requirement.

 

Subject to Section 2.3(i), amounts used to cash collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Sixth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as cash collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE VIII.

THE ADMINISTRATIVE AGENT AND ISSUING LENDERS

 

Section 8.1                                   Appointment and Authority. Each
Lender, the Swingline Lender and each Issuing Lender hereby irrevocably (a)
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Credit Documents, and (b) authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article VIII are solely for the benefit of the Lender
Parties, and neither the Parent, the Borrower nor any other Credit Party shall
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Credit Document (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

Section 8.2                                   Rights as a Lender. The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept

 

60

--------------------------------------------------------------------------------


 

deposits from, lend money to, own securities, act as the financial advisor or in
any other advisory capacity for and generally engage in any kind of business
with the Parent, the Borrower or any other Subsidiary or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders.  Wells Fargo (and any successor acting
as Administrative Agent) and its Affiliates may accept fees and other
consideration from the Borrower, the Parent or any Affiliate of the Parent for
services in connection with this Agreement or otherwise without having to
account for the same to the Lenders or the Issuing Lenders.

 

Section 8.3                                   Exculpatory Provisions. The
Administrative Agent (which term as used in this Section 8.3 shall include its
Related Parties) shall not have any duties or obligations except those expressly
set forth herein and in the other Credit Documents, and its duties hereunder
shall be administrative in nature. Without limiting the generality of the
foregoing, the Administrative Agent:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)         shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Majority Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

 

(c)          shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, nor shall it be liable for the
failure to disclose, any information relating to the Parent, the Borrower, any
other Credit Party or any of their respective Affiliates that is communicated to
or obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.2 and 7.1) or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.  The Administrative Agent
shall not be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent in writing by the
Borrower, a Lender, the Swingline Lender or an Issuing Lender.  In the event
that the Administrative Agent receives such a notice of the occurrence of a
Default, the Administrative Agent shall (subject to Section 9.2) take such
action with respect to such Default or Event of Default as shall reasonably be
directed by the Majority Lenders, provided that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action) with respect to such Default as it shall deem advisable in
the best interest of the Lender Parties.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any recital, statement, warranty or representation
(whether written or oral) made in or in connection with this Agreement or any
other Credit Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or

 

61

--------------------------------------------------------------------------------


 

the occurrence of any Default, (iv) the value, validity, enforceability,
effectiveness, enforceability, sufficiency or genuineness of this Agreement, any
other Credit Document or any other agreement, instrument or document, (v) the
inspection of, or to inspect, the Property (including the books and records) of
any Credit Party or any Subsidiary or Affiliate thereof, (vi) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent, or (vii) any litigation or collection proceedings (or to
initiate or conduct any such litigation or proceedings) under any Credit
Document unless requested by the Majority Lenders in writing and its receives
indemnification satisfactory to it from the Lenders.

 

Section 8.4                                   Reliance by Administrative Agent,
Swingline Lender and Issuing Lenders. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document, writing or other
communication (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Credit Extension or any Conversion or
continuance of an Advance that by its terms must be fulfilled to the
satisfaction of a Lender, the Swingline Lender or an Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender, the Swingline Lender or Issuing Lender unless the Administrative Agent
shall have received notice to the contrary from such Lender, the Swingline
Lender or Issuing Lender prior to the making of such Credit Extension or
Conversion or continuance of an Advance. The Administrative Agent may consult
with legal counsel (who may be counsel for the Parent or the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

Section 8.5                                   Delegation of Duties. The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

Section 8.6                                   Resignation of Administrative
Agent or Issuing Lender.

 

(a)          The Administrative Agent and each Issuing Lender may at any time
give notice of its resignation to the other Lender Parties and the Borrower. 
Upon receipt of any such notice of resignation, the Majority Lenders shall have
the right, to appoint, as applicable, a successor Administrative Agent or a
successor Issuing Lender, which shall be a Lender with the prior written consent
of (i) the Borrower (which consent is not required if a Default or Event of
Default has occurred and is continuing and which consent shall not be
unreasonably withheld or delayed) and (ii) such successor Administrative Agent
or successor Issuing Lender, as applicable.  If no such successor Administrative
Agent or Issuing Lender shall have been so appointed and shall have accepted
such appointment within 30 days after the retiring Administrative Agent or
Issuing Lender gives notice of its resignation (or such earlier day as shall be
agreed by the applicable Majority Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent or Issuing Lender, as applicable, may on
behalf of the Lenders and Issuing Lenders,

 

62

--------------------------------------------------------------------------------


 

appoint a successor agent or issuing lender meeting the qualifications set forth
above.  Whether or not a successor has been appointed, such resignation by the
Administrative Agent or the Issuing Lender shall become effective in accordance
with such notice on the Resignation Effective Date.

 

(b)         If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Majority Lenders may, to
the extent permitted by applicable Legal Requirement, with the prior written
consent of the Borrower (which consent is not required if a Default or Event of
Default has occurred and is continuing and which consent shall not be
unreasonably withheld or delayed) (i) by notice in writing to such Person remove
such Person as Administrative Agent and (ii) appoint a successor.  If no such
successor shall have been so appointed by applicable Majority Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the applicable Majority Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.

 

(c)          With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
or Issuing Lender, as applicable, shall be discharged from its duties and
obligations as Administrative Agent and Issuing Lender hereunder and under the
other Credit Documents (except that (v) in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Lenders
under any of the Credit Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed and (z) the retiring Issuing Lender shall
remain the Issuing Lender with respect to any Letters of Credit outstanding on
the effective date of its resignation and the provisions affecting the Issuing
Lender with respect to such Letters of Credit shall inure to the benefit of the
retiring Issuing Lender until the termination of all such Letters of Credit) and
(ii) all payments, communications and determinations provided to be made by, to
or through the retiring or removed Administrative Agent or Issuing Lender, as
applicable, shall instead be made by or to each applicable class of Lenders,
until such time as the Majority Lenders appoint a successor Administrative Agent
or Issuing Lender as provided for above in this paragraph.  Upon the acceptance
of a successor’s appointment as Administrative Agent or Issuing Lender
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent or Issuing Lender, as applicable, and the retiring or removed
Administrative Agent or Issuing Lender, as applicable, shall be discharged from
all of its duties and obligations hereunder or under the other Credit
Documents.  The fees payable by the Borrower to a successor Administrative Agent
or Issuing Lender, as applicable shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring or removed Administrative Agent’s or Issuing Lender’s
resignation or removal hereunder and under the other Credit Documents, the
provisions of this Article and Sections 9.1(b) and (d), Section 8.9 and
Section 2.3(h) shall continue in effect for the benefit of such retiring or
removed Administrative Agent and Issuing Lender, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent or
Issuing Lender, as applicable, was acting as Administrative Agent or Issuing
Lender.

 

(d)         The Swingline Lender may resign at any time by giving 30 days’ prior
notice to the Administrative Agent, the Lenders and the Borrower.  After the
resignation of the Swingline Lender hereunder, the retiring Swingline Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of the Swingline Lender under this Agreement and the other Credit
Documents with respect to Swingline Advances made by it prior to such
resignation, but shall not be required to make any additional Swingline
Advances.  Upon such notice of resignation, the Borrower shall have the right to
designate any other Lender as the Swingline Lender with the consent of such
Lender so long as operational matters related to the funding of Advances have
been adequately addressed to the reasonable satisfaction of such new Swingline
Lender and the Administrative Agent (if such new Swingline Lender

 

63

--------------------------------------------------------------------------------


 

and the Administrative Agent are not the same Person).  Upon such notice of
resignation, the Borrower shall (so long as no Default or Event of Default has
occurred and is continuing) also have the right, if the resigning Swingline
Lender and the Administrative Agent are the same Person, to remove the
Administrative Agent by notice in writing to the Administrative Agent and each
Lender.  Upon such removal of the Administrative Agent, the Majority Lenders
may, to the extent permitted by applicable Legal Requirement, with the prior
written consent of the Borrower (which shall not be unreasonably withheld or
delayed), appoint a successor.  If no such successor shall have been so
appointed by applicable Majority Lenders, and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
applicable Majority Lenders) (the “Replacement Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Replacement Effective Date.

 

Section 8.7                                   Non-Reliance on Administrative
Agent and Other Lenders. Each Lender Party acknowledges and agrees that it has,
independently and without reliance upon the Administrative Agent or any other
Lender Party or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender Party also acknowledges and
agrees that it will, independently and without reliance upon the Administrative
Agent or any other Lender Party or any of their Related Parties, and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Credit Document or any related agreement or any
document furnished hereunder or thereunder.  Except for notices, reports, and
other documents and information expressly required to be furnished to the
Lenders or the Issuing Lenders by the Administrative Agent hereunder and for
other information in the Administrative Agent’s possession which has been
requested by a Lender and for which such Lender pays the Administrative Agent’s
expenses in connection therewith, the Administrative Agent shall not have any
duty or responsibility to provide any Lender or any Issuing Lender with any
credit or other information concerning the affairs, financial condition, or
business of any Credit Party or any of its Subsidiaries or Affiliates that may
come into the possession of the Administrative Agent or any of its Affiliates.

 

Section 8.8                                   No Other Duties, etc. Anything
herein to the contrary notwithstanding the Sole Lead Arranger and Bookrunner
listed on the cover page hereof shall not have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Lender hereunder.

 

Section 8.9                                   Indemnification.

 

(a)   INDEMNITY OF ADMINISTRATIVE AGENT.  THE LENDERS SEVERALLY AGREE TO
INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH AFFILIATE THEREOF AND ITS RELATED
PARTIES (TO THE EXTENT NOT REIMBURSED BY THE BORROWER), RATABLY ACCORDING TO THE
RESPECTIVE PRINCIPAL AMOUNTS OF THE ADVANCES THEN HELD BY EACH OF THEM (OR IF NO
PRINCIPAL OF THE ADVANCES IS AT THE TIME OUTSTANDING, RATABLY ACCORDING TO THE
RESPECTIVE APPLICABLE COMMITMENTS HELD BY EACH OF THEM IMMEDIATELY PRIOR TO THE
TERMINATION, EXPIRATION OR FULL REDUCTION OF EACH SUCH COMMITMENT), FROM AND
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR
NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN ANY WAY RELATING TO OR
ARISING OUT OF THIS AGREEMENT, ANY CREDIT DOCUMENT OR ANY ACTION TAKEN OR
OMITTED BY THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT (INCLUDING SUCH INDEMNITEE’S OWN NEGLIGENCE

 

64

--------------------------------------------------------------------------------


 

REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR
PASSIVE, IMPUTED, JOINT OR TECHNICAL), AND INCLUDING, WITHOUT LIMITATION,
ENVIRONMENTAL LIABILITIES, PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY
PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS FOUND IN A FINAL,
NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT
LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO REIMBURSE THE ADMINISTRATIVE
AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE (DETERMINED AS SET FORTH ABOVE
IN THIS PARAGRAPH) OF (i) ANY OUT OF POCKET EXPENSES (INCLUDING REASONABLE
COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, OR AMENDMENT,
AND (ii) ANY OUT OF POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH ENFORCEMENT OF THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT, IN ANY EVENT, INCLUDING LEGAL ADVICE IN RESPECT OF RIGHTS
OR RESPONSIBILITIES UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND TO THE
EXTENT THAT THE ADMINISTRATIVE AGENT IS NOT REIMBURSED FOR SUCH BY THE BORROWER.

 

(b)         THE LENDERS SEVERALLY AGREE TO INDEMNIFY EACH ISSUING LENDER AND
EACH AFFILIATE THEREOF AND ITS RELATED PARTIES (TO THE EXTENT NOT REIMBURSED BY
THE BORROWER) FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS
OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR
ASSERTED AGAINST THE ISSUING LENDER OR ANY OF ITS RELATED PARTY IN ANY WAY
RELATING TO OR ARISING OUT OF THIS AGREEMENT, ANY CREDIT DOCUMENT OR ANY ACTION
TAKEN OR OMITTED BY SUCH ISSUING LENDER UNDER THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT (INCLUDING SUCH INDEMNITEE’S OWN NEGLIGENCE REGARDLESS OF WHETHER SUCH
NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR
TECHNICAL), AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LIABILITIES,
PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES, OR DISBURSEMENTS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT
OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNITEE’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

 

Section 8.10                            Certain Authorization of Administrative
Agent; Release of Guarantors.

 

(a)          The Administrative Agent is authorized (but not obligated) on
behalf of the Lender Parties, without the necessity of any notice to or further
consent from the Lender Parties, from time to time, to take any action (other
than enforcement actions requiring the consent of, or request by, the Majority
Lenders as set forth in Section 7.2 or Section 7.3 above) in exigent
circumstances as may be reasonably necessary to preserve any rights or
privileges of the Lenders under the Credit Documents or applicable law.

 

(b)         The Lender Parties irrevocably authorize the Administrative Agent to
(i) release any Lien granted to or held by the Administrative Agent upon any
Cash Collateral Account (a) upon termination of this Agreement, termination of
all Letters of Credit (other than Letters of Credit as to which other
arrangements reasonably satisfactory to the Issuing Lender have been made), and
the payment in full of

 

65

--------------------------------------------------------------------------------


 

all outstanding Advances, Letter of Credit Obligations (other than with respect
to Letters of Credit as to which other arrangements reasonably satisfactory to
the Applicable Issuing Lender have been made) and all other Obligations payable
under this Agreement and under any other Credit Document; and (ii) release a
Guarantor from its obligations under a Subsidiary Guaranty and any other
applicable Credit Document if such Person ceases to be a Material Subsidiary of
the Borrower as a result of a transaction or event permitted under this
Agreement.

 

(c)          Upon request by the Administrative Agent at any time, the Lender
Parties will confirm in writing the Administrative Agent’s authority to release
its interest in particular types or items of property or to release any
Guarantor from its obligations under the Guaranty pursuant to this
Section 8.10.  The Administrative Agent shall not be responsible for nor have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall either
Administrative Agent be responsible or liable to other Lender Party for any
failure to monitor or maintain any portion of the collateral.

 

(d)         Notwithstanding anything contained in any of the Credit Documents to
the contrary, the Credit Parties, the Administrative Agent, and each Lender
Party hereby agree that no Lender Party shall have any right individually to
enforce the Credit Documents, it being understood and agreed that all powers,
rights and remedies under the Credit Documents may be exercised solely by
Administrative Agent on behalf of the Lender Parties in accordance with the
terms hereof and the other Credit Documents.

 

ARTICLE IX.

MISCELLANEOUS

 

Section 9.1                                   Expenses; Indemnity; Damage
Waiver.

 

(a)          Costs and Expenses. The Borrower shall pay, on demand, (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by Issuing
Lenders in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by any Lender Party (including the fees, charges
and disbursements of any counsel for any Lender Party), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Credit Documents, including its rights under this Section, or
(B) in connection with the Advances made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring, negotiations or legal proceedings in respect of such Advances or
Letters of Credit.

 

(b)         Indemnification by the Borrower. The Borrower shall, and does hereby
indemnify, the Administrative Agent (and any sub-agent thereof), each Lender,
the Swingline Lender and each Issuing Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Credit
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
or thereto of their respective obligations

 

66

--------------------------------------------------------------------------------


 

hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Credit Documents, (ii) any Advance or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
an Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Parent, the Borrower or any Subsidiary, or any Environmental Liability related
in any way to the Parent, the Borrower or any Subsidiary, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Parent, the Borrower or any other Credit
Party, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee, if
the Borrower or such other Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

 

(c)          Reserved.

 

(d)         Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Credit Party shall assert, and each such Credit
Party agrees not to assert and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Advance or Letter of Credit or the use of the proceeds
thereof.

 

(e)          Electronic Communications. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby unless such damages result from a breach of the
confidentiality provisions of Section 9.8 or except where the same are a result
of such Indemnitee’s gross negligence or willful misconduct as determined by a
final and nonappealable judgment of a court of competent jurisdiction.

 

(f)            Payments. All amounts due under this Section shall, unless
otherwise set forth above, be payable not later than ten Business Days after
written demand therefor.

 

(g)         Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent and any Issuing Lender, the replacement
of any Lender, the termination of the Commitments, termination or expiration of
all Letters of Credit, and the repayment, satisfaction or discharge of all the
other Obligations.

 

Section 9.2                                   Waivers and Amendments. No
amendment or waiver of any provision of this Agreement, the Notes, or any other
Credit Document (other than the Engagement Letter), nor consent to any departure
by any Credit Party therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Majority Lenders and the Borrower, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that, no such agreement shall
(a) increase the Commitment of any Lender (including any Defaulting Lender)
without

 

67

--------------------------------------------------------------------------------


 

the written consent of such Lender, (b) increase the aggregate Revolving
Commitments other than pursuant to Section 2.1(c) as in effect on the date
hereof without the written consent of each Lender (including any Defaulting
Lender), (c) reduce the principal amount of any Advance (other than prepayments
or repayments in accordance with the terms of this Agreement) or reduce the
amount of or rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender (including any Defaulting Lender)
affected thereby, (d) postpone the scheduled date of payment of the principal
amount of any Advance, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender (including any Defaulting Lender) affected thereby, (e) change
Section 2.13(f), Section 2.5(e), Section 7.6, this Section 9.2 or any other
provision in any Credit Document which expressly requires the consent of, or
action or waiver by, all of the Lenders, (f) amend, modify or waive any
provision in a manner that would alter the pro rata sharing of payments to or
disbursements by Lenders required thereby, without the written consent of each
Lender (including any Defaulting Lender), (g) release all or substantially all
of the value of the Guaranty without the written consent of each Lender except
as permitted under Section 8.10(b) or (h) change any of the provisions of this
Section or the definition of “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (including any Defaulting
Lender); provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Issuing
Lenders or the Swingline Lender hereunder without the prior written consent of
the Administrative Agent, such Issuing Lender or the Swingline Lender, as the
case may be.

 

Section 9.3                                   Severability. In case one or more
provisions of this Agreement or the other Credit Documents shall be invalid,
illegal or unenforceable in any respect under any applicable law, the validity,
legality, and enforceability of the remaining provisions contained herein or
therein shall not be affected or impaired thereby.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 9.4                                   Survival of Representations and
Obligations. All representations and warranties contained in this Agreement or
made in writing by or on behalf of the Parent or the Borrower in connection
herewith shall survive the execution and delivery of this Agreement and the
other Credit Documents, the making Credit Extensions and any investigation made
by or on behalf of the Lenders, none of which investigations shall diminish any
Lender’s right to rely on such representations and warranties. All obligations
of the Borrower provided for in Sections 2.11, 2.12, 2.14(c), and 9.1 and all of
the obligations of the Lenders in Section 8.9 and Section 9.8 shall survive any
termination of this Agreement, repayment in full of the Obligations, and
termination or expiration of all Letters of Credit.

 

Section 9.5                                   Successors and Assigns Generally.
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that neither the Borrower nor any other Credit Party may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender Party and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (a) to an Eligible
Assignee in accordance with the provisions of Section 9.6(a), (b) by way of
participation in accordance with the provisions of Section 9.6(d) or (c) by way
of pledge or assignment of a security interest subject to the restrictions of
Section 9.6(e) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 9.6(c) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
each Lender) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

68

--------------------------------------------------------------------------------


 

Section 9.6                                   Lender Assignments and
Participations.

 

(a)          Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Advances at
the time owing to it); provided that

 

(i)             except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Advances under such
Commitment at the time owing to it or in the case of an assignment to a Lender
or an Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Advances of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000, unless the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

(ii)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the applicable Class of Advances or the
Commitment assigned;

 

(iii)       any assignment of a Commitment must be approved by the
Administrative Agent and the Issuing Lenders unless the Person that is the
proposed assignee is itself a Lender with a Revolving Commitment (whether or not
the proposed assignee would otherwise qualify as an Eligible Assignee); and

 

(iv)      the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee may be waived by the Administrative
Agent in its sole discretion) and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (b) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11, 2.12, 2.14(c) and 9.1 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

69

--------------------------------------------------------------------------------


 

(b)         Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices in the United
States a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts (and stated interest) of the Advances
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower and the Lender Parties may treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. 
Borrower hereby agrees that the Administrative Agent, as its agent solely for
the purpose set forth above thin this clause (b), shall not be subject to any
fiduciary or other implied duties, all of which are hereby waived by the
Borrower.

 

(c)          Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower, the Parent, any other Credit Party or the
Administrative Agent, sell participations to any Person (other than a natural
person or the Parent, the Borrower or any of the Parent’s Affiliates or other
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Advances owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower and the Lender Parties
shall continue to deal solely and directly with such Lender Party in connection
with such Lender Party’s rights and obligations under this Agreement.  For the
avoidance of doubt, each Lender shall be responsible for the indemnity provided
under Section 8.9 with respect to any payments made by such Lender to its
Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (a), (b), (c) or
(d) of this Section 9.6 (that adversely affects such Participant). Subject to
paragraph (d) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of, and subject to the requirements of, Sections
2.11, 2.12 and 2.14 (it being understood that the documentation required under
Section 2.14(g) shall be delivered to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (a) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 7.4 as though it
were a Lender, provided such Participant agrees to be subject to
Section 2.13(f) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Advances or other obligations under the Credit Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Credit Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.  Borrower hereby agrees that each Lender acting as its agent solely
for

 

70

--------------------------------------------------------------------------------


 

the purpose set forth above in this clause (c), shall not subject such Lender to
any fiduciary or other implied duties, all of which are hereby waived by the
Borrower.

 

(d)         Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 2.12 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.14 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.14, in which case Section 2.14 shall be
applied as if such Participant had become a Lender and had acquired its interest
by assignment pursuant to paragraph (a) of this Section; provided that, in no
event shall such Participant be entitled to receive any greater payment under
Section 2.14 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant.

 

(e)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(f)            Information.  Any Lender may furnish any information concerning
the Credit Parties or any of their Subsidiaries in the possession of such Lender
from time to time to assignees and participants (including prospective assignees
and participants) subject to the provisions of Section 9.8.

 

(g)         Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Advances previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (i) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lenders, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (ii) acquire (and
fund as appropriate) its full pro rata share of all Advances and participations
in Letters of Credit and Swingline Advances in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Section 9.7                                   Notices, Etc.

 

(a)          Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows: (i) if to the Borrower or any other Credit Party, at the applicable
address (or facsimile numbers) set forth on Schedule III; (ii) if to the
Administrative Agent or the Swingline Lender, at the applicable address (or
facsimile numbers) set forth on Schedule III; and (iii) if to a Lender or an
Issuing Lender, to it at its address (or

 

71

--------------------------------------------------------------------------------


 

facsimile number) set forth in its Administrative Questionnaire.  Notices sent
by hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices sent by facsimile
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient).  Notices
delivered through electronic communications to the extent provided in paragraph
(b) below, shall be effective as provided in said paragraph (b).

 

(b)         Electronic Communications.

 

(i)             The Borrower, the Parent and the Lenders agree that the
Administrative Agent may make any material delivered by the Borrower, the Parent
or any other Credit Party to the Administrative Agent, as well as any
amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to the Parent, the Borrower, any other
Subsidiary, or any other materials or matters relating to this Agreement, the
Notes or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such notices on an
electronic delivery system (which may be provided by the Administrative Agent,
an Affiliate of the Administrative Agent, or any Person that is not an Affiliate
of the Administrative Agent), such as IntraLinks, Syndtrak or a substantially
similar electronic system (the “Platform”); provided that the foregoing shall
not apply to notices to any Lender or Issuing Lender pursuant to Article II if
such Lender or Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Borrower and the Parent each acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) none of the Administrative Agent nor any of its Affiliates warrants the
accuracy, completeness, timeliness, sufficiency, or sequencing of the
Communications posted on the Platform.  The Administrative Agent and its
Affiliates expressly disclaim with respect to the Platform any liability for
errors in transmission, incorrect or incomplete downloading, delays in posting
or delivery, or problems accessing the Communications posted on the Platform and
any liability for any losses, costs, expenses or liabilities that may be
suffered or incurred in connection with the Platform.  No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Administrative Agent or any of its Affiliates in connection with the Platform. 
In no event shall the Administrative Agent or any of its Related Parties have
any liability to the Borrower or the other Credit Parties, any Lender Party or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Credit Party’s or any Lender Party’s transmission of communications through the
Platform except to the extent of such Credit Party’s direct damages arising from
the gross negligence or willful misconduct of the Administrative Agent (as
determined by a court of competent jurisdiction in a final non-appealable
judgment) in providing Platform login credentials to a Person to whom it is not
otherwise permitted to disclose the Information under Section 9.8.

 

(ii)          Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communication has been posted to the
Platform shall for purposes of this Agreement constitute effective delivery to
such Lender of such information, documents or other materials comprising such
Communication.  Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement, the Administrative Agent in writing of
such Lender’s e-mail address to which a Notice may be sent (and from time to
time thereafter to ensure that the Agent has on record an effective e-mail
address for such Lender) and (ii) that any Notice may be sent to such e-mail
address.

 

72

--------------------------------------------------------------------------------


 

(c)          Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

Section 9.8                                   Confidentiality. The
Administrative Agent, each Lender and each Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (the “Representatives”) (it being understood that the
Representative to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Parent, the Borrower or any other
Subsidiary and their respective obligations, (g) with the consent of the Parent
or (h) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to any Lender
Party or any of their respective Affiliates on a nonconfidential basis from a
source other than a Credit Party. For purposes of this Section, “Information”
means all information received from the Parent, the Borrower or any other
Subsidiary relating to the Parent, the Borrower or any other Subsidiary or any
of their respective businesses, other than any such information that is
available to Lender Party on a nonconfidential basis prior to disclosure by the
Parent, the Borrower or any other Subsidiary.  Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. 
The Administrative Agent, each Lender and each Issuing Lender agrees to be
responsible for any breaches of this Section 9.8 by its Representatives.

 

Section 9.9                                   Business Loans. The Borrower
warrants and represents that the Obligations are and shall be for business,
commercial, investment or other similar purposes and not primarily for personal,
family, household or agricultural use, as such terms are used in Chapter One
(“Chapter One”) of the Texas Credit Code.  At all such times, if any, as Chapter
One shall establish a Maximum Rate, the Maximum Rate shall be the “indicated
rate ceiling” (as such term is defined in Chapter One) from time to time in
effect.

 

Section 9.10                            Usury Not Intended. It is the intent of
the Borrower and each Lender in the execution and performance of this Agreement
and the other Credit Documents to contract in strict compliance with applicable
usury laws, including conflicts of law concepts, governing the Advances of each
Lender including such applicable laws of the State of Texas, the United States
from time to time in effect, and any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement.  In furtherance thereof, the Lenders and the Borrower stipulate
and agree that none of the terms and provisions contained in this Agreement or
the other Credit Documents shall ever be construed to create a contract to pay,
as consideration for the use, forbearance or detention of money, interest at a
rate in excess of the Maximum Rate and that for purposes of this Agreement and
all other Credit Documents, “interest” shall include the aggregate of all
charges which constitute interest under such laws that are contracted for,
charged or received under this Agreement or any other Credit Document; and in
the event that, notwithstanding the foregoing, under any circumstances the
aggregate amounts taken, reserved, charged, received or paid on the Obligations,
include amounts which by

 

73

--------------------------------------------------------------------------------


 

applicable law are deemed interest which would exceed the Maximum Rate, then
such excess shall be deemed to be a mistake and each Lender receiving same shall
credit the same on the principal of the Obligations owing to such Lender (or if
all such Obligations shall have been paid in full, refund said excess to the
Borrower).  In the event that the maturity of the Obligations are accelerated by
reason of any election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest may never include
more than the Maximum Rate, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited on the
applicable Obligations (or, if the applicable Obligations shall have been paid
in full, refunded to the Borrower of such interest).  In determining whether or
not the interest paid or payable under any specific contingencies exceeds the
Maximum Rate, the Borrower and the Lenders shall to the maximum extent permitted
under applicable law amortize, prorate, allocate and spread in equal parts
during the period of the full stated term of the Advances all amounts considered
to be interest under applicable law at any time contracted for, charged,
received or reserved in connection with the Obligations. The provisions of this
Section shall control over all other provisions of this Agreement or the other
Credit Documents which may be in apparent conflict herewith.

 

Section 9.11         Usury Recapture. In the event the rate of interest
chargeable under this Agreement or any other Credit Document at any time is
greater than the Maximum Rate, the unpaid principal amount of the Obligations
shall bear interest at the Maximum Rate until the total amount of interest paid
or accrued on the Obligations equals the amount of interest which would have
been paid or accrued on the Advances if the stated rates of interest set forth
in this Agreement or applicable Credit Document had at all times been in effect.
In the event, upon payment in full of the Obligations, the total amount of
interest paid or accrued under the terms of this Agreement and the Obligations
is less than the total amount of interest which would have been paid or accrued
if the rates of interest set forth in this Agreement or such Credit Document
had, at all times, been in effect, then the Borrower shall, to the extent
permitted by applicable law, pay the Administrative Agent for the account of the
applicable Lender Party an amount equal to the difference between (i) the lesser
of (A) the amount of interest which would have been charged on Obligations owed
to it if the Maximum Rate had, at all times, been in effect and (B) the amount
of interest which would have accrued on such Obligations if the rates of
interest set forth in this Agreement had at all times been in effect and (ii)
the amount of interest actually paid under this Agreement or any Credit Document
on Obligations owed to it.  In the event the any Lender Party ever receive,
collect or apply as interest any sum in excess of the Maximum Rate, such excess
amount shall, to the extent permitted by law, be applied to the reduction of the
principal balance of the Obligations, and if no such principal is then
outstanding, such excess or part thereof remaining shall be paid to the
Borrower.

 

Section 9.12         Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower or any other Credit Party is made to any Lender Party, or
any Lender Party exercises its right of setoff, and such payment or the proceeds
of such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any Lender Party in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and each Issuing Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect, in the applicable currency of such recovery or
payment.  The obligations of the Lenders, the Swingline Lender and the Issuing
Lenders under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

74

--------------------------------------------------------------------------------


 

Section 9.13         Governing Law; Submission to Jurisdiction.

 

(a)   Governing Law. This Agreement, the Notes and the other Credit Documents
(unless otherwise expressly provided therein) shall be governed by, and
construed and enforced in accordance with, the laws of the State of Texas.
Without limiting the intent of the parties set forth above, (a) Chapter 346 of
the Texas Finance Code, as amended (relating to revolving loans and revolving
tri-party accounts (formerly Tex.  Rev. Civ. Stat. Ann. Art. 5069, Ch.  15)),
shall not apply to this Agreement, the Notes, or the transactions contemplated
hereby and (b) to the extent that any Lender may be subject to Texas law
limiting the amount of interest payable for its account, such Lender shall
utilize the indicated (weekly) rate ceiling from time to time in effect.

 

(b)   Submission to Jurisdiction. The Parent and the Borrower irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any Federal or Texas state court sitting in Harris County, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or any other Credit Document, or for recognition
or enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Texas State court or, to the
fullest extent permitted by applicable law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
in any other Credit Document shall affect any right that any Lender Party may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Credit Document against any Credit Party or its properties in the
courts of any jurisdiction.

 

(c)   Waiver of Venue. The Borrower and the Parent irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

(d)   Service of Process.  Each party hereto irrevocably consents to service of
process in any manner permitted by applicable law.

 

Section 9.14         Execution and Effectiveness.

 

(a)   Execution in Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement and the other Credit Documents, and any
separate letter agreements with respect to fees payable to the Administrative
Agent, constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  This Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic transmission (in .pdf format or otherwise) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

(b)   Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures

 

75

--------------------------------------------------------------------------------


 

or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, or any state laws based on the
Uniform Electronic Transactions Act.

 

Section 9.15         Waiver of Jury. EACH PARTY HERETO HEREBY ACKNOWLEDGES THAT
IT HAS BEEN REPRESENTED BY AND HAS CONSULTED WITH COUNSEL OF ITS CHOICE, AND
HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.16         USA PATRIOT ACT Notice. Each Lender that is subject to the
Patriot Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower and the Parent
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower and the Parent, which
information includes the name and address of the Borrower and the Parent and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and the Parent in accordance with the
Patriot Act. Promptly following a request from the Administrative Agent, a
Lender, or Issuing Lender, the Borrower and the Parent hereby agree to deliver
all documentation and other information that the Administrative Agent, a Lender,
or an Issuing Lender, as applicable, may reasonably request in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

PURSUANT TO SECTION 26.02 OF THE TEXAS BUSINESS AND COMMERCE CODE, A LOAN
AGREEMENT IN WHICH THE AMOUNT INVOLVED IN THE LOAN AGREEMENT EXCEEDS $50,000.00
IN VALUE IS NOT ENFORCEABLE UNLESS THE LOAN AGREEMENT IS IN WRITING AND SIGNED
BY THE PARTY TO BE BOUND OR THAT PARTY’S AUTHORIZED REPRESENTATIVE.

 

THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN LOAN AGREEMENT,
AND ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED
INTO THE LOAN AGREEMENT. THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS
DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH
RESPECT TO THE SUBJECT MATTERS SET FORTH HEREIN AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

 

IN EXECUTING THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS, THE BORROWER HEREBY
REPRESENTS AND WARRANTS THAT IT IS NOT RELYING ON

 

76

--------------------------------------------------------------------------------


 

ANY STATEMENT OR REPRESENTATION OTHER THAN THOSE IN THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS AND IS RELYING UPON ITS OWN JUDGEMENT AND ADVICE OF ITS
ATTORNEYS.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Remainder of this page intentionally left blank.  Signature pages follow.]

 

77

--------------------------------------------------------------------------------


 

EXECUTED as of the date first above written.

 

BORROWER:

HELMERICH & PAYNE INTERNATIONAL

 

DRILLING CO.

 

 

 

 

 

By:

/s/ Juan Pablo Tardio

 

 

Juan Pablo Tardio

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

PARENT:

HELMERICH & PAYNE, INC.

 

 

 

 

By:

/s/ Juan Pablo Tardio

 

 

Juan Pablo Tardio

 

 

Vice President and Chief Financial Officer

 

Signature page to Credit Agreement

(Helmerich & Payne International Drilling Co.)

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, an Issuing Lender and a Lender

 

 

 

 

By:

/s/ Corbin M. Womac

 

 

Corbin M. Womac

 

 

Vice President

 

Signature page to Credit Agreement

(Helmerich & Payne International Drilling Co.)

 

--------------------------------------------------------------------------------


 

 

BOKF, N.A., dba BANK OF OKLAHOMA, as an Issuing Lender and a Lender

 

 

 

 

By:

/s/ Ky A. Chaffin

 

 

Ky A. Chaffin

 

 

Senior Vice President

 

Signature page to Credit Agreement

(Helmerich & Payne International Drilling Co.)

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A., as a Lender

 

 

 

 

By:

/s/ Bruce Robinson

 

 

Bruce Robinson

 

 

Vice President

 

Signature page to Credit Agreement

(Helmerich & Payne International Drilling Co.)

 

--------------------------------------------------------------------------------


 

 

MIDFIRST BANK, as an Issuing Lender and a Lender

 

 

 

 

By:

/s/ Kevin M. Lackner

 

 

Kevin M. Lackner

 

 

Senior Vice President

 

Signature page to Credit Agreement

(Helmerich & Payne International Drilling Co.)

 

--------------------------------------------------------------------------------


 

EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4)
 Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

[Assignor [is][is not] a Defaulting Lender]

 

 

 

 

 

2.

Assignee[s]:

 

 

 

--------------------------------------------------------------------------------

(1) For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2) For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3) Select as appropriate.

 

(4) Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

Exhibit A – Form of Assignment and Assumption

 

1

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

 

3.

Borrower:

HELMERICH & PAYNE INTERNATIONAL DRILLING CO., a Delaware corporation.

 

 

 

4.

Administrative Agent:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent under the Credit
Agreement

 

 

 

5.

Credit Agreement:

Credit Agreement dated as of May 25, 2012 among the Borrower, Helmerich &
Payne, Inc., the Lenders party thereto from time to time, and Wells Fargo Bank,
National Association, as Administrative Agent, Issuing Lender and Swingline
Lender.

 

6. Assigned Interest[s]:

 

Assignor[s] 

 

Assignee[s]

 

Facility
Assigned

 

Aggregate Amount of
Commitments /Advances
for all Lenders

 

Amount of
Commitment /
Advances
Assigned (5)

 

Percentage
Assigned of
Commitment
/ Advances (6)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

%

 

 

 

7. Trade Date:

 

(7)

 

Effective Date:                                  , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(5) Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

(6) Set forth, to at least 9 decimals, as a percentage of the Commitment /
Advances of all Lenders thereunder.

 

(7) To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](8)

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ASSIGNEE[S]

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(8) Add additional signature blocks as needed.

 

Exhibit A – Form of Assignment and Assumption

 

3

--------------------------------------------------------------------------------


 

[Consented to and ](9) Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent [and as Issuing Lender]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[Consented to:](10)

 

 

 

HELMERICH & PAYNE INTERNATIONAL DRILLING CO.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(9) To be added only if the consent of the Administrative Agent or Issuing
Lender is required by the terms of the Credit Agreement.

(10) To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

Exhibit A – Form of Assignment and Assumption

 

4

--------------------------------------------------------------------------------


 

Annex 1

To Exhibit A – Assignment and Assumption

 

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, [and] (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

 

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.6 of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 9.6 of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.2 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

 

2. Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date.  The Assignor[s] and the Assignee[s] shall make all appropriate
adjustments in payments

 

5

--------------------------------------------------------------------------------


 

by the Administrative Agent for periods prior to the Effective Date or with
respect to the making of this assignment directly between themselves.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

 

FOR THE PERIOD FROM            , 201     TO             ,201  

 

This certificate dated as of                             ,                is
prepared pursuant to the Credit Agreement dated as of May 25, 2012 (as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Helmerich & Payne International Drilling Co., a
Delaware corporation (“Borrower”), Helmerich & Payne, Inc. (the “Parent”) the
lenders party thereto from time to time, and Wells Fargo Bank, National
Association, as Administrative Agent, Swingline Lender and an Issuing Lender (as
each such term is defined therein).  Unless otherwise defined in this
certificate, capitalized terms that are defined in the Credit Agreement shall
have the meanings assigned to them by the Credit Agreement.

 

The undersigned, on behalf of the Parent, hereby certifies to the Lender Parties
that:

 

(a)                                all of the representations and warranties
made by each Credit Party in the Credit Documents are true and correct in all
material respects as if made on this date, except that any representation and
warranty which by its terms is made as of a specified date is true and correct
as of such  specified date;

 

[(b)                           no Default or Event of Default has occurred or is
continuing as of the date hereof; and]

 

—or—

 

[(c)                            the following Default[s] or Event[s] of Default
exist[s] as of the date hereof, and the actions set forth below are being taken
to remedy such circumstances:

 

                                                                       ; and]

 

(d)                               for the periods set forth below, the following
statements, amounts, and calculations were true and correct:

 

Exhibit B – Compliance Certificate

 

1

--------------------------------------------------------------------------------


 

I.

Section 6.14         Funded Leverage Ratio.

 

 

 

 

 

 

 

 

 

(a) 

Funded Debt of the Parent and its Subsidiaries as of the end of the immediately
preceding fiscal quarter

=

$ 

 

 

 

 

 

 

 

 

(b) 

aggregate amount of any Funded Debt incurred as the direct result of Forward
Sale Contracts relating to securities held in the Investment Portfolio fully
secured by Marketable Securities

=

$ 

 

 

 

 

 

 

 

 

(c) 

(a) minus (b) 

=

$ 

 

 

 

 

 

 

 

 

(d)

the sum of (i) the Funded Debt specified in (a) and (ii) consolidated Net Worth
of the Parent as of the last day  of the immediately preceding fiscal quarter

=

$ 

 

 

 

 

 

 

 

 

Leverage Ratio = (c) divided by (d), expressed as  a percentage

=

 

 

 

 

 

 

Maximum Funded Leverage Ratio

 

50%

 

 

 

 

 

 

 

Compliance

 

Yes o

No o

 

 

 

 

 

 

II.

Section 6.15         Interest Coverage Ratio.

 

 

 

 

 

(a) 

Parent’s consolidated Net Income for the four fiscal quarter period then ended

=

$ 

 

 

 

 

 

 

 

 

(b) 

Parent’s consolidated Interest Expense for the four fiscal quarter period then
ended (to the extent deducted in determining Net Income)

=

$ 

 

 

 

 

 

 

 

 

(c) 

taxes, depreciation, amortization, and other non recurring, non-cash charges and
other non- cash extraordinary items for four fiscal quarter period then ended
(to the extent deducted in determining Net Income)

=

$ 

 

 

 

 

 

 

 

 

(d) 

non-recurring gains (including gains on the sale of Marketable Securities) (to
the extent included in determining Net Income)

=

$ 

 

 

 

 

 

 

 

(e) 

Parent’s consolidated EBITDA

 

 

 

2

--------------------------------------------------------------------------------


 

 

 

= (a) + (b) + (c) – (d) 

=

$ 

 

 

(f) 

Parent’s consolidated Interest Expense

 

 

 

 

 

= See IIb. above

=

$ 

 

 

 

 

 

 

 

 

Interest Coverage Ratio

 

 

 

 

= (e) divided by (f)

=

 

 

 

 

 

 

 

Minimum Interest Coverage Ratio

 

3.00 to 1.00

 

 

 

 

 

 

 

Compliance

 

Yes o

No o

 

The Parent hereby notifies the Administrative Agent and the Lenders that the
Parent’s [10-K] [10-Q] has been posted to its website on the Internet.

 

IN WITNESS THEREOF, I have hereto signed my name to this Compliance Certificate
as of                                        ,               .

 

 

 

HELMERICH & PAYNE, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit B – Compliance Certificate

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF GUARANTY

 

This Guaranty dated as of  May [·], 2012 (“Guaranty”) is among each of the
undersigned (individually a “Guarantor” and collectively, the “Guarantors”) in
favor of Wells Fargo Bank, National Association, as Administrative Agent for the
ratable benefit of the Lender Parties (as defined in the Credit Agreement
referred to below).

 

INTRODUCTION

 

A.                                   Helmerich & Payne International Drilling
Co., a Delaware corporation (the “Borrower”), the lenders party thereto from
time to time, and Wells Fargo Bank, National Association, as Administrative
Agent, Swingline Lender, and Issuing Lender, are parties to that certain Credit
Agreement dated as of May 25, 2012 (the “Credit Agreement”; the defined terms of
which are used herein unless otherwise defined herein).

 

B.                                     It is a requirement under the Credit
Agreement that each Guarantor shall guarantee the due payment and performance of
all Obligations.

 

C.                                     Each Guarantor is either the parent
company of the Borrower or a Subsidiary of the Borrower and will derive
substantial direct and indirect benefit from the transactions contemplated by
the Credit Agreement and the other Credit Documents.

 

D.                                    Each Guarantor is executing and delivering
this Guaranty (a) to induce the Lenders to provide and continue to provide
Advances under the Credit Agreement, (b) to induce the Issuing Lenders to
provide and continue to provide Letters of Credit under the Credit Agreement,
and (c) intending it to be a legal, valid, binding, enforceable and continuing
obligation of each Guarantor.

 

NOW, THEREFORE, in consideration of the premises, each Guarantor, for the
benefit of the Lender Parties, does hereby further agree as follows:

 

AGREEMENT

 

1.                                      Guaranty.  Each Guarantor hereby
absolutely and unconditionally guarantees, as a guaranty of payment and
performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all existing and future
indebtedness and liabilities of every kind, nature and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary and whether for principal, interest, premiums, fees indemnities,
damages, costs, expenses or otherwise, of the Borrower to the Lender Parties
under the Credit Documents (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Lender Parties in connection with the collection or
enforcement thereof), and whether recovery upon such indebtedness and
liabilities may be or hereafter become unenforceable or shall be an allowed or
disallowed claim under any proceeding or case commenced by or against each
Guarantor or the Borrower under Debtor Relief Laws, and including interest that
accrues after the commencement by or against the Borrower of any proceeding
under any Debtor Relief Laws (collectively, the “Guaranteed Obligations”).  Any
Lender Party’s books and records showing the amount of the Guaranteed
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon such Guarantor and conclusive for the purpose of
establishing the amount of the Guaranteed Obligations. This Guaranty shall not
be affected by the genuineness, validity, regularity or enforceability

 

Form of Exhibit C

 

1

--------------------------------------------------------------------------------


 

of the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of a Guarantor under this Guaranty, and
each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing. Anything
contained herein to the contrary notwithstanding, the obligations of each
Guarantor hereunder at any time shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code (Title 11, United States Code) or any comparable provisions of
any similar federal or state law.

 

2.                                      No Setoff or Deductions; Taxes;
Payments.  Each Guarantor represents and warrants that it is organized and
resident in the United States of America.  Each Guarantor shall make all
payments hereunder without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless such Guarantor
is compelled by law to make such deduction or withholding.  If any such
obligation (other than Excluded Taxes) is imposed upon such Guarantor with
respect to any amount payable by it hereunder, such Guarantor will pay to such
Lender Party, on the date on which such amount is due and payable hereunder,
such additional amount in U.S. dollars as shall be necessary to enable such
Lender Party to receive the same net amount which such Lender Party would have
received on such due date had no such obligation been imposed upon such
Guarantor.  Each Guarantor will deliver promptly to the applicable Lender Party
certificates or other valid vouchers for all taxes or other charges deducted
from or paid with respect to payments made by such Guarantor hereunder. The
obligations of each Guarantor under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Guaranty.

 

3.                                      Rights of Lender.  Each Guarantor
consents and agrees that the Lender Parties may, at any time and from time to
time, without notice or demand, and without affecting the enforceability or
continuing effectiveness hereof:  (a) amend, extend, renew, compromise,
discharge, accelerate in accordance with the Credit Agreement or otherwise
change the time for payment or the terms of the Guaranteed Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guaranteed Obligations; (c) to the extent permitted by law,
apply such security and direct the order or manner of sale thereof as the Lender
in its sole discretion may determine; and (d) release or substitute one or more
of any endorsers or other guarantors of any of the Guaranteed Obligations. 
Without limiting the generality of the foregoing, each Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of a Guarantor under this Guaranty or which, but for this
provision, might operate as a discharge of a Guarantor.

 

4.                                      Certain Waivers.  Each Guarantor waives
(a) any defense arising by reason of any disability or other defense of the
Borrower or any other guarantor, or the cessation from any cause whatsoever
(including any act or omission of the Lender) of the liability of the Borrower;
(b) any defense based on any claim that a Guarantor’s obligations exceed or are
more burdensome than those of the Borrower; (c) the benefit of any statute of
limitations affecting a Guarantor’s liability hereunder; (d) any right to
require the Lender Parties to proceed against the Borrower, proceed against or
exhaust any security for the Obligations, or pursue any other remedy in any
Lender Party’s power whatsoever; (e) any benefit of and any right to participate
in any security now or hereafter held by any Lender Party; and (f) to the
fullest extent permitted by law, any and all other defenses or benefits that may
be derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties.  Each Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or

 

2

--------------------------------------------------------------------------------


 

performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations, including but not limited to the benefits
of Chapter 34 of the Texas Business and Commerce Code, §17.001 of the Texas
Civil Practice and Remedies Code, and Rule 31 of the Texas Rules of Civil
Procedure, or any similar statute.

 

5.             Obligations Independent. The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations and the obligations of any other
guarantor, and a separate action may be brought against each Guarantor to
enforce this Guaranty whether or not the Borrower or any other person or entity
is joined as a party.

 

6.             Subrogation.  Each Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the Guaranteed
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and any commitments of the Lender Parties or
facilities provided by the Lender Parties with respect to the Guaranteed
Obligations are terminated.  If any amounts are paid to a Guarantor in violation
of the foregoing limitation, then such amounts shall be held in trust for the
benefit of the Lender Parties and shall forthwith be paid to the Administrative
Agent for the benefit of the Lender Parties to reduce the amount of the
Guaranteed Obligations, whether matured or unmatured.

 

7.             Termination; Reinstatement.  This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash,
all Letters of Credit have expired, terminated or been cash collateralized and
the Commitments of the Lender Parties with respect to the Guaranteed Obligations
are terminated.  Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or a Guarantor is made, or any Lender Party exercises its
right of setoff, in respect of the Guaranteed Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by a Lender Party in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not any Lender
Party is in possession of or has released this Guaranty and regardless of any
prior revocation, rescission, termination or reduction.  The obligations of each
Guarantor under this paragraph shall survive termination of this Guaranty.

 

8.             Subordination.  Each Guarantor hereby subordinates the payment of
all obligations and indebtedness of the Borrower owing to each Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of the Borrower to each Guarantor as subrogee of the Lender Parties
or resulting from each Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Guaranteed Obligations.  If the
Administrative Agent so requests, any such obligation or indebtedness of the
Borrower to each Guarantor shall be enforced and performance received by each
Guarantor as trustee for the Administrative Agent for the benefit of the Lender
Parties and the proceeds thereof shall be paid over to the Administrative Agent
for the benefit of the Lender Parties on account of the Guaranteed Obligations,
but without reducing or affecting in any manner the liability of each Guarantor
under this Guaranty.

 

9.            Stay of Acceleration.  In the event that acceleration of the time
for payment of any of the Guaranteed Obligations is stayed, in connection with
any case commenced by or against a Guarantor or

 

3

--------------------------------------------------------------------------------


 

the Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor immediately upon demand by the
Administrative Agent.

 

10.          Expenses. Each Guarantor shall pay on demand all out-of-pocket
expenses (including attorneys’ fees and expenses and the allocated cost and
disbursements of internal legal counsel) in any way relating to the enforcement
or protection of the Administrative Agent or any Lender Party’s rights under
this Guaranty or in respect of the Guaranteed Obligations, including any
incurred during any “workout” or restructuring in respect of the Guaranteed
Obligations and any incurred in the preservation, protection or enforcement of
any rights of the Administrative Agent or any Lender Party in any proceeding any
Debtor Relief Laws.  The obligations of each Guarantor under this paragraph
shall survive the payment in full of the Guaranteed Obligations and termination
of this Guaranty.

 

11.          Miscellaneous.  No provision of this Guaranty may be waived,
amended, supplemented or modified, except by a written instrument executed by
each Guarantor and each other Person required under Section 9.2 of the Credit
Agreement.  Notwithstanding the foregoing, this Guaranty may be supplemented to
add additional Persons as additional Guarantors, either by such Person executing
a joinder or supplement to this Guaranty without action by any other Person.  No
failure by the Administrative Agent or any Lender Party to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy or
power hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law or in equity.  The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.  Unless
otherwise agreed by the Administrative Agent, the Majority Lenders and each
Guarantor in writing, this Guaranty is not intended to supersede or otherwise
affect any other guaranty now or hereafter given by each Guarantor for the
benefit of the Lender Parties or any term or provision thereof.

 

12.          Condition of Borrower. Each Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as each Guarantor requires, and that the Lender Parties have no duty, and each
Guarantor is not relying on the Administrative Agent or any other Lender Party
at any time, to disclose to each Guarantor any information relating to the
business, operations or financial condition of the Borrower or any other
guarantor (each guarantor waiving any duty on the part of the Administrative
Agent or any Lender Party to disclose such information and any defense relating
to the failure to provide the same).

 

13.          Representations and Warranties.  Each Guarantor represents and
warrants that (a) it is duly organized and in good standing under the laws of
the jurisdiction of its organization and has full capacity and right to make and
perform this Guaranty, and all necessary authority has been obtained; (b) this
Guaranty constitutes its legal, valid and binding obligation enforceable in
accordance with its terms; (c) the making and performance of this Guaranty does
not and will not violate the provisions of any applicable law, regulation or
order, and does not and will not result in the breach of, or constitute a
default or require any consent under, any material agreement, instrument, or
document to which it is a party or by which it or any of its property may be
bound or affected; and (d) all consents, approvals, licenses and authorizations
of, and filings and registrations with, any governmental authority required
under applicable law and regulations for the making and performance of this
Guaranty have been obtained or made and are in full force and effect.

 

14.          Indemnification and Survival.  Without limitation on any other
obligations of each Guarantor or remedies of the Administrative Agent or any
other Lender Party under this Guaranty, each Guarantor shall, to the fullest
extent permitted by law, indemnify, defend and save and hold harmless the

 

4

--------------------------------------------------------------------------------


 

Administrative Agent and the other Lender Parties from and against, and shall
pay on demand, any and all damages, losses, liabilities and expenses (including
attorneys’ fees and expenses and the allocated cost and disbursements of
internal legal counsel) that may be suffered or incurred by the Administrative
Agent or such Lender Party in connection with or as a result of any failure of
any Guaranteed Obligations to be the legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their terms. The
obligations of each Guarantor under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Guaranty.

 

15.          Governing Law; Assignment; Jurisdiction; Notices. THIS GUARANTY
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF TEXAS. This Guaranty (unless otherwise expressly provided herein)
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Texas.  Without limiting the intent of the parties set forth above,
(a) Chapter 346 of the Texas Finance Code, as amended (relating to revolving
loans and revolving tri-party accounts (formerly Tex.  Rev. Civ. Stat. Ann. Art.
5069, Ch. 15)), shall not apply to this Guaranty and (b) to the extent that any
Lender may be subject to Texas law limiting the amount of interest payable for
its account, such Lender shall utilize the indicated (weekly) rate ceiling from
time to time in effect.  This Guaranty shall (a) bind each Guarantor and its
successors and assigns, provided that no Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of the
Administrative Agent and the Majority Lenders or the Lenders, as required by the
Credit Agreement (and any attempted assignment without such consent shall be
void), and (b) inure to the benefit of the Administrative Agent, and the other
Lender Parties and their respective successors and assigns and each Lender Party
may, without notice to any Guarantor and without affecting any such Guarantor’s
obligations hereunder, assign, sell or grant participations in the Guaranteed
Obligations and this Guaranty, in whole or in part, to the extent permitted by
the Credit Agreement.  Each Guarantor irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any Federal or
Texas state court sitting in Harris County, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this Guaranty
or any other Credit Document, or for recognition or enforcement of any judgment,
and each of the parties hereto irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such Texas State court or, to the fullest extent permitted by applicable law,
in such Federal court.  Each of the Guarantors agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Guaranty or in any other Credit Document shall affect any right
that any Lender Party may otherwise have to bring any action or proceeding
relating to this Guaranty or any other Credit Document against any Guarantor or
its properties in the courts of any jurisdiction.  All notices and other
communications to any Guarantor under this Guaranty shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier to such Guarantor at the address for the
Borrower set forth in the Credit Agreement or at such other address in the
United States as may be specified by the Guarantor in a written notice delivered
to the Administrative Agent at its office specified in the Credit Agreement or
such other office as the Administrative Agent may designate for such purpose
from time to time in a written notice to such Guarantor.

 

16.          WAIVER OF JURY TRIAL; FINAL AGREEMENT.  EACH PARTY HERETO HEREBY
ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED BY AND HAS CONSULTED WITH COUNSEL OF
ITS CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY

 

5

--------------------------------------------------------------------------------


 

OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.  THIS
WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT
TO THE SUBJECT MATTERS SET FORTH HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

6

--------------------------------------------------------------------------------


 

Executed as of the date first above written.

 

 

 

HELMERICH & PAYNE, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[MATERIAL SUBSIDIARY]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Form of Exhibit C

7

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF BORROWING

 

[Date]

 

Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd
Mail Code D1109-019
Charlotte, North Carolina 28262
Attn:       Syndication Agency Services
Telephone:            (704) 590-2706
Telecopy:              (704) 590-2790

 

Ladies and Gentlemen:

 

The undersigned, Helmerich & Payne International Drilling Co., a Delaware
corporation (“Borrower”), refers to the Credit Agreement dated as of May 25,
2012 (as the same may be amended or modified from time to time, the “Credit
Agreement,” the defined terms of which are used in this Notice of Borrowing as
defined therein unless otherwise defined in this Notice of Borrowing) among the
Borrower, Helmerich & Payne, Inc., the lenders party thereto (the “Lenders”) and
Wells Fargo Bank, National Association, as Administrative Agent, Swingline
Lender and Issuing Lender (as each such term is defined therein).  The Borrower
hereby gives you irrevocable notice pursuant to [Section 2.4(a)][Section 2.5(a)]
of the Credit Agreement that the Borrower hereby requests a Borrowing consisting
of [Revolving Advances][Swingline Advances], and in connection with that request
sets forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by [Section 2.4(h)][Section 2.5(a)] of the Credit
Agreement:

 

(a)                                  The Business Day of the Proposed Borrowing
is                           ,           .

 

(b)                                 The Proposed Borrowing will be composed of
[Base Rate Advances][Eurodollar Advances][Swingline Advances].

 

(c)                                  The aggregate amount of the Proposed
Borrowing is $                        .

 

(d)                                 [The Interest Period for each Eurodollar
Advance made as part of the Proposed Borrowing is            month(s)].

 

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

 

(i)                                     the representations and warranties
contained in the Credit Agreement and each of the other Credit Documents are
true and correct in all material respects, on and as of the date of the Proposed
Borrowing, before and after giving effect to such Proposed Borrowing, as though
made on the date of the Proposed Borrowing except for those representations and
warranties that are expressly made as of an earlier date or period which were
true and correct as of such earlier date or period; and

 

Exhibit D – Notice of Borrowing

 

1

--------------------------------------------------------------------------------


 

(ii)                                  no Default has occurred and is continuing,
or would result from such Proposed Borrowing.

 

 

 

Very truly yours,

 

 

 

HELMERICH & PAYNE INTERNATIONAL DRILLING CO.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit D – Notice of Borrowing

2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION OR CONTINUATION

 

                         , 20       

 

Wells Fargo Bank, National Association

1525 West W.T. Harris Blvd

Mail Code D1109-019

Charlotte, North Carolina 28262

Attn:       Syndication Agency Services

Telephone:            (704) 590-2706

Telecopy:              (704) 590-2790

 

Ladies and Gentlemen:

 

The undersigned, Helmerich & Payne International Drilling Co., a Delaware
corporation (“Borrower”), refers to the Credit Agreement dated as of May 25,
2012 (as the same may be amended or modified from time to time, the “Credit
Agreement,” the defined terms of which are used in this Notice of Conversion or
Continuation as defined therein unless otherwise defined in this Notice of
Conversion or Continuation) among the Borrower, Helmerich & Payne, Inc., the
lenders party thereto (the “Lenders”) and Wells Fargo Bank, National
Association, as Administrative Agent, Swingline Lender and Issuing Lender (as
each such term is defined therein).  The Borrower hereby gives you irrevocable
notice pursuant to Section 2.5(b) of the Credit Agreement that the Borrower
hereby requests a [Conversion][continuation] of outstanding Revolving Advances
and in connection with that request sets forth below the information relating to
such Borrowing (the “Proposed Borrowing”) as required by Section 2.5(b) of the
Credit Agreement:

 

1.                                                  The Business Day of the
Proposed Borrowing is                               ,  20      .

 

2.                                                The aggregate amount of the
existing Revolving Advances to be [Converted] [continued] is $               
and is comprised of [Base Rate Advances][Eurodollar Advances] (“Existing
Advances”).

 

3.                                                The Proposed Borrowing
consists of [a Conversion of the Existing Advances to [Base Rate Advances]
[Eurodollar Advances]] [a continuation of the Existing Advances].

 

[(4).                                      The Interest Period for the Proposed
Borrowing is [       month[s]].

 

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

 

A.                                               the representations and
warranties contained in the Credit Agreement and each of the other Credit
Documents are true and correct in all material respects, on and as of the
requested funding date of this Proposed Borrowing, before and after giving
effect to such Proposed Borrowing, as though made on and as of such date except
for those representations and warranties which were expressly made as of an
earlier date or period which were true and correct as of such earlier date or
period; and

 

B.                                                 no Default has occurred and
is continuing or would result from such Proposed Borrowing.

 

Exhibit E – Notice of Continuation or Conversion

 

1

--------------------------------------------------------------------------------


 

Very truly yours,

 

 

 

HELMERICH & PAYNE INTERNATIONAL DRILLING CO.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit E – Notice of Continuation or Conversion

2

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of May 25, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Helmerich & Payne International Drilling Co., a Delaware
Corporation, Helmerich & Payne, Inc., a Delaware corporation, the lenders party
thereto from time to time and Wells Fargo Bank, National Association, as
Administrative Agent, as Issuing Lender and as Swingline Lender.

 

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the loan(s) (as well as any Note(s) evidencing such loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2



FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of May 25, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Helmerich & Payne International Drilling Co., a Delaware
Corporation, Helmerich & Payne, Inc., a Delaware corporation, the lenders party
thereto from time to time and Wells Fargo Bank, National Association, as
Administrative Agent, as Issuing Lender and as Swingline Lender.

 

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of May 25, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Helmerich & Payne International Drilling Co., a Delaware
Corporation, Helmerich & Payne, Inc., a Delaware corporation, the lenders party
thereto from time to time and Wells Fargo Bank, National Association, as
Administrative Agent, as Issuing Lender and as Swingline Lender.

 

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN and an IRS Form W-8ECI from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT F-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of May 25, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Helmerich & Payne International Drilling Co., a Delaware
Corporation, Helmerich & Payne, Inc., a Delaware corporation, the lenders party
thereto from time to time and Wells Fargo Bank, National Association, as
Administrative Agent, as Issuing Lender and as a Swingline Lender.

 

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
loan(s) (as well as any Note(s) evidencing such loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such loan(s) (as well as any Note(s) evidencing
such loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Credit Document, neither the undersigned nor any
of its direct or indirect partners/members is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN and an
IRS Form W-8ECI from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

[NAME OF LENDER]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Pricing Schedule

 

The Applicable Margin with respect to Commitment Fees and Advances shall be
determined in accordance with the following Table based on the Parent’s Funded
Leverage Ratio as reflected in the Compliance Certificate delivered in
connection with the Financial Statements most recently delivered pursuant to
Section 5.2. Adjustments, if any, to such Applicable Margin shall be effective
on the date the Administrative Agent receives the applicable Financial
Statements and corresponding Compliance Certificate as required by the terms of
this Agreement.  If the Parent fails to deliver the Financial Statements and
corresponding Compliance Certificate to the Administrative Agent at the time
required pursuant to Section 5.2, then effective as of the date such Financial
Statements and Compliance Certificate were required to the delivered pursuant to
Section 5.2, the Applicable Margin with respect to Commitment Fees and Advances
shall be determined at Level IV and shall remain at such level until the date
such Financial Statements and corresponding Compliance Certificate are so
delivered by the Parent. Notwithstanding the foregoing, the Parent shall be
deemed to be at Level I described in Table below until delivery of its unaudited
Financial Statements and corresponding Compliance Certificate for the fiscal
quarter ending March 31, 2012.

 

Applicable
Margin

 

Funded Leverage Ratio

 

Eurodollar
Margin

 

Base Rate
Margin

 

Commitment
Fee

 

Level I

 

Is less than or equal to 20%

 

1.125

%

0.125

%

0.150

%

Level II

 

Is greater than 20% but less than or equal to 30%

 

1.250

%

0.250

%

0.200

%

Level III

 

Is greater than 30% but less than or equal to 40%

 

1.500

%

0.500

%

0.275

%

Level IV

 

Is greater than 40%

 

1.750

%

0.750

%

0.350

%

 

1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Revolving Commitments

 

Lenders

 

Revolving Commitment

 

Wells Fargo Bank, National Association

 

$

100,000,000

 

BOKF, N.A., dba Bank of Oklahoma

 

$

75,000,000

 

HSBC Bank USA, N.A.

 

$

75,000,000

 

MidFirst Bank

 

$

50,000,000

 

TOTAL:

 

$

300,000,000

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Notice Information

 

ADMINISTRATIVE AGENT AND SWINGLINE LENDER

 

 

 

 

Wells Fargo Bank, National Association

 

Address:

Wells Fargo Bank, National Association

 

 

 

1525 West W.T. Harris Boulevard

 

 

 

Mail Code: D1109-019

 

 

 

Charlotte, NC 28262

 

 

Attn:

Syndication Agency Services

 

 

Telephone:

704-590-2706

 

 

Facsimile:

704-590-2790

 

 

E-mail:

Agencyservices.requests@wellsfargo.com

 

 

 

 

 

 

with a copy to:

 

 

 

Address:

Wells Fargo Bank, National Association

 

 

 

1000 Louisiana Street, 9th Floor

 

 

 

Mail Code: T0002-090

 

 

 

Houston, TX 77002

 

 

Attn:

Corbin M. Womac

 

 

 

 

 

 

Telephone:

713-319-1632

 

 

Facsimile:

713-739-1087

 

 

E-mail:

corbin.m.womac@wellsfargo.com

 

 

 

 

 

 

Credit Parties

 

 

 

 

 

Borrower and Guarantors

 

Address:

1437 South Boulder Ave.

 

 

 

Tulsa, Oklahoma 74119

 

 

Attn:

Juan Pablo Tardio,

 

 

 

Vice President and Chief Financial Officer

 

 

Telephone:

918-742-5531

 

 

Facsimile:

918-588-5828

 

 

 

 

 

 

with a copy to:

 

 

 

Address:

1437 South Boulder Ave.

 

 

 

Tulsa, Oklahoma 74119

 

 

Attn:

Steve Mackey, General Counsel

 

 

Telephone:

918-588-5432

 

 

Facsimile:

918-743-2671

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(g)

 

Material Adverse Change

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.7

 

Litigation

 

A.            The Borrower, the Parent and/or their Affiliates are involved in
the following matter as disclosed in the Parent’s Form 10-Q filed with the SEC
on May 4, 2012:

 

“Pending Investigation by the U.S. Attorney.

 

In May 2010, one of our employees reported certain possible choke manifold
testing irregularities at one offshore platform rig.  Operations were promptly
suspended on that rig after receiving the employee’s report. The Minerals
Management Service (now known as the Bureau of Safety and Environmental
Enforcement) was promptly notified of the employee’s report and it conducted an
initial investigation of this matter.  Upon conclusion of the initial
investigation, we were permitted to resume normal operations on the rig. Also,
we promptly commenced an internal investigation of the employee’s allegations. 
Our internal investigation found that certain employees on the rig failed to
follow our policies and procedures, which resulted in termination of those
employees.  There were no spills or discharges to the environment.

 

The U.S. Attorney for the Eastern District of Louisiana has commenced a grand
jury investigation, which is ongoing. We received, and have complied with, a
subpoena for documents in connection with that investigation. Certain of our
current and former employees have been interviewed by the government or have
testified before the grand jury.  In late April 2011, the Company was advised
that it is a subject of this investigation.

 

Mr. Donald Hudson, former offshore platform rig manager, recently pleaded guilty
to one felony charge of making false statements to a federal investigator
concerning his participation in the testing irregularities that were reported in
May 2010.  Sentencing is currently scheduled for late summer 2012.  Mr. Hudson’s
employment was terminated by the Company in June 2010.  We continue to cooperate
with this government investigation.  Although we presently believe that this
matter will not have a material adverse effect on the Company, we can provide no
assurances as to the timing or eventual outcome of this investigation.”

 

B.            The Borrower, the Parent and/or their Affiliates are involved in
the following matters as disclosed in the Parent’s Form 10-Q filed with the SEC
on November 23, 2011:

 

“Venezuela Expropriation.

 

Our wholly-owned subsidiaries, Helmerich & Payne International Drilling Co. and
Helmerich & Payne de Venezuela, C.A. filed a lawsuit in the United States
District Court for the District of Columbia on September 23, 2011 against the
Bolivarian Republic of Venezuela, Petroleos de Venezuela, S.A. (“Petroleo”) and
PDVSA Petroleo, S.A. (“PDVSA”). We are seeking damages for the taking of our
Venezuelan drilling business in violation of international law and for breach of
contract. Additionally, we are participating in two arbitrations against third
parties not affiliated with the Venezuelan government, Petroleo or PDVSA in an
attempt to collect an aggregate $75 million relating to the seizure of our
property in Venezuela. While there exists the possibility of realizing a
recovery, we are currently unable to determine the timing or amounts we may
receive, if any, or the likelihood of recovery.”

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.9

 

Pension Plan Assets

 

As of September 30, 2011, the accumulated benefit obligation for the Helmerich &
Payne, Inc. Employee Retirement Plan (“Pension Plan”) was $104.9 million as
compared to Pension Plan assets of $67.3 million.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.11

 

Subsidiaries

 

Helmerich & Payne, Inc.

 

Subsidiaries of Helmerich & Payne, Inc.

White Eagle Assurance Company
Helmerich & Payne International Drilling Co.

 

Subsidiaries of Helmerich & Payne International Drilling Co.

Helmerich & Payne Properties, Inc.
The Space Center, Inc.
Utica Square Shopping Center, Inc.

 

Subsidiary of Utica Square Shopping Center, Inc.

Fishercorp, Inc.

 

Helmerich & Payne (Africa) Drilling Co.
Helmerich & Payne (Colombia) Drilling Co.
Helmerich & Payne (Gabon) Drilling Co.
Helmerich & Payne (Argentina) Drilling Co.
Helmerich & Payne (Boulder) Drilling Co.

 

Subsidiaries of Helmerich & Payne (Boulder) Drilling Co.

Helmerich and Payne Mexico Drilling, S. de R.L. de C.V.

 

Helmerich & Payne del Ecuador, Inc.
Helmerich & Payne de Venezuela, C.A.
Helmerich & Payne Rasco, Inc.
H&P Finco
H&P Invest Ltd.
TerraVici Drilling Solutions, Inc.
Utica Resources Co.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.12

 

ERISA

 

As of September 30, 2011, the accumulated benefit obligation for the Helmerich &
Payne, Inc. Employee Retirement Plan (“Pension Plan”) was $104.9 million as
compared to Pension Plan assets of $67.3 million.

 

--------------------------------------------------------------------------------